Case 8:19-cv-02710-GJH Document 40-14 Filed 10/01/19 Page 1 of 50




           EXHIBIT A
    Case 1:18-cv-02921-JMF Document 595-1 Filed 05/31/19 Page 55 of 126
    Case 8:18-cv-01570-GJH Document 137-3 Filed 06/03/19 Page 60 of 131
     Case 8:19-cv-02710-GJH Document 40-14 Filed 10/01/19 Page 2 of 50


      THE USE OF CITIZEN VOTING AGE POPULATION IN REDISTRICTING1


This study comments on the practicality of the use of citizen voting age population (CVAP) as
a basis for achieving population equality for legislative redistricting. What this means in
practice is that the total CVAP for a state would be divided by the number of legislative
districts to be redistricted in order to compute an idea district population for each single-
member district. Each district’s variance from this ideal district population would be used to
calculate both the least and most populous district and also to compute the total percentage
deviation (or “high to low”) for a redistricting plan as a whole. Compliance with the federal
“one person, one vote” standard would thus be determined on the basis of CVAP as opposed
to total population (TPOP), as is presently the case. The use of CVAP is not a new concept,
but as of this date, federal courts have not held that it is permissible to use CVAP as a
standard for legislative redistricting.


In Hawaii, courts have ruled that registered voters may be used as a population base for
legislative redistricting. This practice was adopted to remove non-resident military personnel
from the redistricting population base, and to avoid the creation of legislative districts with
extremely high percentages of non-registered adults. The courts, however, have also
mandated that the TPOPs in the districts must be closely related to the district deviations
based on registered voters. Appendix 1 discusses these court rulings in more detail. This
practice is still tied to total population.


In addition, the removal of prison inmates housed from other states has been allowed in 3
states in the 2010 redistricting cycle (Delaware, Maryland and New York). This practice,
often referred to as “prisoner adjustment” also moves the counts for domestic inmates in state
prisons to the location where they lived before being incarcerated (prisoners not from out-of
state). Democrat allies are now lobbying the Census Bureau to include this practice in the
2010 Decennial. Prisoner adjustment is generally believed to be favorable to the Democrats,




1
 This study does not constitute professional legal advice and is not intended to be substituted in place of advice from
qualified legal counsel.

                                                        Page 1 of 9
   Case 1:18-cv-02921-JMF Document 595-1 Filed 05/31/19 Page 56 of 126
   Case 8:18-cv-01570-GJH Document 137-3 Filed 06/03/19 Page 61 of 131
    Case 8:19-cv-02710-GJH Document 40-14 Filed 10/01/19 Page 3 of 50


but may, in some states, be less favorable to minorities. This, of course depends on the
locations of the prisons. This practice, however, is still tied to total population.


As of today, the use of CVAP is limited to an evaluation of minority voting strength in
districts protected by the mandates of the Federal Voting Rights Act (sometimes, also, to
evaluate compliance with state and local civil rights provisions), and is most commonly used
to determine the ability of Latino voters to have equal opportunities to elect their preferred
candidates of choice in newly enacted districts.


The use of CVAP in redistricting has always been difficult. In decennial censuses prior to
2010, a citizenship question was included in the long form questionnaire which was
distributed to approximately one in seven households. This information, however, was not
available until after most states had already completed their line-drawing process.


For several reasons, the Bureau of the Census decided to discontinue the use of the long form
questionnaire for the 2010 Decennial Census and to depend exclusively on the short form
Questionnaire, which did not include a question on citizenship. The two primary reasons
given for this change were cost savings and an increase in the initial percentage of
questionnaires returned by mail.


As a replacement to the long form questionnaire, the Census Bureau instituted the American
Community Survey. To quote the Census Bureau: “The American Community Survey (ACS)
is an ongoing survey that provides vital information on a yearly basis about our nation and its
people. Information from the survey generates data that help determine how more than $400
billion in federal and state funds are distributed each year.” Each year, about 3.5+ million
households receive very detailed questionnaires of which about 2.2 million are successfully
returned.   This represents a 62% return rate.


In the version of the ACS data used for redistricting in this cycle, the questionnaires from 5
years were compiled together into a report released in late 2010. This included the samples
collected in 2005 through 2009. The number of questionnaires included in the 2005 through

                                            Page 2 of 9
  Case 1:18-cv-02921-JMF Document 595-1 Filed 05/31/19 Page 57 of 126
  Case 8:18-cv-01570-GJH Document 137-3 Filed 06/03/19 Page 62 of 131
   Case 8:19-cv-02710-GJH Document 40-14 Filed 10/01/19 Page 4 of 50


2009 sample was about 9.5 million. By comparison, about 16.2 million households would
have received a Long-Form Questionnaire had its use been continued in the 2010 Decennial
Census. This means that the accuracy of the ACS sample is significantly lower than the long
form sample would have been. In addition, the use of a 5-year rolling sample was much less
reflective of the actual characteristics of the population at the time of the actual 2010
Decennial Enumeration. which would have been a one-time snapshot taken in mid-2010
(April to August). Even if a majority of the justices on the U. S. Supreme Court are
sympathetic to the use of CVAP, it is not probable, in my judgment, that they will accept a
rolling 5-year survey in lieu of an actual full enumeration for use in redistricting or
reapportionment.


Another issue with use of the ACS in redistricting is that the accuracy for small units of
geography is extremely poor. This is particularly true for Census Tracts and Census Block
Groups. In some cases the confidence interval for a Block Group exceeds the actual range of
the data, creating negative numbers for the low point of the confidence interval.


Another problem with the ACS data is that the units of geography by which the ACS is
compiled is different from the geographic units used in redistricting. Almost all states are
using Census Voting Districts (VTDs) are preferred as the basic geographic building blocks
for creating new districts. VTD boundaries generally follow precinct boundaries. ACS data
are simply not available for VTDs, and any estimates of CVAP populations for VTDs would
be even more inaccurate than the ACS estimates for Census Tracts and Block Groups.


For those states in which CVAP estimates for legislative districts have been compiled,
determinations have been required to compute the percentage of each Census Block Group’s
population which is in each legislative or congressional district. The CVAP statistics have
been summed for all the block groups which have either 50% or 75% of their population in an
individual district and these estimates have been imputed to the total adult populations of the
districts. The Texas Legislative Counsel’s report (Appendix 3), contains the confidence
intervals for the estimated of Texas House district are generally from 2 to 3 percent.



                                            Page 3 of 9
   Case 1:18-cv-02921-JMF Document 595-1 Filed 05/31/19 Page 58 of 126
   Case 8:18-cv-01570-GJH Document 137-3 Filed 06/03/19 Page 63 of 131
    Case 8:19-cv-02710-GJH Document 40-14 Filed 10/01/19 Page 5 of 50


In many states, such as Texas, experienced redistricting experts have relied much more on the
use of ethnic surname matches against the registered voter file to determine Latino voting
strength, rather than estimates of the percentage of adult citizens who are Latino. Of course,
since the population base for compliance with the one person, one vote rule has been TPOP,
ethnic surname and CVAP estimates have only been used as indices of probable district
election performance for Latino candidates.


Another issue to consider is whether or not CVAP, or just total citizen population (CPOP),
would be the proper base, should the U. S. Supreme Court determine that citizenship should
replace TPOP, which is presently in use. So far, courts have not even accepted the use of total
voting age population (TVAP or VAP) as a redistricting standard, so it would be a high leap
from TPOP to CVAP as the new standard.


All this leads to a possible conclusion that without a congressional mandate for the United
States Census Bureau to add a citizenship question to the 2020 Decennial Census form, or
such a mandate from the Supreme Court, the relief sought in the Evenwel case is functionally
unworkable.


The other important topic to address are the political ramifications of using CVAP as the
redistricting population standard for one person, one vote compliance. Would the gain of
GOP voting strength be worth the alienation of Latino voters who will perceive a switch to
CVAP as an attempt to diminish their voting strength? That, however, is not the subject of
this study.


By mutual agreement, a study of the effect of using CVAP instead of TPOP as the
redistricting population basis for drafting a plan for the Texas State House of Representatives
has been commissioned. Demographic information on the current 150 State House districts
has been obtained from the website of the Texas Legislative Council. Since State House
districts are roughly equal in population they are appropriate for such an examination.




                                          Page 4 of 9
  Case 1:18-cv-02921-JMF Document 595-1 Filed 05/31/19 Page 59 of 126
  Case 8:18-cv-01570-GJH Document 137-3 Filed 06/03/19 Page 64 of 131
   Case 8:19-cv-02710-GJH Document 40-14 Filed 10/01/19 Page 6 of 50


A spreadsheet containing information on each of the 150 State House districts in Texas has
been compiled. There is one row for each district and each row contains 15 columns of
geographic, demographic and political information for each individual district. This
spreadsheet has been sorted in 6 different orders which make up Tables 2 through 7. The
column header by which the table is sorted is shaded purple. An explanation of each of the 15
columns can be found in Appendix 2.


          Table 2 is sorted by district number (Column A).


          Table 7 is sorted by the population deviation measured in terms of TPOP (Column M).


          Table 3 is sorted by the population deviation measured in terms of CVAP (Column O).


The population deviations for the current districts, as measured in terms of TPOP, ranges
from 4.83% above to -5.02% below the idea district population (Table 7. Column M). The
ideal population is the sum of the base population (either TPOP or CVAP) divided by the total
number of districts. The range of deviation from the most to least populated district is 9.85%
(total deviation), which is below the 9.99% range acceptable under the provisions of the
United States Supreme Court’s “one person, one vote” rule. The deviations of the 2003
House district could have been lower. They are as high as they are because Texas’
Constitution has special provisions for the redistricting of it State House of Representatives
which mandate keeping districts within whole counties or groups of whole counties. These
provisions, however, may, to some extent, fall by the wayside as a result of the current federal
court lawsuit challenging Texas’ adherence to the Voting Rights Act in its latest redistricting
(2003).


When CVAP is used as the population base, the population deviations for the current State
House districts increase in range from a high of 20.47% to a low of -40.38% with a total
deviation of 60.85% (Table 3, Column O),. This deviation is clearly unacceptable under the
“one person, one vote” rule. If the Supreme Court were to impose CVAP as the proper



                                           Page 5 of 9
   Case 1:18-cv-02921-JMF Document 595-1 Filed 05/31/19 Page 60 of 126
   Case 8:18-cv-01570-GJH Document 137-3 Filed 06/03/19 Page 65 of 131
    Case 8:19-cv-02710-GJH Document 40-14 Filed 10/01/19 Page 7 of 50


population base, and mandate its application to the districts for 2016, a radical redrawing of
the State House districts would be required.


              POLITICAL AND DEMOGRAPHIC EFFECTS OF USING CVAP


There are several general rules related to redistricting in general which should be discussed at
this point:


    1. First, the party which controls the actual line-drawing process, in most instances,
        possesses a huge advantage which outweighs almost all other factors influencing the
        redistricting process. This would be equally true if the population base were to be
        shifted from TPOP to CVAP.


    2. Second, redistricting has often been described as a “game of margins”. Many times a
        shift of two or three precincts into or out of a district can significantly alter the
        political characteristic of that district. As an example, if a district is solidly
        Democratic and the Republicans are drawing the plan, the Republican will almost
        always add additional heavily Democratic precincts to that district to improve their
        advantage in surrounding districts. On the other hand, if Democrats are doing the line
        drawing, they will often submerge heavily Republican precincts into a strong
        Democratic district to improve their chances of electing Democrats in the surrounding
        districts.


These factors would also apply for Texas if CVAP were to become the new population base.
In the case of Texas redistricting, the ability of the party in power to overcome a switch to
CVAP would be somewhat limited in State House redistricting because of the mandate to
keep counties intact – particularly if the Democrats regained control.


Table 4, which sorts the existing House districts by percent Hispanic CVAP, demonstrates
that considerable population would have to be added to a majority of the Latino districts to
bring their populations up to acceptable levels of deviation (Table 4, Column H). There are

                                             Page 6 of 9
   Case 1:18-cv-02921-JMF Document 595-1 Filed 05/31/19 Page 61 of 126
   Case 8:18-cv-01570-GJH Document 137-3 Filed 06/03/19 Page 66 of 131
    Case 8:19-cv-02710-GJH Document 40-14 Filed 10/01/19 Page 8 of 50


presently 35 districts with HCVAP percentages over 40. As a whole, those 35 districts only
contain sufficient HCVAP populations to comprise 30.1 districts (See the green shading on
Table 4). As would be expected, the remaining 115 districts have sufficient combined
HCVAP populations to comprise 119.6 districts.


Table 6 sorts the districts by the political party of the incumbent State House members (See
Table 6, Column C). The 97 GOP districts have sufficient CVAP populations to actually
form 103.2 districts, while the 53 Democrat districts only have sufficient CVAP population to
comprise 46.8 districts. Use of CVAP would clearly be a disadvantage for the Democrats.


Since all of the Republican and Democrat districts are not located in two distinct areas, it is
helpful to examine the effects of switching from TPOP to CVAP as the population base by
regions. Texas has been divided into 13 regions comprised of whole State House Districts.
Those regions are show on Maps 1 and 2. The regions are:


   1. Dallas-Ft Worth and suburbs (3 regions)
   2. Houston and its suburbs (2 regions)
   3. Austin and its suburbs (1 region)
   4. San Antonio and its suburbs (1 region)
   5. El Paso County (1 region)
   6. The Rio Grande Valley and South Texas (1 region)
   7. The area southeast of Houston (1 region)
   8. The northeast area of Texas (1 region)
   9. The central area of the State, roughly between DFW, Austin and Houston (1 region)
   10. The areas of West-Central and Western Texas (1 region).


These regions certainly are not in any way official, but are sufficient for this redistricting
analysis.


The data for these 13 regions may be found on Table 5 (which is sorted first by Column B and
then by Column A) and demonstrates some interesting characteristics. This table compares

                                            Page 7 of 9
   Case 1:18-cv-02921-JMF Document 595-1 Filed 05/31/19 Page 62 of 126
   Case 8:18-cv-01570-GJH Document 137-3 Filed 06/03/19 Page 67 of 131
    Case 8:19-cv-02710-GJH Document 40-14 Filed 10/01/19 Page 9 of 50


the number of projected CVAP-based districts which would be contained in these 13 regions
to the number of actual Texas State House districts presently located within them (the 2003
House Plan). The combined CVAP district deviations within each region have been summed
to determine the number of districts each region would be entitle to using CVAP as the
population base. These data are summarized on Table 8, and correspond to the green-shaded
areas on Table 5 (found in Column O at the bottom of the section for each region).


The use of CVAP as the population based would cause a loss of relative population (and, thus
districts) in the Greater Dallas/Ft. Worth Area (-.7 districts overall), with the greatest loss in
Dallas County (1.7 districts). Harris County and its suburbs would lose relative population
(1.7 districts overall), with a loss of 1.9 districts being slightly offset by the gain in the
surrounding suburban counties. The greatest loss would be in South Texas, El Paso and the
Rio Grande Valley which would lose 2.6 districts overall. All other regions of the State
would enjoy relative gains in population, with the greatest gains being in Central as well as
West Texas’ rural and semi-rural counties.


Even within the individual regions (Using Table 5), an inspection of the CVAP deviation
percentages of Republican versus Democratic districts shows that the Democratic CVAP
deviations are generally negative and the GOP deviations are generally positive. The means
that Democratic districts could geographically expand to absorb additional high Democrat
precincts from adjacent Republican districts, strengthening the adjoining GOP districts.


                                         CONCLUSIONS


    •   A shift from a redistricting population based determined using total population to adult
        population is radical departure from the federal “one person, one vote” rule presently
        used in the United States.


    •   Without a question on citizenship being included on the 2020 Decennial Census
        questionnaire, the use of citizen voting age population is functionally unworkable.



                                             Page 8 of 9
Case 1:18-cv-02921-JMF Document 595-1 Filed 05/31/19 Page 63 of 126
Case 8:18-cv-01570-GJH Document 137-3 Filed 06/03/19 Page 68 of 131
Case 8:19-cv-02710-GJH Document 40-14 Filed 10/01/19 Page 10 of 50


•   The Obama Administration and congressional Democrats would probably be
    extremely hostile to the addition of a citizenship question on the 2020 Decennial
    Census questionnaire.


•   The chances of a U. S. Supreme Court’s mandate to add a citizenship question to the
    2020 Decennial Census are not high.


•   A switch to the use of citizen voting age population as the redistricting population
    base for redistricting would be advantageous to Republicans and Non-Hispanic
    Whites.


•   A proposal to use CVAP can be expected to provoke a high degree of resistance from
    Democrats and the major minority groups in the nation.




                                       Page 9 of 9
Case 1:18-cv-02921-JMF Document 595-1 Filed 05/31/19 Page 64 of 126
Case 8:18-cv-01570-GJH Document 137-3 Filed 06/03/19 Page 69 of 131
Case 8:19-cv-02710-GJH Document 40-14 Filed 10/01/19 Page 11 of 50

                            TABLE 1
             American Community Survey (ACS)
                  Sample Sizes by Year and Type

             Housing Units               Group Quarters People
           Initial                 Initial
  Year                  Final                   Actual      Synthetic
         Addresses                Sample
                     Interviews               Interviews   Interviews
          Selected                Selected
  2013   3,551,227 2,208,513      207,410      163,663      135,758
  2012   3,539,552 2,375,715      208,551      154,182      137,086
  2011   3,272,520 2,128,104      204,553      148,486      150,052
  2010   2,899,676 1,917,799      197,045      144,948        N/A
  2009   2,897,256 1,917,748      198,808      146,716        N/A
  2008   2,894,711 1,931,955      186,862      145,974        N/A




                             Table 1 - Page 1 of 1
                                 Case 1:18-cv-02921-JMF Document 595-1 Filed 05/31/19 Page 65 of 126
                                 Case 8:18-cv-01570-GJH Document 137-3 Filed 06/03/19 Page 70 of 131

                                                                                       TABLE 2
                                                                                 STATE OF TEXAS
                                                                     STATE HOUSE OF REPRESENTITIVES
                                                               83rd Legislature - 1st Called Session - S.B. 3 (June 2013)
                                                      Citizen Voting Age Population Analysis Using American Community Survey
                                                                             Sorted by District Number
 A           B            C       D         E          F         G        H          I          J           K          L          M           N          O            P
                                                               PCT       PCT       PCT     %HVAP - %HCVAP/          TPOP       %TPOP        CVAP      % CVAP % CVAP Dev -
Dist    Area of State    Party   Total     VAP       CVAP
                                                               Anglo HCVAP HVAP %HCVAP                  %HVAP      Deviation   Deviation   Deviation  Deviation   % TPOP Dev
 1       Northeast TX     R      165,823   125,927   122,470     75.1        3.1       5.8         -2.7       53.5       -1814       -1.08     14,488      13.42         14.50
2        Northeast TX     R      173,869   130,806   124,825     85.1        5.5      10.0         -4.5       55.2        6232        3.72     16,843      15.60         11.88
3      Houston Suburbs    R      164,955   119,595   109,760     75.4        9.7      20.0        -10.3       48.5       -2682       -1.60      1,778        1.65         3.25
 4      DFW Suburbs       R      168,429   123,603   117,715     81.5        6.3      11.7         -5.4       53.6         792        0.47      9,733        9.01         8.54
 5       Northeast TX     R      160,253   120,169   112,555     78.8        5.2      13.2         -7.9       39.8       -7384       -4.40      4,573        4.23         8.64
 6       Northeast TX     R      160,008   119,154   109,970     70.1        6.5      14.9         -8.3       44.0       -7629       -4.55      1,988        1.84         6.39
 7       Northeast TX     R      161,039   120,296   112,255     74.7        3.9      11.2         -7.3       34.9       -6598       -3.94      4,273        3.96         7.89
 8      Central Texas     R      161,098   123,550   114,450     72.1        8.8      15.4         -6.6       57.0       -6539       -3.90      6,468        5.99         9.89
 9       Northeast TX     R      166,719   125,947   121,420     75.8        2.5       6.9         -4.4       35.8        -918       -0.55     13,438      12.44         12.99
10      DFW Suburbs       R      163,063   116,978   111,680     75.6       13.1      18.7         -5.5       70.4       -4574       -2.73      3,698        3.42         6.15
11       Northeast TX     R      168,699   128,086   118,640     72.2        5.7      13.9         -8.3       40.6        1062        0.63     10,658        9.87         9.24
12      Central Texas     R      160,573   119,556   111,590     64.4       11.8      19.5         -7.7       60.6       -7064       -4.21      3,608        3.34         7.56
13      Central Texas     R      170,617   131,129   123,515     75.2        9.5      15.9         -6.4       59.7        2980        1.78     15,533      14.38         12.61
14      Central Texas     R      163,187   131,479   114,485     68.6       14.1      21.0         -6.9       67.2       -4450       -2.65      6,503        6.02         8.68
15     Houston Suburbs    R      167,349   120,450   116,690     81.8        7.4      13.5         -6.1       55.0        -288       -0.17      8,708        8.06         8.24
16     Houston Suburbs    R      166,647   122,271   108,180     80.7        9.3      21.1        -11.8       44.2        -990       -0.59        198        0.18         0.77
17      Central Texas     R      163,480   121,295   112,125     61.1       27.0      33.4         -6.4       80.9       -4157       -2.48      4,143        3.84         6.32
18       Southeast TX     R      169,888   132,877   126,560     71.3        8.1      14.2         -6.1       57.0        2251        1.34     18,578      17.20         15.86
19       Southeast TX     R      171,969   131,682   128,705     82.5        3.7       6.3         -2.6       58.3        4332        2.58     20,723      19.19         16.61
20      Central Texas     R      159,816   121,754   115,395     82.8       10.3      16.6         -6.2       62.4       -7821       -4.67      7,413        6.87        11.53
21       Southeast TX     R      172,180   130,308   121,365     82.0        5.2       9.3         -4.1       55.7        4543        2.71     13,383      12.39          9.68
22       Southeast TX     D      161,930   122,897   115,525     37.0        7.7      15.7         -8.0       49.0       -5707       -3.40      7,543        6.99        10.39
23     Houston Suburbs    R      163,720   123,736   111,960     59.8       16.6      22.7         -6.1       73.2       -3917       -2.34      3,978        3.68         6.02
24     Houston Suburbs    R      162,685   118,491   118,260     74.8       11.3      15.6         -4.3       72.3       -4952       -2.95     10,278        9.52        12.47
25     Houston Suburbs    R      174,168   129,041   121,250     62.4       20.8      27.4         -6.6       75.9        6531        3.90     13,268      12.29          8.39
26     Houston Suburbs    R      160,091   117,247    97,320     52.2       11.6      14.9         -3.3       77.8       -7546       -4.50    -10,662      -9.87         -5.37
27     Houston Suburbs    D      160,084   113,596   104,295     26.2       14.8      19.7         -4.8       75.4       -7553       -4.51     -3,687      -3.41          1.09
28     Houston Suburbs    R      160,373   107,968   100,995     53.3       15.6      20.6         -5.0       75.8       -7264       -4.33     -6,987      -6.47         -2.14
29     Houston Suburbs    R      175,700   124,171   116,165     57.5       17.4      23.2         -5.8       74.9        8063        4.81      8,183        7.58         2.77
30      Central Texas     R      166,022   124,729   121,220     59.0       31.8      35.2         -3.4       90.4       -1615       -0.96     13,238      12.26         13.22
                                                                                                                                                                                 Case 8:19-cv-02710-GJH Document 40-14 Filed 10/01/19 Page 12 of 50




31     S Tex RG Valley    D      171,858   121,699   104,285     23.1       73.9      77.7         -3.8       95.1        4221        2.52     -3,697      -3.42         -5.94
32     S Tex RG Valley    R      167,074   126,072   124,080     46.8       44.2      45.9         -1.6       96.5        -563       -0.34     16,098      14.91         15.24
33      DFW Suburbs       R      172,135   119,518   115,655     77.9        8.5      13.5         -4.9       63.5        4498        2.68      7,673        7.11         4.42
34     S Tex RG Valley    D      173,149   125,896   117,465     28.0       64.6      67.7         -3.1       95.4        5512        3.29      9,483        8.78         5.49




                                                                             Table 2 - Page 1 of 4
                                 Case 1:18-cv-02921-JMF Document 595-1 Filed 05/31/19 Page 66 of 126
                                 Case 8:18-cv-01570-GJH Document 137-3 Filed 06/03/19 Page 71 of 131

 A           B            C       D         E          F        G        H       I       J         K         L           M           N          O            P
                                                               PCT      PCT     PCT    %HVAP - %HCVAP/     TPOP       %TPOP        CVAP      % CVAP % CVAP Dev -
Dist    Area of State    Party   Total     VAP       CVAP
                                                               Anglo   HCVAP HVAP %HCVAP         %HVAP    Deviation   Deviation   Deviation  Deviation   % TPOP Dev
35     S Tex RG Valley    D      168,627   109,154    77,585    18.6       78.9   85.1      -6.2     92.7        990         0.59    -30,397     -28.15        -28.74
36     S Tex RG Valley    D      168,963   110,963    76,060    11.9       86.0   90.8      -4.8     94.7       1326         0.79    -31,922     -29.56        -30.35
37     S Tex RG Valley    D      169,088   113,454    78,885    15.5       81.5   87.1      -5.6     93.6       1451         0.87    -29,097     -26.95        -27.81
38     S Tex RG Valley    D      168,214   110,865    92,195    13.5       80.2   86.7      -6.4     92.6        577         0.34    -15,787     -14.62        -14.96
39     S Tex RG Valley    D      168,659   110,751    85,015    14.6       78.9   88.0      -9.1     89.7       1022         0.61    -22,967     -21.27        -21.88
40     S Tex RG Valley    D      168,662   108,086    79,875     8.2       88.4   92.1      -3.8     95.9       1025         0.61    -28,107     -26.03        -26.64
41     S Tex RG Valley    D      168,776   115,033    88,365    17.9       75.7   80.4      -4.6     94.2       1139         0.68    -19,617     -18.17        -18.85
42     S Tex RG Valley    D      167,668   111,699    84,125     5.4       91.2   95.0      -3.9     95.9          31        0.02    -23,857     -22.09        -22.11
43     S Tex RG Valley    R      169,564   124,492   120,575    35.8       57.7   59.8      -2.1     96.5       1927         1.15     12,593      11.66         10.51
44      Central Texas     R      174,451   126,713   125,720    60.9       29.7   32.7      -3.0     90.9       6814         4.06     17,738      16.43         12.36
45        Austin Area     R      167,604   126,549   124,330    66.7       25.5   30.0      -4.6     84.8         -33       -0.02     16,348      15.14         15.16
46        Austin Area     D      166,410   118,539    94,335    41.6       24.6   41.6     -16.9     59.3      -1227        -0.73    -13,647     -12.64        -11.91
47        Austin Area     R      175,314   127,689   125,095    80.3       12.3   12.6      -0.3     97.7       7677         4.58     17,113      15.85         11.27
48        Austin Area     D      173,008   135,585   127,810    74.4       16.7   20.4      -3.7     81.9       5371         3.20     19,828      18.36         15.16
49        Austin Area     D      167,309   144,371   130,085    73.1       14.3   21.6      -7.3     66.2       -328        -0.20     22,103      20.47         20.66
50        Austin Area     D      166,516   124,252   110,735    57.5       17.7   25.3      -7.6     69.9      -1121        -0.67      2,753        2.55         3.22
51        Austin Area     D      175,709   128,793    98,320    41.5       44.0   56.2     -12.2     78.3       8072         4.82     -9,662      -8.95        -13.76
52        Austin Area     R      165,994   114,146   111,445    62.8       19.6   26.7      -7.1     73.5      -1643        -0.98      3,463        3.21         4.19
53        West Texas      R      162,897   127,381   123,515    72.2       23.1   26.8      -3.7     86.3      -4740        -2.83     15,533      14.38         17.21
54      Central Texas     R      167,736   117,164   112,385    51.6       15.8   17.6      -1.9     89.5          99        0.06      4,403        4.08         4.02
55      Central Texas     R      162,176   119,755   116,635    64.4       14.9   19.4      -4.5     76.8      -5461        -3.26      8,653        8.01        11.27
56      Central Texas     R      163,869   123,411   117,985    72.6       12.4   17.8      -5.4     69.7      -3768        -2.25     10,003        9.26        11.51
57       Southeast TX     R      164,418   124,630   118,140    72.8        7.2   13.0      -5.8     55.5      -3219        -1.92     10,158        9.41        11.33
58      Central Texas     R      169,146   123,826   118,105    84.2        8.7   14.9      -6.1     58.8       1509         0.90     10,123        9.37         8.47
59      Central Texas     R      163,609   122,193   118,030    75.9       11.4   15.6      -4.2     73.1      -4028        -2.40     10,048        9.31        11.71
60        West Texas      R      171,429   131,870   127,825    86.9        9.2   11.8      -2.6     78.0       3792         2.26     19,843      18.38         16.11
61      DFW Suburbs       R      176,054   130,782   128,065    88.5        6.0   10.6      -4.6     56.9       8417         5.02     20,083      18.60         13.58
62       Northeast TX     R      160,023   122,203   117,530    85.0        4.2    8.6      -4.4     49.0      -7614        -4.54      9,548        8.84        13.38
63      DFW Suburbs       R      167,337   115,634   113,605    80.8        8.0   13.1      -5.1     61.2       -300        -0.18      5,623        5.21         5.39
64      DFW Suburbs       R      167,588   129,175   116,875    75.0       10.1   16.6      -6.5     60.8         -49       -0.03      8,893        8.24         8.26
65      DFW Suburbs       R      165,742   124,977   109,350    62.3        9.8   18.6      -8.8     52.5      -1895        -1.13      1,368        1.27         2.40
66      DFW Suburbs       R      172,129   130,796   113,390    69.7        6.0    9.1      -3.1     65.8       4492         2.68      5,408        5.01         2.33
67      DFW Suburbs       R      172,141   126,368   111,250    70.1        7.5   13.9      -6.4     54.0       4504         2.69      3,268        3.03         0.34
68        West Texas      R      160,508   121,547   112,760    80.9       12.8   18.5      -5.7     69.1      -7129        -4.25      4,778        4.42         8.68
69        West Texas      R      160,087   123,063   117,450    77.2        9.7   12.9      -3.2     75.3      -7550        -4.50      9,468        8.77        13.27
70      DFW Suburbs       R      172,135   117,432   110,995    75.3       10.0   15.9      -5.9     62.9       4498         2.68      3,013        2.79         0.11
                                                                                                                                                                        Case 8:19-cv-02710-GJH Document 40-14 Filed 10/01/19 Page 13 of 50




71        West Texas      R      166,924   127,097   123,650    71.2       17.9   20.1      -2.1     89.4       -713        -0.43     15,668      14.51         14.94
72        West Texas      R      170,479   130,771   123,075    64.6       27.6   32.3      -4.8     85.3       2842         1.70     15,093      13.98         12.28
73          Bexar         R      166,719   127,882   126,130    79.7       16.6   19.8      -3.3     83.6       -918        -0.55     18,148      16.81         17.35
74     S Tex RG Valley    D      162,357   115,236    91,345    24.6       69.4   76.6      -7.3     90.5      -5280        -3.15    -16,637     -15.41        -12.26



                                                                           Table 2 - Page 2 of 4
                                 Case 1:18-cv-02921-JMF Document 595-1 Filed 05/31/19 Page 67 of 126
                                 Case 8:18-cv-01570-GJH Document 137-3 Filed 06/03/19 Page 72 of 131

 A           B            C       D         E          F        G        H       I       J         K         L          M           N          O            P
                                                               PCT      PCT     PCT    %HVAP - %HCVAP/     TPOP      %TPOP        CVAP      % CVAP % CVAP Dev -
Dist    Area of State    Party   Total     VAP       CVAP
                                                               Anglo   HCVAP HVAP %HCVAP         %HVAP    Deviation  Deviation   Deviation  Deviation   % TPOP Dev
 75        El Paso        D      159,691   103,209    77,455     8.9       89.0   91.8      -2.8     97.0      -7946       -4.74    -30,527     -28.27        -23.53
 76        El Paso        D      159,752   116,389    94,705    11.2       83.5   87.3      -3.7     95.7      -7885       -4.70    -13,277     -12.30         -7.59
 77        El Paso        D      160,385   115,924    90,830    22.9       69.6   76.0      -6.4     91.6      -7252       -4.33    -17,152     -15.88        -11.56
 78        El Paso        D      160,161   111,913    98,925    31.6       58.3   64.7      -6.4     90.0      -7476       -4.46     -9,057      -8.39         -3.93
 79        El Paso        D      160,658   112,399    98,435    17.0       76.7   79.9      -3.2     96.0      -6979       -4.16     -9,547      -8.84         -4.68
 80    S Tex RG Valley    D      161,949   106,402    86,650    15.5       78.7   86.1      -7.4     91.4      -5688       -3.39    -21,332     -19.76        -16.36
 81      West Texas       R      169,684   120,535   108,980    51.8       39.0   46.9      -7.9     83.2       2047        1.22        998        0.92        -0.30
 82      West Texas       R      163,234   118,623   113,415    59.3       28.6   35.2      -6.6     81.2      -4403       -2.63      5,433        5.03         7.66
 83      West Texas       R      173,918   127,906   123,330    67.1       24.9   28.1      -3.2     88.8       6281        3.75     15,348      14.21         10.47
 84      West Texas       R      167,970   128,898   124,075    58.7       28.0   30.2      -2.2     92.8        333        0.20     16,093      14.90         14.70
 85    Houston Suburbs    R      160,182   113,433   102,620    48.3       27.5   35.1      -7.6     78.5      -7455       -4.45     -5,362      -4.97         -0.52
 86      West Texas       R      165,183   121,555   115,915    76.4       16.5   22.3      -5.8     73.9      -2454       -1.46      7,933        7.35         8.81
 87      West Texas       R      174,343   125,360   109,320    65.0       21.8   29.7      -7.9     73.3       6706        4.00      1,338        1.24        -2.76
 88      West Texas       R      160,896   115,622   103,670    60.9       29.4   38.9      -9.5     75.7      -6741       -4.02     -4,312      -3.99          0.03
 89     DFW Suburbs       R      172,138   118,380   116,895    72.4        8.9   13.0      -4.2     68.0       4501        2.68      8,913        8.25         5.57
 90      Tarrent Cnty     D      159,684   105,664    71,770    27.9       49.0   70.7     -21.7     69.3      -7953       -4.74    -36,212     -33.54        -28.79
 91      Tarrent Cnty     R      162,838   119,048   108,845    75.9       10.9   18.2      -7.2     60.2      -4799       -2.86        863        0.80         3.66
 92      Tarrent Cnty     R      162,326   126,290   116,980    70.3        9.6   14.5      -4.9     66.1      -5311       -3.17      8,998        8.33        11.50
 93      Tarrent Cnty     R      162,161   113,584   103,455    64.1       14.8   22.8      -8.0     65.0      -5476       -3.27     -4,527      -4.19         -0.93
 94      Tarrent Cnty     R      167,374   125,516   114,195    69.8       10.2   15.3      -5.2     66.3       -263       -0.16      6,213        5.75         5.91
 95      Tarrent Cnty     D      161,634   115,752    96,150    32.9       12.9   24.3     -11.4     53.0      -6003       -3.58    -11,832     -10.96         -7.38
 96      Tarrent Cnty     R      164,930   113,924   109,035    65.5       10.1   15.2      -5.1     66.5      -2707       -1.61      1,053        0.98         2.59
 97      Tarrent Cnty     R      168,869   131,311   122,870    70.5        9.8   15.7      -5.9     62.3       1232        0.73     14,888      13.79         13.05
 98      Tarrent Cnty     R      164,081   114,953   114,875    83.7        6.7    9.8      -3.1     68.8      -3556       -2.12      6,893        6.38         8.50
 99      Tarrent Cnty     R      170,473   125,722   116,830    74.7       14.7   20.1      -5.4     73.1       2836        1.69      8,848        8.19         6.50
100      Dallas Cnty      D      161,143   117,479    97,410    29.8       18.3   33.1     -14.8     55.2      -6494       -3.87    -10,572      -9.79         -5.92
101      Tarrent Cnty     D      164,664   110,209    92,990    35.5       19.7   32.5     -12.8     60.6      -2973       -1.77    -14,992     -13.88        -12.11
102      Dallas Cnty      R      161,136   122,520    96,850    65.0       11.3   24.1     -12.8     46.8      -6501       -3.88    -11,132     -10.31         -6.43
103      Dallas Cnty      D      170,948   121,837    71,970    39.0       42.7   64.3     -21.7     66.3       3311        1.98    -36,012     -33.35        -35.33
104      Dallas Cnty      D      172,784   115,035    78,780    25.3       51.7   69.2     -17.5     74.7       5147        3.07    -29,202     -27.04        -30.11
105      Dallas Cnty      R      175,728   127,590    95,900    51.1       24.1   39.2     -15.1     61.4       8091        4.83    -12,082     -11.19        -16.02
106     DFW Suburbs       R      161,947   110,568   107,290    76.1        8.8   14.7      -5.9     60.1      -5690       -3.39       -692      -0.64          2.75
107      Dallas Cnty      R      171,872   123,986   108,045    57.9       15.6   28.9     -13.4     53.8       4235        2.53         63        0.06        -2.47
108      Dallas Cnty      R      163,233   133,667   122,505    74.3       13.6   19.5      -6.0     69.4      -4404       -2.63     14,523      13.45         16.08
109      Dallas Cnty      D      174,223   122,347   112,780    23.4       11.4   20.0      -8.6     57.0       6586        3.93      4,798        4.44         0.51
110      Dallas Cnty      D      167,508   111,827    83,885    14.6       24.9   45.5     -20.6     54.7       -129       -0.08    -24,097     -22.32        -22.24
                                                                                                                                                                       Case 8:19-cv-02710-GJH Document 40-14 Filed 10/01/19 Page 14 of 50




111      Dallas Cnty      D      166,963   118,393   103,410    24.2       15.1   25.5     -10.3     59.4       -674       -0.40     -4,572      -4.23         -3.83
112      Dallas Cnty      R      167,051   120,192    97,965    54.9       14.8   26.3     -11.5     56.4       -586       -0.35    -10,017      -9.28         -8.93
113      Dallas Cnty      R      171,418   120,834   106,040    53.5       15.3   26.0     -10.8     58.6       3781        2.26     -1,942      -1.80         -4.05
114      Dallas Cnty      R      172,330   130,817   105,540    68.2       11.0   24.2     -13.2     45.6       4693        2.80     -2,442      -2.26         -5.06



                                                                           Table 2 - Page 3 of 4
                                     Case 1:18-cv-02921-JMF Document 595-1 Filed 05/31/19 Page 68 of 126
                                     Case 8:18-cv-01570-GJH Document 137-3 Filed 06/03/19 Page 73 of 131

  A             B             C         D          E          F        G         H       I       J         K          L          M           N          O            P
                                                                      PCT       PCT     PCT    %HVAP - %HCVAP/      TPOP      %TPOP        CVAP      % CVAP % CVAP Dev -
 Dist     Area of State     Party     Total      VAP       CVAP
                                                                      Anglo    HCVAP HVAP %HCVAP         %HVAP     Deviation  Deviation   Deviation  Deviation   % TPOP Dev
 115       Dallas Cnty        R       171,802    127,352   100,760      58.5       16.7   24.4      -7.8      68.2       4165        2.48     -7,222      -6.69         -9.17
 116         Bexar            D       171,463    132,823   115,470      32.3       57.1   59.9      -2.8      95.3       3826        2.28      7,488        6.93         4.65
 117         Bexar            R       168,692    117,126   111,045      32.3       60.9   58.8       2.1     103.6       1055        0.63      3,063        2.84         2.21
 118         Bexar            D       164,436    116,859   106,575      28.1       67.1   68.7      -1.6      97.6      -3201       -1.91     -1,407      -1.30          0.61
 119         Bexar            D       159,981    114,477   106,465      28.5       58.3   62.7      -4.4      93.0      -7656       -4.57     -1,517      -1.40          3.16
 120         Bexar            D       175,132    124,829   114,810      30.6       34.1   42.2      -8.1      80.9       7495        4.47      6,828        6.32         1.85
 121         Bexar            R       174,867    133,224   128,905      61.0       26.7   31.4      -4.6      85.2       7230        4.31     20,923      19.38         15.06
 122         Bexar            R       175,184    128,725   124,270      64.8       23.4   27.8      -4.3      84.4       7547        4.50     16,288      15.08         10.58
 123         Bexar            D       175,674    135,763   119,930      30.6       62.3   66.5      -4.2      93.7       8037        4.79     11,948      11.06          6.27
 124         Bexar            D       174,795    120,503   115,090      24.8       62.4   66.0      -3.6      94.6       7158        4.27      7,108        6.58         2.31
 125         Bexar            D       174,549    125,158   115,800      26.3       64.3   69.1      -4.8      93.1       6912        4.12      7,818        7.24         3.12
 126        Houston           R       169,256    123,014    99,335      51.8       17.0   26.8      -9.9      63.2       1619        0.97     -8,647      -8.01         -8.97
 127        Houston           R       163,983    115,865   114,290      67.1       12.4   18.1      -5.7      68.6      -3654       -2.18      6,308        5.84         8.02
 128        Houston           R       172,221    124,645   116,020      66.4       17.1   25.0      -7.9      68.5       4584        2.73      8,038        7.44         4.71
 129        Houston           R       174,127    130,457   121,280      62.9       13.6   20.4      -6.8      66.5       6490        3.87     13,298      12.32          8.44
 130        Houston           R       175,532    122,108   119,770      71.6       11.6   17.7      -6.2      65.3       7895        4.71     11,788      10.92          6.21
 131        Houston           D       175,227    121,368    93,535      13.2       24.0   41.2     -17.2      58.3       7590        4.53    -14,447     -13.38        -17.91
 132        Houston           R       172,973    117,666   109,150      52.4       20.6   33.0     -12.4      62.5       5336        3.18      1,168        1.08        -2.10
 133        Houston           R       171,401    135,423   114,530      70.2        9.5   14.7      -5.2      64.6       3764        2.25      6,548        6.06         3.82
 134        Houston           R       174,421    143,575   130,040      74.7       11.0   13.3      -2.3      82.6       6784        4.05     22,058      20.43         16.38
 135        Houston           R       172,422    121,136    99,750      50.0       18.2   28.5     -10.3      64.0       4785        2.85     -8,232      -7.62        -10.48
 136       Austin Area        R       164,376    116,361   113,740      72.8       12.9   16.3      -3.4      79.1      -3261       -1.95      5,758        5.33         7.28
 137        Houston           D       171,079    127,834    64,375      32.5       22.0   51.5     -29.6      42.6       3442        2.05    -43,607     -40.38        -42.44
 138        Houston           R       173,059    124,435    98,420      50.3       22.3   41.3     -19.0      54.0       5422        3.23     -9,562      -8.86        -12.09
 139        Houston           D       175,733    123,875   100,540      21.6       19.0   35.8     -16.7      53.2       8096        4.83     -7,442      -6.89        -11.72
 140        Houston           D       170,732    112,332    69,415      17.2       58.5   75.8     -17.2      77.3       3095        1.85    -38,567     -35.72        -37.56
 141        Houston           D       166,498    113,951    92,390      13.5       18.2   37.6     -19.4      48.4      -1139       -0.68    -15,592     -14.44        -13.76
 142        Houston           D       159,541    113,288    91,845      20.3       21.3   35.0     -13.7      60.8      -8096       -4.83    -16,137     -14.94        -10.11
 143        Houston           D       167,215    113,877    84,625      23.7       53.0   69.4     -16.4      76.4       -422       -0.25    -23,357     -21.63        -21.38
 144        Houston           D       161,859    108,509    75,785      34.9       50.3   69.8     -19.5      72.1      -5778       -3.45    -32,197     -29.82        -26.37
 145        Houston           D       164,574    116,918    83,645      28.4       55.6   69.8     -14.2      79.7      -3063       -1.83    -24,337     -22.54        -20.71
 146        Houston           D       174,485    130,444    97,195      24.7       11.2   27.3     -16.1      41.0       6848        4.09    -10,787      -9.99        -14.07
 147        Houston           D       175,873    136,034   114,905      28.9       18.4   31.2     -12.8      59.0       8236        4.91      6,923        6.41         1.50
 148        Houston           D       170,811    125,873    91,615      40.1       43.5   61.1     -17.6      71.2       3174        1.89    -16,367     -15.16        -17.05
 149        Houston           D       170,702    121,535    89,230      27.0       19.1   33.8     -14.7      56.6       3065        1.83    -18,752     -17.37        -19.19
 150        Houston           R       168,735    120,462   109,725      66.0       12.3   21.0      -8.7      58.7       1098        0.65      1,743        1.61         0.96
                                                                                                                                                                                Case 8:19-cv-02710-GJH Document 40-14 Filed 10/01/19 Page 15 of 50




Note: The Indeal CVAP Population is 107,982. The ideal TPOP Deviation is 167,637.
Source is Texas Legislative Council at ftp://ftpgis1.tlc.state.tx.us/PlanH358/Reports/Excel/
Note: CVAP data is from 2010 ACS (2005 through 2009




                                                                                     Table 2 - Page 4 of 4
                                 Case 1:18-cv-02921-JMF Document 595-1 Filed 05/31/19 Page 69 of 126
                                 Case 8:18-cv-01570-GJH Document 137-3 Filed 06/03/19 Page 74 of 131
                                                                                       TABLE 3
                                                                                 STATE OF TEXAS
                                                                     STATE HOUSE OF REPRESENTITIVES
                                                               83rd Legislature - 1st Called Session - S.B. 3 (June 2013)
                                                     Citizen Voting Age Population Analysis Using American Community Survey
                                                                         Sorted by Percent CVAP Deviation

 A           B            C       D         E          F        G        H       I       J        K         L           M           N          O            P
                                                               PCT      PCT     PCT    %HVAP - %HCVAP/    TPOP       %TPOP        CVAP      % CVAP % CVAP Dev -
Dist    Area of State    Party   Total     VAP       CVAP
                                                               Anglo   HCVAP HVAP %HCVAP        %HVAP    Deviation   Deviation   Deviation  Deviation   % TPOP Dev
 49       Austin Area     D      167,309   144,371   130,085    73.1       14.3   21.6     -7.3     66.2       -328        -0.20     22,103      20.47         20.66
134        Houston        R      174,421   143,575   130,040    74.7       11.0   13.3     -2.3     82.6       6784         4.05     22,058      20.43         16.38
121         Bexar         R      174,867   133,224   128,905    61.0       26.7   31.4     -4.6     85.2       7230         4.31     20,923      19.38         15.06
 19      Southeast TX     R      171,969   131,682   128,705    82.5        3.7    6.3     -2.6     58.3       4332         2.58     20,723      19.19         16.61
 61     DFW Suburbs       R      176,054   130,782   128,065    88.5        6.0   10.6     -4.6     56.9       8417         5.02     20,083      18.60         13.58
 60       West Texas      R      171,429   131,870   127,825    86.9        9.2   11.8     -2.6     78.0       3792         2.26     19,843      18.38         16.11
 48       Austin Area     D      173,008   135,585   127,810    74.4       16.7   20.4     -3.7     81.9       5371         3.20     19,828      18.36         15.16
 18      Southeast TX     R      169,888   132,877   126,560    71.3        8.1   14.2     -6.1     57.0       2251         1.34     18,578      17.20         15.86
 73         Bexar         R      166,719   127,882   126,130    79.7       16.6   19.8     -3.3     83.6       -918        -0.55     18,148      16.81         17.35
 44     Central Texas     R      174,451   126,713   125,720    60.9       29.7   32.7     -3.0     90.9       6814         4.06     17,738      16.43         12.36
 47       Austin Area     R      175,314   127,689   125,095    80.3       12.3   12.6     -0.3     97.7       7677         4.58     17,113      15.85         11.27
  2      Northeast TX     R      173,869   130,806   124,825    85.1        5.5   10.0     -4.5     55.2       6232         3.72     16,843      15.60         11.88
 45       Austin Area     R      167,604   126,549   124,330    66.7       25.5   30.0     -4.6     84.8         -33       -0.02     16,348      15.14         15.16
122         Bexar         R      175,184   128,725   124,270    64.8       23.4   27.8     -4.3     84.4       7547         4.50     16,288      15.08         10.58
 32    S Tex RG Valley    R      167,074   126,072   124,080    46.8       44.2   45.9     -1.6     96.5       -563        -0.34     16,098      14.91         15.24
 84       West Texas      R      167,970   128,898   124,075    58.7       28.0   30.2     -2.2     92.8        333         0.20     16,093      14.90         14.70
 71       West Texas      R      166,924   127,097   123,650    71.2       17.9   20.1     -2.1     89.4       -713        -0.43     15,668      14.51         14.94
 13     Central Texas     R      170,617   131,129   123,515    75.2        9.5   15.9     -6.4     59.7       2980         1.78     15,533      14.38         12.61
 53       West Texas      R      162,897   127,381   123,515    72.2       23.1   26.8     -3.7     86.3      -4740        -2.83     15,533      14.38         17.21
 83       West Texas      R      173,918   127,906   123,330    67.1       24.9   28.1     -3.2     88.8       6281         3.75     15,348      14.21         10.47
 72       West Texas      R      170,479   130,771   123,075    64.6       27.6   32.3     -4.8     85.3       2842         1.70     15,093      13.98         12.28
 97      Tarrent Cnty     R      168,869   131,311   122,870    70.5        9.8   15.7     -5.9     62.3       1232         0.73     14,888      13.79         13.05
108       Dallas Cnty     R      163,233   133,667   122,505    74.3       13.6   19.5     -6.0     69.4      -4404        -2.63     14,523      13.45         16.08
  1      Northeast TX     R      165,823   125,927   122,470    75.1        3.1    5.8     -2.7     53.5      -1814        -1.08     14,488      13.42         14.50
 9       Northeast TX     R      166,719   125,947   121,420    75.8        2.5    6.9     -4.4     35.8       -918        -0.55     13,438      12.44         12.99
 21      Southeast TX     R      172,180   130,308   121,365    82.0        5.2    9.3     -4.1     55.7       4543         2.71     13,383      12.39          9.68
129        Houston        R      174,127   130,457   121,280    62.9       13.6   20.4     -6.8     66.5       6490         3.87     13,298      12.32          8.44
 25    Houston Suburbs    R      174,168   129,041   121,250    62.4       20.8   27.4     -6.6     75.9       6531         3.90     13,268      12.29          8.39
 30     Central Texas     R      166,022   124,729   121,220    59.0       31.8   35.2     -3.4     90.4      -1615        -0.96     13,238      12.26         13.22
 43    S Tex RG Valley    R      169,564   124,492   120,575    35.8       57.7   59.8     -2.1     96.5       1927         1.15     12,593      11.66         10.51
123         Bexar         D      175,674   135,763   119,930    30.6       62.3   66.5     -4.2     93.7       8037         4.79     11,948      11.06          6.27
                                                                                                                                                                       Case 8:19-cv-02710-GJH Document 40-14 Filed 10/01/19 Page 16 of 50




130        Houston        R      175,532   122,108   119,770    71.6       11.6   17.7     -6.2     65.3       7895         4.71     11,788      10.92          6.21
 11      Northeast TX     R      168,699   128,086   118,640    72.2        5.7   13.9     -8.3     40.6       1062         0.63     10,658        9.87         9.24
 24    Houston Suburbs    R      162,685   118,491   118,260    74.8       11.3   15.6     -4.3     72.3      -4952        -2.95     10,278        9.52        12.47
 57      Southeast TX     R      164,418   124,630   118,140    72.8        7.2   13.0     -5.8     55.5      -3219        -1.92     10,158        9.41        11.33



                                                                             Table 3 - Page 1 of 4
                                 Case 1:18-cv-02921-JMF Document 595-1 Filed 05/31/19 Page 70 of 126
                                 Case 8:18-cv-01570-GJH Document 137-3 Filed 06/03/19 Page 75 of 131
 A           B            C       D         E          F        G        H       I       J         K         L           M           N          O            P
                                                               PCT      PCT     PCT    %HVAP - %HCVAP/     TPOP       %TPOP        CVAP      % CVAP % CVAP Dev -
Dist    Area of State    Party   Total     VAP       CVAP
                                                               Anglo   HCVAP HVAP %HCVAP         %HVAP    Deviation   Deviation   Deviation  Deviation   % TPOP Dev
 58     Central Texas     R      169,146   123,826   118,105    84.2        8.7   14.9      -6.1     58.8       1509         0.90     10,123        9.37         8.47
 59     Central Texas     R      163,609   122,193   118,030    75.9       11.4   15.6      -4.2     73.1      -4028        -2.40     10,048        9.31        11.71
 56     Central Texas     R      163,869   123,411   117,985    72.6       12.4   17.8      -5.4     69.7      -3768        -2.25     10,003        9.26        11.51
  4     DFW Suburbs       R      168,429   123,603   117,715    81.5        6.3   11.7      -5.4     53.6        792         0.47      9,733        9.01         8.54
 62      Northeast TX     R      160,023   122,203   117,530    85.0        4.2    8.6      -4.4     49.0      -7614        -4.54      9,548        8.84        13.38
 34    S Tex RG Valley    D      173,149   125,896   117,465    28.0       64.6   67.7      -3.1     95.4       5512         3.29      9,483        8.78         5.49
 69       West Texas      R      160,087   123,063   117,450    77.2        9.7   12.9      -3.2     75.3      -7550        -4.50      9,468        8.77        13.27
 92      Tarrent Cnty     R      162,326   126,290   116,980    70.3        9.6   14.5      -4.9     66.1      -5311        -3.17      8,998        8.33        11.50
 89     DFW Suburbs       R      172,138   118,380   116,895    72.4        8.9   13.0      -4.2     68.0       4501         2.68      8,913        8.25         5.57
 64     DFW Suburbs       R      167,588   129,175   116,875    75.0       10.1   16.6      -6.5     60.8         -49       -0.03      8,893        8.24         8.26
 99      Tarrent Cnty     R      170,473   125,722   116,830    74.7       14.7   20.1      -5.4     73.1       2836         1.69      8,848        8.19         6.50
 15    Houston Suburbs    R      167,349   120,450   116,690    81.8        7.4   13.5      -6.1     55.0       -288        -0.17      8,708        8.06         8.24
 55     Central Texas     R      162,176   119,755   116,635    64.4       14.9   19.4      -4.5     76.8      -5461        -3.26      8,653        8.01        11.27
 29    Houston Suburbs    R      175,700   124,171   116,165    57.5       17.4   23.2      -5.8     74.9       8063         4.81      8,183        7.58         2.77
128        Houston        R      172,221   124,645   116,020    66.4       17.1   25.0      -7.9     68.5       4584         2.73      8,038        7.44         4.71
 86       West Texas      R      165,183   121,555   115,915    76.4       16.5   22.3      -5.8     73.9      -2454        -1.46      7,933        7.35         8.81
125         Bexar         D      174,549   125,158   115,800    26.3       64.3   69.1      -4.8     93.1       6912         4.12      7,818        7.24         3.12
 33     DFW Suburbs       R      172,135   119,518   115,655    77.9        8.5   13.5      -4.9     63.5       4498         2.68      7,673        7.11         4.42
 22      Southeast TX     D      161,930   122,897   115,525    37.0        7.7   15.7      -8.0     49.0      -5707        -3.40      7,543        6.99        10.39
116         Bexar         D      171,463   132,823   115,470    32.3       57.1   59.9      -2.8     95.3       3826         2.28      7,488        6.93         4.65
 20     Central Texas     R      159,816   121,754   115,395    82.8       10.3   16.6      -6.2     62.4      -7821        -4.67      7,413        6.87        11.53
124         Bexar         D      174,795   120,503   115,090    24.8       62.4   66.0      -3.6     94.6       7158         4.27      7,108        6.58         2.31
147        Houston        D      175,873   136,034   114,905    28.9       18.4   31.2     -12.8     59.0       8236         4.91      6,923        6.41         1.50
 98      Tarrent Cnty     R      164,081   114,953   114,875    83.7        6.7    9.8      -3.1     68.8      -3556        -2.12      6,893        6.38         8.50
120         Bexar         D      175,132   124,829   114,810    30.6       34.1   42.2      -8.1     80.9       7495         4.47      6,828        6.32         1.85
133        Houston        R      171,401   135,423   114,530    70.2        9.5   14.7      -5.2     64.6       3764         2.25      6,548        6.06         3.82
 14     Central Texas     R      163,187   131,479   114,485    68.6       14.1   21.0      -6.9     67.2      -4450        -2.65      6,503        6.02         8.68
  8     Central Texas     R      161,098   123,550   114,450    72.1        8.8   15.4      -6.6     57.0      -6539        -3.90      6,468        5.99         9.89
127        Houston        R      163,983   115,865   114,290    67.1       12.4   18.1      -5.7     68.6      -3654        -2.18      6,308        5.84         8.02
 94      Tarrent Cnty     R      167,374   125,516   114,195    69.8       10.2   15.3      -5.2     66.3       -263        -0.16      6,213        5.75         5.91
136       Austin Area     R      164,376   116,361   113,740    72.8       12.9   16.3      -3.4     79.1      -3261        -1.95      5,758        5.33         7.28
 63     DFW Suburbs       R      167,337   115,634   113,605    80.8        8.0   13.1      -5.1     61.2       -300        -0.18      5,623        5.21         5.39
 82       West Texas      R      163,234   118,623   113,415    59.3       28.6   35.2      -6.6     81.2      -4403        -2.63      5,433        5.03         7.66
 66     DFW Suburbs       R      172,129   130,796   113,390    69.7        6.0    9.1      -3.1     65.8       4492         2.68      5,408        5.01         2.33
109       Dallas Cnty     D      174,223   122,347   112,780    23.4       11.4   20.0      -8.6     57.0       6586         3.93      4,798        4.44         0.51
 68       West Texas      R      160,508   121,547   112,760    80.9       12.8   18.5      -5.7     69.1      -7129        -4.25      4,778        4.42         8.68
  5      Northeast TX     R      160,253   120,169   112,555    78.8        5.2   13.2      -7.9     39.8      -7384        -4.40      4,573        4.23         8.64
 54     Central Texas     R      167,736   117,164   112,385    51.6       15.8   17.6      -1.9     89.5          99        0.06      4,403        4.08         4.02
                                                                                                                                                                        Case 8:19-cv-02710-GJH Document 40-14 Filed 10/01/19 Page 17 of 50




  7      Northeast TX     R      161,039   120,296   112,255    74.7        3.9   11.2      -7.3     34.9      -6598        -3.94      4,273        3.96         7.89
 17     Central Texas     R      163,480   121,295   112,125    61.1       27.0   33.4      -6.4     80.9      -4157        -2.48      4,143        3.84         6.32
 23    Houston Suburbs    R      163,720   123,736   111,960    59.8       16.6   22.7      -6.1     73.2      -3917        -2.34      3,978        3.68         6.02
 10     DFW Suburbs       R      163,063   116,978   111,680    75.6       13.1   18.7      -5.5     70.4      -4574        -2.73      3,698        3.42         6.15



                                                                           Table 3 - Page 2 of 4
                                 Case 1:18-cv-02921-JMF Document 595-1 Filed 05/31/19 Page 71 of 126
                                 Case 8:18-cv-01570-GJH Document 137-3 Filed 06/03/19 Page 76 of 131
 A           B            C       D         E          F        G        H       I       J         K          L          M           N          O            P
                                                               PCT      PCT     PCT    %HVAP - %HCVAP/      TPOP      %TPOP        CVAP      % CVAP % CVAP Dev -
Dist    Area of State    Party   Total     VAP       CVAP
                                                               Anglo   HCVAP HVAP %HCVAP         %HVAP     Deviation  Deviation   Deviation  Deviation   % TPOP Dev
 12     Central Texas     R      160,573   119,556   111,590    64.4       11.8   19.5      -7.7      60.6      -7064       -4.21      3,608        3.34         7.56
 52      Austin Area      R      165,994   114,146   111,445    62.8       19.6   26.7      -7.1      73.5      -1643       -0.98      3,463        3.21         4.19
 67     DFW Suburbs       R      172,141   126,368   111,250    70.1        7.5   13.9      -6.4      54.0       4504        2.69      3,268        3.03         0.34
117         Bexar         R      168,692   117,126   111,045    32.3       60.9   58.8       2.1     103.6       1055        0.63      3,063        2.84         2.21
 70     DFW Suburbs       R      172,135   117,432   110,995    75.3       10.0   15.9      -5.9      62.9       4498        2.68      3,013        2.79         0.11
 50      Austin Area      D      166,516   124,252   110,735    57.5       17.7   25.3      -7.6      69.9      -1121       -0.67      2,753        2.55         3.22
  6      Northeast TX     R      160,008   119,154   109,970    70.1        6.5   14.9      -8.3      44.0      -7629       -4.55      1,988        1.84         6.39
  3    Houston Suburbs    R      164,955   119,595   109,760    75.4        9.7   20.0     -10.3      48.5      -2682       -1.60      1,778        1.65         3.25
150        Houston        R      168,735   120,462   109,725    66.0       12.3   21.0      -8.7      58.7       1098        0.65      1,743        1.61         0.96
 65     DFW Suburbs       R      165,742   124,977   109,350    62.3        9.8   18.6      -8.8      52.5      -1895       -1.13      1,368        1.27         2.40
 87       West Texas      R      174,343   125,360   109,320    65.0       21.8   29.7      -7.9      73.3       6706        4.00      1,338        1.24        -2.76
132        Houston        R      172,973   117,666   109,150    52.4       20.6   33.0     -12.4      62.5       5336        3.18      1,168        1.08        -2.10
 96      Tarrent Cnty     R      164,930   113,924   109,035    65.5       10.1   15.2      -5.1      66.5      -2707       -1.61      1,053        0.98         2.59
 81       West Texas      R      169,684   120,535   108,980    51.8       39.0   46.9      -7.9      83.2       2047        1.22        998        0.92        -0.30
 91      Tarrent Cnty     R      162,838   119,048   108,845    75.9       10.9   18.2      -7.2      60.2      -4799       -2.86        863        0.80         3.66
 16    Houston Suburbs    R      166,647   122,271   108,180    80.7        9.3   21.1     -11.8      44.2       -990       -0.59        198        0.18         0.77
107      Dallas Cnty      R      171,872   123,986   108,045    57.9       15.6   28.9     -13.4      53.8       4235        2.53         63        0.06        -2.47
106     DFW Suburbs       R      161,947   110,568   107,290    76.1        8.8   14.7      -5.9      60.1      -5690       -3.39       -692      -0.64          2.75
118         Bexar         D      164,436   116,859   106,575    28.1       67.1   68.7      -1.6      97.6      -3201       -1.91     -1,407      -1.30          0.61
119         Bexar         D      159,981   114,477   106,465    28.5       58.3   62.7      -4.4      93.0      -7656       -4.57     -1,517      -1.40          3.16
113      Dallas Cnty      R      171,418   120,834   106,040    53.5       15.3   26.0     -10.8      58.6       3781        2.26     -1,942      -1.80         -4.05
114      Dallas Cnty      R      172,330   130,817   105,540    68.2       11.0   24.2     -13.2      45.6       4693        2.80     -2,442      -2.26         -5.06
 27    Houston Suburbs    D      160,084   113,596   104,295    26.2       14.8   19.7      -4.8      75.4      -7553       -4.51     -3,687      -3.41          1.09
 31    S Tex RG Valley    D      171,858   121,699   104,285    23.1       73.9   77.7      -3.8      95.1       4221        2.52     -3,697      -3.42         -5.94
 88       West Texas      R      160,896   115,622   103,670    60.9       29.4   38.9      -9.5      75.7      -6741       -4.02     -4,312      -3.99          0.03
 93      Tarrent Cnty     R      162,161   113,584   103,455    64.1       14.8   22.8      -8.0      65.0      -5476       -3.27     -4,527      -4.19         -0.93
111      Dallas Cnty      D      166,963   118,393   103,410    24.2       15.1   25.5     -10.3      59.4       -674       -0.40     -4,572      -4.23         -3.83
 85    Houston Suburbs    R      160,182   113,433   102,620    48.3       27.5   35.1      -7.6      78.5      -7455       -4.45     -5,362      -4.97         -0.52
 28    Houston Suburbs    R      160,373   107,968   100,995    53.3       15.6   20.6      -5.0      75.8      -7264       -4.33     -6,987      -6.47         -2.14
115      Dallas Cnty      R      171,802   127,352   100,760    58.5       16.7   24.4      -7.8      68.2       4165        2.48     -7,222      -6.69         -9.17
139        Houston        D      175,733   123,875   100,540    21.6       19.0   35.8     -16.7      53.2       8096        4.83     -7,442      -6.89        -11.72
135        Houston        R      172,422   121,136    99,750    50.0       18.2   28.5     -10.3      64.0       4785        2.85     -8,232      -7.62        -10.48
126        Houston        R      169,256   123,014    99,335    51.8       17.0   26.8      -9.9      63.2       1619        0.97     -8,647      -8.01         -8.97
 78        El Paso        D      160,161   111,913    98,925    31.6       58.3   64.7      -6.4      90.0      -7476       -4.46     -9,057      -8.39         -3.93
 79        El Paso        D      160,658   112,399    98,435    17.0       76.7   79.9      -3.2      96.0      -6979       -4.16     -9,547      -8.84         -4.68
138        Houston        R      173,059   124,435    98,420    50.3       22.3   41.3     -19.0      54.0       5422        3.23     -9,562      -8.86        -12.09
 51      Austin Area      D      175,709   128,793    98,320    41.5       44.0   56.2     -12.2      78.3       8072        4.82     -9,662      -8.95        -13.76
112      Dallas Cnty      R      167,051   120,192    97,965    54.9       14.8   26.3     -11.5      56.4       -586       -0.35    -10,017      -9.28         -8.93
                                                                                                                                                                        Case 8:19-cv-02710-GJH Document 40-14 Filed 10/01/19 Page 18 of 50




100      Dallas Cnty      D      161,143   117,479    97,410    29.8       18.3   33.1     -14.8      55.2      -6494       -3.87    -10,572      -9.79         -5.92
 26    Houston Suburbs    R      160,091   117,247    97,320    52.2       11.6   14.9      -3.3      77.8      -7546       -4.50    -10,662      -9.87         -5.37
146        Houston        D      174,485   130,444    97,195    24.7       11.2   27.3     -16.1      41.0       6848        4.09    -10,787      -9.99        -14.07
102      Dallas Cnty      R      161,136   122,520    96,850    65.0       11.3   24.1     -12.8      46.8      -6501       -3.88    -11,132     -10.31         -6.43



                                                                           Table 3 - Page 3 of 4
                                     Case 1:18-cv-02921-JMF Document 595-1 Filed 05/31/19 Page 72 of 126
                                     Case 8:18-cv-01570-GJH Document 137-3 Filed 06/03/19 Page 77 of 131
  A             B             C         D          E          F        G         H       I       J         K         L          M           N          O           P
                                                                      PCT       PCT     PCT    %HVAP - %HCVAP/     TPOP      %TPOP        CVAP      % CVAP % CVAP Dev -
 Dist     Area of State     Party     Total      VAP       CVAP
                                                                      Anglo    HCVAP HVAP %HCVAP         %HVAP    Deviation  Deviation   Deviation  Deviation  % TPOP Dev
  95       Tarrent Cnty       D       161,634    115,752    96,150      32.9       12.9   24.3     -11.4     53.0      -6003       -3.58    -11,832     -10.96        -7.38
 105       Dallas Cnty        R       175,728    127,590    95,900      51.1       24.1   39.2     -15.1     61.4       8091        4.83    -12,082     -11.19       -16.02
  76         El Paso          D       159,752    116,389    94,705      11.2       83.5   87.3      -3.7     95.7      -7885       -4.70    -13,277     -12.30        -7.59
  46       Austin Area        D       166,410    118,539    94,335      41.6       24.6   41.6     -16.9     59.3      -1227       -0.73    -13,647     -12.64       -11.91
 131         Houston          D       175,227    121,368    93,535      13.2       24.0   41.2     -17.2     58.3       7590        4.53    -14,447     -13.38       -17.91
 101       Tarrent Cnty       D       164,664    110,209    92,990      35.5       19.7   32.5     -12.8     60.6      -2973       -1.77    -14,992     -13.88       -12.11
 141         Houston          D       166,498    113,951    92,390      13.5       18.2   37.6     -19.4     48.4      -1139       -0.68    -15,592     -14.44       -13.76
  38     S Tex RG Valley      D       168,214    110,865    92,195      13.5       80.2   86.7      -6.4     92.6        577        0.34    -15,787     -14.62       -14.96
 142         Houston          D       159,541    113,288    91,845      20.3       21.3   35.0     -13.7     60.8      -8096       -4.83    -16,137     -14.94       -10.11
 148         Houston          D       170,811    125,873    91,615      40.1       43.5   61.1     -17.6     71.2       3174        1.89    -16,367     -15.16       -17.05
  74     S Tex RG Valley      D       162,357    115,236    91,345      24.6       69.4   76.6      -7.3     90.5      -5280       -3.15    -16,637     -15.41       -12.26
  77         El Paso          D       160,385    115,924    90,830      22.9       69.6   76.0      -6.4     91.6      -7252       -4.33    -17,152     -15.88       -11.56
 149         Houston          D       170,702    121,535    89,230      27.0       19.1   33.8     -14.7     56.6       3065        1.83    -18,752     -17.37       -19.19
  41     S Tex RG Valley      D       168,776    115,033    88,365      17.9       75.7   80.4      -4.6     94.2       1139        0.68    -19,617     -18.17       -18.85
  80     S Tex RG Valley      D       161,949    106,402    86,650      15.5       78.7   86.1      -7.4     91.4      -5688       -3.39    -21,332     -19.76       -16.36
  39     S Tex RG Valley      D       168,659    110,751    85,015      14.6       78.9   88.0      -9.1     89.7       1022        0.61    -22,967     -21.27       -21.88
 143         Houston          D       167,215    113,877    84,625      23.7       53.0   69.4     -16.4     76.4       -422       -0.25    -23,357     -21.63       -21.38
  42     S Tex RG Valley      D       167,668    111,699    84,125       5.4       91.2   95.0      -3.9     95.9         31        0.02    -23,857     -22.09       -22.11
 110       Dallas Cnty        D       167,508    111,827    83,885      14.6       24.9   45.5     -20.6     54.7       -129       -0.08    -24,097     -22.32       -22.24
 145         Houston          D       164,574    116,918    83,645      28.4       55.6   69.8     -14.2     79.7      -3063       -1.83    -24,337     -22.54       -20.71
  40     S Tex RG Valley      D       168,662    108,086    79,875       8.2       88.4   92.1      -3.8     95.9       1025        0.61    -28,107     -26.03       -26.64
  37     S Tex RG Valley      D       169,088    113,454    78,885      15.5       81.5   87.1      -5.6     93.6       1451        0.87    -29,097     -26.95       -27.81
 104       Dallas Cnty        D       172,784    115,035    78,780      25.3       51.7   69.2     -17.5     74.7       5147        3.07    -29,202     -27.04       -30.11
  35     S Tex RG Valley      D       168,627    109,154    77,585      18.6       78.9   85.1      -6.2     92.7        990        0.59    -30,397     -28.15       -28.74
  75         El Paso          D       159,691    103,209    77,455       8.9       89.0   91.8      -2.8     97.0      -7946       -4.74    -30,527     -28.27       -23.53
  36     S Tex RG Valley      D       168,963    110,963    76,060      11.9       86.0   90.8      -4.8     94.7       1326        0.79    -31,922     -29.56       -30.35
 144         Houston          D       161,859    108,509    75,785      34.9       50.3   69.8     -19.5     72.1      -5778       -3.45    -32,197     -29.82       -26.37
 103       Dallas Cnty        D       170,948    121,837    71,970      39.0       42.7   64.3     -21.7     66.3       3311        1.98    -36,012     -33.35       -35.33
  90       Tarrent Cnty       D       159,684    105,664    71,770      27.9       49.0   70.7     -21.7     69.3      -7953       -4.74    -36,212     -33.54       -28.79
 140         Houston          D       170,732    112,332    69,415      17.2       58.5   75.8     -17.2     77.3       3095        1.85    -38,567     -35.72       -37.56
 137         Houston          D       171,079    127,834    64,375      32.5       22.0   51.5     -29.6     42.6       3442        2.05    -43,607     -40.38       -42.44

Note: The Indeal CVAP Population is 107,982. The ideal TPOP Deviation is 167,637.
Source is Texas Legislative Council at ftp://ftpgis1.tlc.state.tx.us/PlanH358/Reports/Excel/
Note: CVAP data is from 2010 ACS (2005 through 2009
                                                                                                                                                                              Case 8:19-cv-02710-GJH Document 40-14 Filed 10/01/19 Page 19 of 50




                                                                                     Table 3 - Page 4 of 4
                                 Case 1:18-cv-02921-JMF Document 595-1 Filed 05/31/19 Page 73 of 126
                                 Case 8:18-cv-01570-GJH Document 137-3 Filed 06/03/19 Page 78 of 131
                                                                                       TABLE 4
                                                                                 STATE OF TEXAS
                                                                     STATE HOUSE OF REPRESENTITIVES
                                                               83rd Legislature - 1st Called Session - S.B. 3 (June 2013)
                                                     Citizen Voting Age Population Analysis Using American Community Survey
                                                                       Sorted by Percentage Citizen Adult Latino
 A           B            C       D         E          F        G         H       I       J         K          L          M           N          O            P
                                                               PCT       PCT     PCT    %HVAP - %HCVAP/      TPOP      %TPOP        CVAP      % CVAP % CVAP Dev -
Dist    Area of State    Party   Total     VAP       CVAP
                                                               Anglo    HCVAP HVAP %HCVAP         %HVAP     Deviation  Deviation   Deviation  Deviation   % TPOP Dev
 42    S Tex RG Valley    D      167,668   111,699    84,125     5.4        91.2   95.0      -3.9      95.9         31        0.02    -23,857     -22.09        -22.11
 75        El Paso        D      159,691   103,209    77,455     8.9        89.0   91.8      -2.8      97.0      -7946       -4.74    -30,527     -28.27        -23.53
 40    S Tex RG Valley    D      168,662   108,086    79,875     8.2        88.4   92.1      -3.8      95.9       1025        0.61    -28,107     -26.03        -26.64
 36    S Tex RG Valley    D      168,963   110,963    76,060    11.9        86.0   90.8      -4.8      94.7       1326        0.79    -31,922     -29.56        -30.35
 76        El Paso        D      159,752   116,389    94,705    11.2        83.5   87.3      -3.7      95.7      -7885       -4.70    -13,277     -12.30         -7.59
 37    S Tex RG Valley    D      169,088   113,454    78,885    15.5        81.5   87.1      -5.6      93.6       1451        0.87    -29,097     -26.95        -27.81
 38    S Tex RG Valley    D      168,214   110,865    92,195    13.5        80.2   86.7      -6.4      92.6        577        0.34    -15,787     -14.62        -14.96
 39    S Tex RG Valley    D      168,659   110,751    85,015    14.6        78.9   88.0      -9.1      89.7       1022        0.61    -22,967     -21.27        -21.88
 35    S Tex RG Valley    D      168,627   109,154    77,585    18.6        78.9   85.1      -6.2      92.7        990        0.59    -30,397     -28.15        -28.74
 80    S Tex RG Valley    D      161,949   106,402    86,650    15.5        78.7   86.1      -7.4      91.4      -5688       -3.39    -21,332     -19.76        -16.36
 79        El Paso        D      160,658   112,399    98,435    17.0        76.7   79.9      -3.2      96.0      -6979       -4.16     -9,547      -8.84         -4.68
 41    S Tex RG Valley    D      168,776   115,033    88,365    17.9        75.7   80.4      -4.6      94.2       1139        0.68    -19,617     -18.17        -18.85
 31    S Tex RG Valley    D      171,858   121,699   104,285    23.1        73.9   77.7      -3.8      95.1       4221        2.52     -3,697      -3.42         -5.94
 77        El Paso        D      160,385   115,924    90,830    22.9        69.6   76.0      -6.4      91.6      -7252       -4.33    -17,152     -15.88        -11.56
 74    S Tex RG Valley    D      162,357   115,236    91,345    24.6        69.4   76.6      -7.3      90.5      -5280       -3.15    -16,637     -15.41        -12.26
118         Bexar         D      164,436   116,859   106,575    28.1        67.1   68.7      -1.6      97.6      -3201       -1.91     -1,407      -1.30          0.61
 34    S Tex RG Valley    D      173,149   125,896   117,465    28.0        64.6   67.7      -3.1      95.4       5512        3.29      9,483        8.78         5.49
125         Bexar         D      174,549   125,158   115,800    26.3        64.3   69.1      -4.8      93.1       6912        4.12      7,818        7.24         3.12
124         Bexar         D      174,795   120,503   115,090    24.8        62.4   66.0      -3.6      94.6       7158        4.27      7,108        6.58         2.31
123         Bexar         D      175,674   135,763   119,930    30.6        62.3   66.5      -4.2      93.7       8037        4.79     11,948      11.06          6.27
117         Bexar         R      168,692   117,126   111,045    32.3        60.9   58.8       2.1     103.6       1055        0.63      3,063        2.84         2.21
140        Houston        D      170,732   112,332    69,415    17.2        58.5   75.8     -17.2      77.3       3095        1.85    -38,567     -35.72        -37.56
 78        El Paso        D      160,161   111,913    98,925    31.6        58.3   64.7      -6.4      90.0      -7476       -4.46     -9,057      -8.39         -3.93
119         Bexar         D      159,981   114,477   106,465    28.5        58.3   62.7      -4.4      93.0      -7656       -4.57     -1,517      -1.40          3.16
 43    S Tex RG Valley    R      169,564   124,492   120,575    35.8        57.7   59.8      -2.1      96.5       1927        1.15     12,593      11.66         10.51
116         Bexar         D      171,463   132,823   115,470    32.3        57.1   59.9      -2.8      95.3       3826        2.28      7,488        6.93         4.65
145        Houston        D      164,574   116,918    83,645    28.4        55.6   69.8     -14.2      79.7      -3063       -1.83    -24,337     -22.54        -20.71
143        Houston        D      167,215   113,877    84,625    23.7        53.0   69.4     -16.4      76.4       -422       -0.25    -23,357     -21.63        -21.38
104      Dallas Cnty      D      172,784   115,035    78,780    25.3        51.7   69.2     -17.5      74.7       5147        3.07    -29,202     -27.04        -30.11
144        Houston        D      161,859   108,509    75,785    34.9        50.3   69.8     -19.5      72.1      -5778       -3.45    -32,197     -29.82        -26.37
 90      Tarrent Cnty     D      159,684   105,664    71,770    27.9        49.0   70.7     -21.7      69.3      -7953       -4.74    -36,212     -33.54        -28.79
                                                                                                                                                                         Case 8:19-cv-02710-GJH Document 40-14 Filed 10/01/19 Page 20 of 50




 32    S Tex RG Valley    R      167,074   126,072   124,080    46.8        44.2   45.9      -1.6      96.5       -563       -0.34     16,098      14.91         15.24
 51      Austin Area      D      175,709   128,793    98,320    41.5        44.0   56.2     -12.2      78.3       8072        4.82     -9,662      -8.95        -13.76
148        Houston        D      170,811   125,873    91,615    40.1        43.5   61.1     -17.6      71.2       3174        1.89    -16,367     -15.16        -17.05
103      Dallas Cnty      D      170,948   121,837    71,970    39.0        42.7   64.3     -21.7      66.3       3311        1.98    -36,012     -33.35        -35.33
                                                                                                                                                               -459.53
                                                                                                                            Average Deviation (35 Districts)    -13.13

                                                                             Table 4 - Page 1 of 4
                                 Case 1:18-cv-02921-JMF Document 595-1 Filed 05/31/19 Page 74 of 126
                                 Case 8:18-cv-01570-GJH Document 137-3 Filed 06/03/19 Page 79 of 131
 A           B            C       D         E        F        G        H         I        J            K           L            M              N            O              P
                                                             PCT      PCT       PCT     %HVAP -     %HCVAP/      TPOP        %TPOP           CVAP        % CVAP       % CVAP Dev -
Dist    Area of State    Party   Total     VAP     CVAP
                                                             Anglo   HCVAP     HVAP     %HCVAP       %HVAP      Deviation    Deviation      Deviation    Deviation    % TPOP Dev

81       West Texas       R      169,684   120,535 108,980    51.8      39.0     46.9        -7.9        83.2        2047           1.22           998         0.92             -0.30
120         Bexar         D      175,132   124,829 114,810    30.6      34.1     42.2        -8.1        80.9         7495           4.47        6,828         6.32              1.85
 30     Central Texas     R      166,022   124,729 121,220    59.0      31.8     35.2        -3.4        90.4        -1615          -0.96       13,238        12.26             13.22
 44     Central Texas     R      174,451   126,713 125,720    60.9      29.7     32.7        -3.0        90.9         6814           4.06       17,738        16.43             12.36
 88      West Texas       R      160,896   115,622 103,670    60.9      29.4     38.9        -9.5        75.7        -6741          -4.02       -4,312        -3.99              0.03
 82      West Texas       R      163,234   118,623 113,415    59.3      28.6     35.2        -6.6        81.2        -4403          -2.63        5,433         5.03              7.66
 84      West Texas       R      167,970   128,898 124,075    58.7      28.0     30.2        -2.2        92.8          333           0.20       16,093        14.90             14.70
 72      West Texas       R      170,479   130,771 123,075    64.6      27.6     32.3        -4.8        85.3         2842           1.70       15,093        13.98             12.28
 85    Houston Suburbs    R      160,182   113,433 102,620    48.3      27.5     35.1        -7.6        78.5        -7455          -4.45       -5,362        -4.97             -0.52
 17     Central Texas     R      163,480   121,295 112,125    61.1      27.0     33.4        -6.4        80.9        -4157          -2.48        4,143         3.84              6.32
121         Bexar         R      174,867   133,224 128,905    61.0      26.7     31.4        -4.6        85.2         7230           4.31       20,923        19.38             15.06
 45      Austin Area      R      167,604   126,549 124,330    66.7      25.5     30.0        -4.6        84.8          -33          -0.02       16,348        15.14             15.16
 83      West Texas       R      173,918   127,906 123,330    67.1      24.9     28.1        -3.2        88.8         6281           3.75       15,348        14.21             10.47
110      Dallas Cnty      D      167,508   111,827 83,885     14.6      24.9     45.5       -20.6        54.7         -129          -0.08      -24,097       -22.32            -22.24
 46      Austin Area      D      166,410   118,539 94,335     41.6      24.6     41.6       -16.9        59.3        -1227          -0.73      -13,647       -12.64            -11.91
105      Dallas Cnty      R      175,728   127,590 95,900     51.1      24.1     39.2       -15.1        61.4         8091           4.83      -12,082       -11.19            -16.02
131       Houston         D      175,227   121,368 93,535     13.2      24.0     41.2       -17.2        58.3         7590           4.53      -14,447       -13.38            -17.91
122         Bexar         R      175,184   128,725 124,270    64.8      23.4     27.8        -4.3        84.4         7547           4.50       16,288        15.08             10.58
 53      West Texas       R      162,897   127,381 123,515    72.2      23.1     26.8        -3.7        86.3        -4740          -2.83       15,533        14.38             17.21
138       Houston         R      173,059   124,435 98,420     50.3      22.3     41.3       -19.0        54.0         5422           3.23       -9,562        -8.86            -12.09
137       Houston         D      171,079   127,834 64,375     32.5      22.0     51.5       -29.6        42.6         3442           2.05      -43,607       -40.38            -42.44
 87      West Texas       R      174,343   125,360 109,320    65.0      21.8     29.7        -7.9        73.3         6706           4.00        1,338         1.24             -2.76
142       Houston         D      159,541   113,288 91,845     20.3      21.3     35.0       -13.7        60.8        -8096          -4.83      -16,137       -14.94            -10.11
 25    Houston Suburbs    R      174,168   129,041 121,250    62.4      20.8     27.4        -6.6        75.9         6531           3.90       13,268        12.29              8.39
132       Houston         R      172,973   117,666 109,150    52.4      20.6     33.0       -12.4        62.5         5336           3.18        1,168         1.08             -2.10
101     Tarrent Cnty      D      164,664   110,209 92,990     35.5      19.7     32.5       -12.8        60.6        -2973          -1.77      -14,992       -13.88            -12.11
 52      Austin Area      R      165,994   114,146 111,445    62.8      19.6     26.7        -7.1        73.5        -1643          -0.98        3,463         3.21              4.19
149       Houston         D      170,702   121,535 89,230     27.0      19.1     33.8       -14.7        56.6         3065           1.83      -18,752       -17.37            -19.19
139       Houston         D      175,733   123,875 100,540    21.6      19.0     35.8       -16.7        53.2         8096           4.83       -7,442        -6.89            -11.72
147       Houston         D      175,873   136,034 114,905    28.9      18.4     31.2       -12.8        59.0         8236           4.91        6,923         6.41              1.50
100      Dallas Cnty      D      161,143   117,479 97,410     29.8      18.3     33.1       -14.8        55.2        -6494          -3.87      -10,572        -9.79             -5.92
135       Houston         R      172,422   121,136 99,750     50.0      18.2     28.5       -10.3        64.0         4785           2.85       -8,232        -7.62            -10.48
141       Houston         D      166,498   113,951 92,390     13.5      18.2     37.6       -19.4        48.4        -1139          -0.68      -15,592       -14.44            -13.76
 71      West Texas       R      166,924   127,097 123,650    71.2      17.9     20.1        -2.1        89.4         -713          -0.43       15,668        14.51             14.94
 50      Austin Area      D      166,516   124,252 110,735    57.5      17.7     25.3        -7.6        69.9        -1121          -0.67        2,753         2.55              3.22
 29    Houston Suburbs    R      175,700   124,171 116,165    57.5      17.4     23.2        -5.8        74.9         8063           4.81        8,183         7.58              2.77
128       Houston         R      172,221                                17.1     25.0        -7.9        68.5         4584           2.73
                                                                                                                                                                                        Case 8:19-cv-02710-GJH Document 40-14 Filed 10/01/19 Page 21 of 50




                                           124,645 116,020    66.4                                                                               8,038         7.44              4.71
126       Houston         R      169,256   123,014 99,335     51.8      17.0     26.8        -9.9        63.2         1619           0.97       -8,647        -8.01             -8.97
 48      Austin Area      D      173,008   135,585 127,810    74.4      16.7     20.4        -3.7        81.9         5371           3.20       19,828        18.36             15.16
115      Dallas Cnty      R      171,802   127,352 100,760    58.5      16.7     24.4        -7.8        68.2         4165           2.48       -7,222        -6.69             -9.17
 23    Houston Suburbs    R      163,720   123,736 111,960    59.8      16.6     22.7        -6.1        73.2        -3917          -2.34        3,978         3.68              6.02
 73         Bexar         R      166,719   127,882 126,130    79.7      16.6     19.8        -3.3        83.6         -918          -0.55       18,148        16.81             17.35

                                                                        Table 4 - Page 2 of 4
                                 Case 1:18-cv-02921-JMF Document 595-1 Filed 05/31/19 Page 75 of 126
                                 Case 8:18-cv-01570-GJH Document 137-3 Filed 06/03/19 Page 80 of 131
 A           B            C       D         E          F        G        H       I       J         K         L           M           N          O            P
                                                               PCT      PCT     PCT    %HVAP - %HCVAP/     TPOP       %TPOP        CVAP      % CVAP % CVAP Dev -
Dist    Area of State    Party   Total     VAP       CVAP
                                                               Anglo   HCVAP HVAP %HCVAP         %HVAP    Deviation   Deviation   Deviation  Deviation   % TPOP Dev
 86      West Texas       R      165,183   121,555   115,915    76.4       16.5   22.3      -5.8     73.9      -2454        -1.46      7,933        7.35         8.81
 54     Central Texas     R      167,736   117,164   112,385    51.6       15.8   17.6      -1.9     89.5          99        0.06      4,403        4.08         4.02
 28    Houston Suburbs    R      160,373   107,968   100,995    53.3       15.6   20.6      -5.0     75.8      -7264        -4.33     -6,987      -6.47         -2.14
107      Dallas Cnty      R      171,872   123,986   108,045    57.9       15.6   28.9     -13.4     53.8       4235         2.53         63        0.06        -2.47
113      Dallas Cnty      R      171,418   120,834   106,040    53.5       15.3   26.0     -10.8     58.6       3781         2.26     -1,942      -1.80         -4.05
111      Dallas Cnty      D      166,963   118,393   103,410    24.2       15.1   25.5     -10.3     59.4       -674        -0.40     -4,572      -4.23         -3.83
 55     Central Texas     R      162,176   119,755   116,635    64.4       14.9   19.4      -4.5     76.8      -5461        -3.26      8,653        8.01        11.27
 27    Houston Suburbs    D      160,084   113,596   104,295    26.2       14.8   19.7      -4.8     75.4      -7553        -4.51     -3,687      -3.41          1.09
112      Dallas Cnty      R      167,051   120,192    97,965    54.9       14.8   26.3     -11.5     56.4       -586        -0.35    -10,017      -9.28         -8.93
 93     Tarrent Cnty      R      162,161   113,584   103,455    64.1       14.8   22.8      -8.0     65.0      -5476        -3.27     -4,527      -4.19         -0.93
 99     Tarrent Cnty      R      170,473   125,722   116,830    74.7       14.7   20.1      -5.4     73.1       2836         1.69      8,848        8.19         6.50
 49      Austin Area      D      167,309   144,371   130,085    73.1       14.3   21.6      -7.3     66.2       -328        -0.20     22,103      20.47         20.66
 14     Central Texas     R      163,187   131,479   114,485    68.6       14.1   21.0      -6.9     67.2      -4450        -2.65      6,503        6.02         8.68
108      Dallas Cnty      R      163,233   133,667   122,505    74.3       13.6   19.5      -6.0     69.4      -4404        -2.63     14,523      13.45         16.08
129       Houston         R      174,127   130,457   121,280    62.9       13.6   20.4      -6.8     66.5       6490         3.87     13,298      12.32          8.44
 10     DFW Suburbs       R      163,063   116,978   111,680    75.6       13.1   18.7      -5.5     70.4      -4574        -2.73      3,698        3.42         6.15
 95     Tarrent Cnty      D      161,634   115,752    96,150    32.9       12.9   24.3     -11.4     53.0      -6003        -3.58    -11,832     -10.96         -7.38
136      Austin Area      R      164,376   116,361   113,740    72.8       12.9   16.3      -3.4     79.1      -3261        -1.95      5,758        5.33         7.28
 68      West Texas       R      160,508   121,547   112,760    80.9       12.8   18.5      -5.7     69.1      -7129        -4.25      4,778        4.42         8.68
127       Houston         R      163,983   115,865   114,290    67.1       12.4   18.1      -5.7     68.6      -3654        -2.18      6,308        5.84         8.02
 56     Central Texas     R      163,869   123,411   117,985    72.6       12.4   17.8      -5.4     69.7      -3768        -2.25     10,003        9.26        11.51
150       Houston         R      168,735   120,462   109,725    66.0       12.3   21.0      -8.7     58.7       1098         0.65      1,743        1.61         0.96
 47      Austin Area      R      175,314   127,689   125,095    80.3       12.3   12.6      -0.3     97.7       7677         4.58     17,113      15.85         11.27
 12     Central Texas     R      160,573   119,556   111,590    64.4       11.8   19.5      -7.7     60.6      -7064        -4.21      3,608        3.34         7.56
 26    Houston Suburbs    R      160,091   117,247    97,320    52.2       11.6   14.9      -3.3     77.8      -7546        -4.50    -10,662      -9.87         -5.37
130       Houston         R      175,532   122,108   119,770    71.6       11.6   17.7      -6.2     65.3       7895         4.71     11,788      10.92          6.21
109      Dallas Cnty      D      174,223   122,347   112,780    23.4       11.4   20.0      -8.6     57.0       6586         3.93      4,798        4.44         0.51
 59     Central Texas     R      163,609   122,193   118,030    75.9       11.4   15.6      -4.2     73.1      -4028        -2.40     10,048        9.31        11.71
 24    Houston Suburbs    R      162,685   118,491   118,260    74.8       11.3   15.6      -4.3     72.3      -4952        -2.95     10,278        9.52        12.47
102      Dallas Cnty      R      161,136   122,520    96,850    65.0       11.3   24.1     -12.8     46.8      -6501        -3.88    -11,132     -10.31         -6.43
146       Houston         D      174,485   130,444    97,195    24.7       11.2   27.3     -16.1     41.0       6848         4.09    -10,787      -9.99        -14.07
114      Dallas Cnty      R      172,330   130,817   105,540    68.2       11.0   24.2     -13.2     45.6       4693         2.80     -2,442      -2.26         -5.06
134       Houston         R      174,421   143,575   130,040    74.7       11.0   13.3      -2.3     82.6       6784         4.05     22,058      20.43         16.38
 91     Tarrent Cnty      R      162,838   119,048   108,845    75.9       10.9   18.2      -7.2     60.2      -4799        -2.86        863        0.80         3.66
 20     Central Texas     R      159,816   121,754   115,395    82.8       10.3   16.6      -6.2     62.4      -7821        -4.67      7,413        6.87        11.53
 94     Tarrent Cnty      R      167,374   125,516   114,195    69.8       10.2   15.3      -5.2     66.3       -263        -0.16      6,213        5.75         5.91
 64     DFW Suburbs       R      167,588   129,175   116,875    75.0       10.1   16.6      -6.5     60.8         -49       -0.03      8,893        8.24         8.26
 96     Tarrent Cnty      R      164,930   113,924   109,035    65.5       10.1   15.2      -5.1     66.5      -2707        -1.61      1,053        0.98         2.59
                                                                                                                                                                        Case 8:19-cv-02710-GJH Document 40-14 Filed 10/01/19 Page 22 of 50




 70     DFW Suburbs       R      172,135   117,432   110,995    75.3       10.0   15.9      -5.9     62.9       4498         2.68      3,013        2.79         0.11
 97     Tarrent Cnty      R      168,869   131,311   122,870    70.5        9.8   15.7      -5.9     62.3       1232         0.73     14,888      13.79         13.05
 65     DFW Suburbs       R      165,742   124,977   109,350    62.3        9.8   18.6      -8.8     52.5      -1895        -1.13      1,368        1.27         2.40
 69      West Texas       R      160,087   123,063   117,450    77.2        9.7   12.9      -3.2     75.3      -7550        -4.50      9,468        8.77        13.27
  3    Houston Suburbs    R      164,955   119,595   109,760    75.4        9.7   20.0     -10.3     48.5      -2682        -1.60      1,778        1.65         3.25

                                                                           Table 4 - Page 3 of 4
                                     Case 1:18-cv-02921-JMF Document 595-1 Filed 05/31/19 Page 76 of 126
                                     Case 8:18-cv-01570-GJH Document 137-3 Filed 06/03/19 Page 81 of 131
  A             B             C         D          E          F        G         H      I       J         K           L            M               N         O            P
                                                                      PCT       PCT    PCT    %HVAP - %HCVAP/      TPOP         %TPOP          CVAP       % CVAP % CVAP Dev -
 Dist     Area of State     Party     Total      VAP       CVAP
                                                                      Anglo    HCVAP HVAP %HCVAP        %HVAP     Deviation    Deviation     Deviation    Deviation   % TPOP Dev
  92      Tarrent Cnty        R       162,326    126,290   116,980      70.3       9.6   14.5      -4.9     66.1        -5311         -3.17         8,998        8.33        11.50
 133        Houston           R       171,401    135,423   114,530      70.2       9.5   14.7      -5.2     64.6         3764          2.25         6,548        6.06         3.82
  13      Central Texas       R       170,617    131,129   123,515      75.2       9.5   15.9      -6.4     59.7         2980          1.78        15,533      14.38         12.61
 16      Houston Suburbs      R       166,647    122,271   108,180      80.7       9.3   21.1     -11.8     44.2         -990         -0.59           198        0.18         0.77
 60        West Texas         R       171,429    131,870   127,825      86.9       9.2   11.8      -2.6     78.0         3792          2.26        19,843      18.38         16.11
 89       DFW Suburbs         R       172,138    118,380   116,895      72.4       8.9   13.0      -4.2     68.0         4501          2.68         8,913        8.25         5.57
 106      DFW Suburbs         R       161,947    110,568   107,290      76.1       8.8   14.7      -5.9     60.1        -5690         -3.39          -692      -0.64          2.75
  8       Central Texas       R       161,098    123,550   114,450      72.1       8.8   15.4      -6.6     57.0        -6539         -3.90         6,468        5.99         9.89
  58      Central Texas       R       169,146    123,826   118,105      84.2       8.7   14.9      -6.1     58.8         1509          0.90        10,123        9.37         8.47
 33       DFW Suburbs         R       172,135    119,518   115,655      77.9       8.5   13.5      -4.9     63.5         4498          2.68         7,673        7.11         4.42
  18      Southeast TX        R       169,888    132,877   126,560      71.3       8.1   14.2      -6.1     57.0         2251          1.34        18,578      17.20         15.86
 63       DFW Suburbs         R       167,337    115,634   113,605      80.8       8.0   13.1      -5.1     61.2         -300         -0.18         5,623        5.21         5.39
  22      Southeast TX        D       161,930    122,897   115,525      37.0       7.7   15.7      -8.0     49.0        -5707         -3.40         7,543        6.99        10.39
  67      DFW Suburbs         R       172,141    126,368   111,250      70.1       7.5   13.9      -6.4     54.0         4504          2.69         3,268        3.03         0.34
  15     Houston Suburbs      R       167,349    120,450   116,690      81.8       7.4   13.5      -6.1     55.0         -288         -0.17         8,708        8.06         8.24
  57      Southeast TX        R       164,418    124,630   118,140      72.8       7.2   13.0      -5.8     55.5        -3219         -1.92        10,158        9.41        11.33
 98       Tarrent Cnty        R       164,081    114,953   114,875      83.7       6.7    9.8      -3.1     68.8        -3556         -2.12         6,893        6.38         8.50
  6       Northeast TX        R       160,008    119,154   109,970      70.1       6.5   14.9      -8.3     44.0        -7629         -4.55         1,988        1.84         6.39
  4       DFW Suburbs         R       168,429    123,603   117,715      81.5       6.3   11.7      -5.4     53.6          792          0.47         9,733        9.01         8.54
  61      DFW Suburbs         R       176,054    130,782   128,065      88.5       6.0   10.6      -4.6     56.9         8417          5.02        20,083      18.60         13.58
 66       DFW Suburbs         R       172,129    130,796   113,390      69.7       6.0    9.1      -3.1     65.8         4492          2.68         5,408        5.01         2.33
  11      Northeast TX        R       168,699    128,086   118,640      72.2       5.7   13.9      -8.3     40.6         1062          0.63        10,658        9.87         9.24
  2       Northeast TX        R       173,869    130,806   124,825      85.1       5.5   10.0      -4.5     55.2         6232          3.72        16,843      15.60         11.88
  5       Northeast TX        R       160,253    120,169   112,555      78.8       5.2   13.2      -7.9     39.8        -7384         -4.40         4,573        4.23         8.64
  21      Southeast TX        R       172,180    130,308   121,365      82.0       5.2    9.3      -4.1     55.7         4543          2.71        13,383      12.39          9.68
 62       Northeast TX        R       160,023    122,203   117,530      85.0       4.2    8.6      -4.4     49.0        -7614         -4.54         9,548        8.84        13.38
  7       Northeast TX        R       161,039    120,296   112,255      74.7       3.9   11.2      -7.3     34.9        -6598         -3.94         4,273        3.96         7.89
  19      Southeast TX        R       171,969    131,682   128,705      82.5       3.7    6.3      -2.6     58.3         4332          2.58        20,723      19.19         16.61
  1       Northeast TX        R       165,823    125,927   122,470      75.1       3.1    5.8      -2.7     53.5        -1814         -1.08        14,488      13.42         14.50
  9       Northeast TX        R       166,719    125,947   121,420      75.8       2.5    6.9      -4.4     35.8         -918         -0.55        13,438      12.44         12.99
                                                                                                                                                              459.56
                                                                                                                 Average Deviation (115 Districts)               4.00

Note: The Indeal CVAP Population is 107,982. The ideal TPOP Deviation is 167,637.
Source is Texas Legislative Council at ftp://ftpgis1.tlc.state.tx.us/PlanH358/Reports/Excel/
Note: CVAP data is from 2010 ACS (2005 through 2009
                                                                                                                                                                                     Case 8:19-cv-02710-GJH Document 40-14 Filed 10/01/19 Page 23 of 50




                                                                                     Table 4 - Page 4 of 4
                               Case 1:18-cv-02921-JMF Document 595-1 Filed 05/31/19 Page 77 of 126
                               Case 8:18-cv-01570-GJH Document 137-3 Filed 06/03/19 Page 82 of 131

                                                                                     TABLE 5
                                                                               STATE OF TEXAS
                                                                   STATE HOUSE OF REPRESENTITIVES
                                                             83rd Legislature - 1st Called Session - S.B. 3 (June 2013)
                                                   Citizen Voting Age Population Analysis Using American Community Survey
                                                                          Sorted and Summed by Region

 A          B           C       D         E          F        G        H       I       J         K           L            M             N          O            P
                                                             PCT      PCT     PCT    %HVAP - %HCVAP/      TPOP         %TPOP           CVAP     % CVAP % CVAP Dev -
Dist   Area of State   Party   Total     VAP       CVAP
                                                             Anglo   HCVAP HVAP %HCVAP         %HVAP     Deviation    Deviation      Deviation  Deviation   % TPOP Dev
 45    Austin Area      R      167,604   126,549   124,330    66.7       25.5   30.0      -4.6     84.8          -33         -0.02       16,348      15.14         15.16
 46    Austin Area      D      166,410   118,539    94,335    41.6       24.6   41.6     -16.9     59.3        -1227         -0.73      -13,647     -12.64        -11.91
 47    Austin Area      R      175,314   127,689   125,095    80.3       12.3   12.6      -0.3     97.7         7677          4.58       17,113      15.85         11.27
 48    Austin Area      D      173,008   135,585   127,810    74.4       16.7   20.4      -3.7     81.9         5371          3.20       19,828      18.36         15.16
 49    Austin Area      D      167,309   144,371   130,085    73.1       14.3   21.6      -7.3     66.2         -328         -0.20       22,103      20.47         20.66
 50    Austin Area      D      166,516   124,252   110,735    57.5       17.7   25.3      -7.6     69.9        -1121         -0.67        2,753        2.55         3.22
 51    Austin Area      D      175,709   128,793    98,320    41.5       44.0   56.2     -12.2     78.3         8072          4.82       -9,662      -8.95        -13.76
 52    Austin Area      R      165,994   114,146   111,445    62.8       19.6   26.7      -7.1     73.5        -1643         -0.98        3,463        3.21         4.19
136    Austin Area      R      164,376   116,361   113,740    72.8       12.9   16.3      -3.4     79.1        -3261         -1.95        5,758        5.33         7.28
                                                                                                                                                     59.32
                                                                                                        Average Deviation (9 Districts)                6.59

 A          B           C       D         E          F        G        H       I       J        K            L            M              N          O            P
                                                             PCT      PCT     PCT    %HVAP - %HCVAP/      TPOP         %TPOP           CVAP      % CVAP % CVAP Dev -
Dist   Area of State   Party   Total     VAP       CVAP
                                                             Anglo   HCVAP HVAP %HCVAP        %HVAP      Deviation    Deviation      Deviation   Deviation   % TPOP Dev
 73       Bexar         R      166,719   127,882   126,130    79.7       16.6   19.8     -3.3      83.6         -918         -0.55       18,148       16.81         17.35
116       Bexar         D      171,463   132,823   115,470    32.3       57.1   59.9     -2.8      95.3         3826          2.28         7,488        6.93         4.65
117       Bexar         R      168,692   117,126   111,045    32.3       60.9   58.8      2.1     103.6         1055          0.63         3,063        2.84         2.21
118       Bexar         D      164,436   116,859   106,575    28.1       67.1   68.7     -1.6      97.6        -3201         -1.91        -1,407      -1.30          0.61
119       Bexar         D      159,981   114,477   106,465    28.5       58.3   62.7     -4.4      93.0        -7656         -4.57        -1,517      -1.40          3.16
120       Bexar         D      175,132   124,829   114,810    30.6       34.1   42.2     -8.1      80.9         7495          4.47         6,828        6.32         1.85
121       Bexar         R      174,867   133,224   128,905    61.0       26.7   31.4     -4.6      85.2         7230          4.31       20,923       19.38         15.06
122       Bexar         R      175,184   128,725   124,270    64.8       23.4   27.8     -4.3      84.4         7547          4.50       16,288       15.08         10.58
123       Bexar         D      175,674   135,763   119,930    30.6       62.3   66.5     -4.2      93.7         8037          4.79       11,948       11.06          6.27
124       Bexar         D      174,795   120,503   115,090    24.8       62.4   66.0     -3.6      94.6         7158          4.27         7,108        6.58         2.31
125       Bexar         D      174,549   125,158   115,800    26.3       64.3   69.1     -4.8      93.1         6912          4.12         7,818        7.24         3.12
                                                                                                                                                      89.54
                                                                                                        Average Deviation (11 Districts)                8.14
                                                                                                                                                                            Case 8:19-cv-02710-GJH Document 40-14 Filed 10/01/19 Page 24 of 50




                                                                           Table 5 - Page 1 of 7
                               Case 1:18-cv-02921-JMF Document 595-1 Filed 05/31/19 Page 78 of 126
                               Case 8:18-cv-01570-GJH Document 137-3 Filed 06/03/19 Page 83 of 131

 A          B           C       D         E          F        G        H       I       J        K           L            M              N         O            P
                                                             PCT      PCT     PCT    %HVAP - %HCVAP/     TPOP         %TPOP           CVAP     % CVAP % CVAP Dev -
Dist   Area of State   Party   Total     VAP       CVAP
                                                             Anglo   HCVAP HVAP %HCVAP        %HVAP     Deviation    Deviation      Deviation  Deviation   % TPOP Dev
 8     Central Texas    R      161,098   123,550   114,450    72.1        8.8   15.4     -6.6     57.0        -6539         -3.90        6,468        5.99         9.89
12     Central Texas    R      160,573   119,556   111,590    64.4       11.8   19.5     -7.7     60.6        -7064         -4.21        3,608        3.34         7.56
13     Central Texas    R      170,617   131,129   123,515    75.2        9.5   15.9     -6.4     59.7         2980          1.78       15,533      14.38         12.61
14     Central Texas    R      163,187   131,479   114,485    68.6       14.1   21.0     -6.9     67.2        -4450         -2.65        6,503        6.02         8.68
17     Central Texas    R      163,480   121,295   112,125    61.1       27.0   33.4     -6.4     80.9        -4157         -2.48        4,143        3.84         6.32
20     Central Texas    R      159,816   121,754   115,395    82.8       10.3   16.6     -6.2     62.4        -7821         -4.67        7,413        6.87        11.53
30     Central Texas    R      166,022   124,729   121,220    59.0       31.8   35.2     -3.4     90.4        -1615         -0.96       13,238      12.26         13.22
44     Central Texas    R      174,451   126,713   125,720    60.9       29.7   32.7     -3.0     90.9         6814          4.06       17,738      16.43         12.36
54     Central Texas    R      167,736   117,164   112,385    51.6       15.8   17.6     -1.9     89.5           99          0.06        4,403        4.08         4.02
55     Central Texas    R      162,176   119,755   116,635    64.4       14.9   19.4     -4.5     76.8        -5461         -3.26        8,653        8.01        11.27
56     Central Texas    R      163,869   123,411   117,985    72.6       12.4   17.8     -5.4     69.7        -3768         -2.25       10,003        9.26        11.51
58     Central Texas    R      169,146   123,826   118,105    84.2        8.7   14.9     -6.1     58.8         1509          0.90       10,123        9.37         8.47
59     Central Texas    R      163,609   122,193   118,030    75.9       11.4   15.6     -4.2     73.1        -4028         -2.40       10,048        9.31        11.71
                                                                                                                                                   109.16
                                                                                                       Average Deviation (13 Districts)               8.40

 A          B           C       D         E          F        G        H       I       J         K           L            M              N          O            P
                                                             PCT      PCT     PCT    %HVAP - %HCVAP/      TPOP         %TPOP           CVAP      % CVAP % CVAP Dev -
Dist   Area of State   Party   Total     VAP       CVAP
                                                             Anglo   HCVAP HVAP %HCVAP         %HVAP     Deviation    Deviation      Deviation   Deviation   % TPOP Dev
100    Dallas Cnty      D      161,143   117,479    97,410    29.8       18.3   33.1     -14.8     55.2        -6494         -3.87       -10,572      -9.79         -5.92
102    Dallas Cnty      R      161,136   122,520    96,850    65.0       11.3   24.1     -12.8     46.8        -6501         -3.88       -11,132     -10.31         -6.43
103    Dallas Cnty      D      170,948   121,837    71,970    39.0       42.7   64.3     -21.7     66.3         3311          1.98       -36,012     -33.35        -35.33
104    Dallas Cnty      D      172,784   115,035    78,780    25.3       51.7   69.2     -17.5     74.7         5147          3.07       -29,202     -27.04        -30.11
105    Dallas Cnty      R      175,728   127,590    95,900    51.1       24.1   39.2     -15.1     61.4         8091          4.83       -12,082     -11.19        -16.02
107    Dallas Cnty      R      171,872   123,986   108,045    57.9       15.6   28.9     -13.4     53.8         4235          2.53            63        0.06        -2.47
108    Dallas Cnty      R      163,233   133,667   122,505    74.3       13.6   19.5      -6.0     69.4        -4404         -2.63        14,523      13.45         16.08
109    Dallas Cnty      D      174,223   122,347   112,780    23.4       11.4   20.0      -8.6     57.0         6586          3.93         4,798        4.44         0.51
110    Dallas Cnty      D      167,508   111,827    83,885    14.6       24.9   45.5     -20.6     54.7         -129         -0.08       -24,097     -22.32        -22.24
111    Dallas Cnty      D      166,963   118,393   103,410    24.2       15.1   25.5     -10.3     59.4         -674         -0.40        -4,572      -4.23         -3.83
112    Dallas Cnty      R      167,051   120,192    97,965    54.9       14.8   26.3     -11.5     56.4         -586         -0.35       -10,017      -9.28         -8.93
113    Dallas Cnty      R      171,418   120,834   106,040    53.5       15.3   26.0     -10.8     58.6         3781          2.26        -1,942      -1.80         -4.05
114    Dallas Cnty      R      172,330   130,817   105,540    68.2       11.0   24.2     -13.2     45.6         4693          2.80        -2,442      -2.26         -5.06
115    Dallas Cnty      R      171,802   127,352   100,760    58.5       16.7   24.4      -7.8     68.2         4165          2.48        -7,222      -6.69         -9.17
                                                                                                                                                    -120.31
                                                                                                        Average Deviation (14 Districts)              -8.59
                                                                                                                                                                            Case 8:19-cv-02710-GJH Document 40-14 Filed 10/01/19 Page 25 of 50




                                                                          Table 5 - Page 2 of 7
                               Case 1:18-cv-02921-JMF Document 595-1 Filed 05/31/19 Page 79 of 126
                               Case 8:18-cv-01570-GJH Document 137-3 Filed 06/03/19 Page 84 of 131

 A          B           C       D         E          F        G        H       I       J        K           L            M              N         O            P
                                                             PCT      PCT     PCT    %HVAP - %HCVAP/     TPOP         %TPOP           CVAP     % CVAP % CVAP Dev -
Dist   Area of State   Party   Total     VAP       CVAP
                                                             Anglo   HCVAP HVAP %HCVAP        %HVAP     Deviation    Deviation      Deviation  Deviation   % TPOP Dev
  4    DFW Suburbs      R      168,429   123,603   117,715    81.5        6.3   11.7     -5.4     53.6          792          0.47        9,733        9.01         8.54
 10    DFW Suburbs      R      163,063   116,978   111,680    75.6       13.1   18.7     -5.5     70.4        -4574         -2.73        3,698        3.42         6.15
 33    DFW Suburbs      R      172,135   119,518   115,655    77.9        8.5   13.5     -4.9     63.5         4498          2.68        7,673        7.11         4.42
 61    DFW Suburbs      R      176,054   130,782   128,065    88.5        6.0   10.6     -4.6     56.9         8417          5.02       20,083      18.60         13.58
63     DFW Suburbs      R      167,337   115,634   113,605    80.8        8.0   13.1     -5.1     61.2         -300         -0.18        5,623        5.21         5.39
 64    DFW Suburbs      R      167,588   129,175   116,875    75.0       10.1   16.6     -6.5     60.8          -49         -0.03        8,893        8.24         8.26
 65    DFW Suburbs      R      165,742   124,977   109,350    62.3        9.8   18.6     -8.8     52.5        -1895         -1.13        1,368        1.27         2.40
 66    DFW Suburbs      R      172,129   130,796   113,390    69.7        6.0    9.1     -3.1     65.8         4492          2.68        5,408        5.01         2.33
 67    DFW Suburbs      R      172,141   126,368   111,250    70.1        7.5   13.9     -6.4     54.0         4504          2.69        3,268        3.03         0.34
 70    DFW Suburbs      R      172,135   117,432   110,995    75.3       10.0   15.9     -5.9     62.9         4498          2.68        3,013        2.79         0.11
 89    DFW Suburbs      R      172,138   118,380   116,895    72.4        8.9   13.0     -4.2     68.0         4501          2.68        8,913        8.25         5.57
106    DFW Suburbs      R      161,947   110,568   107,290    76.1        8.8   14.7     -5.9     60.1        -5690         -3.39         -692      -0.64          2.75
                                                                                                                                                    71.29
                                                                                                       Average Deviation (12 Districts)               5.94

 A          B           C       D         E          F        G        H       I       J        K           L            M             N          O           P
                                                             PCT      PCT     PCT    %HVAP - %HCVAP/     TPOP         %TPOP           CVAP     % CVAP % CVAP Dev -
Dist   Area of State   Party   Total     VAP       CVAP
                                                             Anglo   HCVAP HVAP %HCVAP        %HVAP     Deviation    Deviation      Deviation  Deviation  % TPOP Dev
75       El Paso        D      159,691   103,209    77,455     8.9       89.0   91.8     -2.8     97.0        -7946         -4.74      -30,527     -28.27       -23.53
76       El Paso        D      159,752   116,389    94,705    11.2       83.5   87.3     -3.7     95.7        -7885         -4.70      -13,277     -12.30        -7.59
77       El Paso        D      160,385   115,924    90,830    22.9       69.6   76.0     -6.4     91.6        -7252         -4.33      -17,152     -15.88       -11.56
78       El Paso        D      160,161   111,913    98,925    31.6       58.3   64.7     -6.4     90.0        -7476         -4.46       -9,057      -8.39        -3.93
79       El Paso        D      160,658   112,399    98,435    17.0       76.7   79.9     -3.2     96.0        -6979         -4.16       -9,547      -8.84        -4.68
                                                                                                                                                   -73.68
                                                                                                       Average Deviation (5 Districts)             -14.74
                                                                                                                                                                          Case 8:19-cv-02710-GJH Document 40-14 Filed 10/01/19 Page 26 of 50




                                                                          Table 5 - Page 3 of 7
                               Case 1:18-cv-02921-JMF Document 595-1 Filed 05/31/19 Page 80 of 126
                               Case 8:18-cv-01570-GJH Document 137-3 Filed 06/03/19 Page 85 of 131

 A          B           C       D         E          F        G        H       I       J         K           L            M              N          O            P
                                                             PCT      PCT     PCT    %HVAP - %HCVAP/      TPOP         %TPOP           CVAP      % CVAP % CVAP Dev -
Dist   Area of State   Party   Total     VAP       CVAP
                                                             Anglo   HCVAP HVAP %HCVAP         %HVAP     Deviation    Deviation      Deviation   Deviation   % TPOP Dev
126     Harris Cnty     R      169,256   123,014    99,335    51.8       17.0   26.8      -9.9     63.2         1619          0.97        -8,647      -8.01         -8.97
127     Harris Cnty     R      163,983   115,865   114,290    67.1       12.4   18.1      -5.7     68.6        -3654         -2.18         6,308        5.84         8.02
128     Harris Cnty     R      172,221   124,645   116,020    66.4       17.1   25.0      -7.9     68.5         4584          2.73         8,038        7.44         4.71
129     Harris Cnty     R      174,127   130,457   121,280    62.9       13.6   20.4      -6.8     66.5         6490          3.87        13,298      12.32          8.44
130     Harris Cnty     R      175,532   122,108   119,770    71.6       11.6   17.7      -6.2     65.3         7895          4.71        11,788      10.92          6.21
131     Harris Cnty     D      175,227   121,368    93,535    13.2       24.0   41.2     -17.2     58.3         7590          4.53       -14,447     -13.38        -17.91
132     Harris Cnty     R      172,973   117,666   109,150    52.4       20.6   33.0     -12.4     62.5         5336          3.18         1,168        1.08        -2.10
133     Harris Cnty     R      171,401   135,423   114,530    70.2        9.5   14.7      -5.2     64.6         3764          2.25         6,548        6.06         3.82
134     Harris Cnty     R      174,421   143,575   130,040    74.7       11.0   13.3      -2.3     82.6         6784          4.05        22,058      20.43         16.38
135     Harris Cnty     R      172,422   121,136    99,750    50.0       18.2   28.5     -10.3     64.0         4785          2.85        -8,232      -7.62        -10.48
137     Harris Cnty     D      171,079   127,834    64,375    32.5       22.0   51.5     -29.6     42.6         3442          2.05       -43,607     -40.38        -42.44
138     Harris Cnty     R      173,059   124,435    98,420    50.3       22.3   41.3     -19.0     54.0         5422          3.23        -9,562      -8.86        -12.09
139     Harris Cnty     D      175,733   123,875   100,540    21.6       19.0   35.8     -16.7     53.2         8096          4.83        -7,442      -6.89        -11.72
140     Harris Cnty     D      170,732   112,332    69,415    17.2       58.5   75.8     -17.2     77.3         3095          1.85       -38,567     -35.72        -37.56
141     Harris Cnty     D      166,498   113,951    92,390    13.5       18.2   37.6     -19.4     48.4        -1139         -0.68       -15,592     -14.44        -13.76
142     Harris Cnty     D      159,541   113,288    91,845    20.3       21.3   35.0     -13.7     60.8        -8096         -4.83       -16,137     -14.94        -10.11
143     Harris Cnty     D      167,215   113,877    84,625    23.7       53.0   69.4     -16.4     76.4         -422         -0.25       -23,357     -21.63        -21.38
144     Harris Cnty     D      161,859   108,509    75,785    34.9       50.3   69.8     -19.5     72.1        -5778         -3.45       -32,197     -29.82        -26.37
145     Harris Cnty     D      164,574   116,918    83,645    28.4       55.6   69.8     -14.2     79.7        -3063         -1.83       -24,337     -22.54        -20.71
146     Harris Cnty     D      174,485   130,444    97,195    24.7       11.2   27.3     -16.1     41.0         6848          4.09       -10,787      -9.99        -14.07
147     Harris Cnty     D      175,873   136,034   114,905    28.9       18.4   31.2     -12.8     59.0         8236          4.91         6,923        6.41         1.50
148     Harris Cnty     D      170,811   125,873    91,615    40.1       43.5   61.1     -17.6     71.2         3174          1.89       -16,367     -15.16        -17.05
149     Harris Cnty     D      170,702   121,535    89,230    27.0       19.1   33.8     -14.7     56.6         3065          1.83       -18,752     -17.37        -19.19
150     Harris Cnty     R      168,735   120,462   109,725    66.0       12.3   21.0      -8.7     58.7         1098          0.65         1,743        1.61         0.96
                                                                                                                                                    -194.62
                                                                                                        Average Deviation (24 Districts)              -8.11
                                                                                                                                                                            Case 8:19-cv-02710-GJH Document 40-14 Filed 10/01/19 Page 27 of 50




                                                                          Table 5 - Page 4 of 7
                                 Case 1:18-cv-02921-JMF Document 595-1 Filed 05/31/19 Page 81 of 126
                                 Case 8:18-cv-01570-GJH Document 137-3 Filed 06/03/19 Page 86 of 131

 A           B            C       D         E          F        G        H       I       J         K           L            M              N          O            P
                                                               PCT      PCT     PCT    %HVAP - %HCVAP/      TPOP         %TPOP           CVAP      % CVAP % CVAP Dev -
Dist    Area of State    Party   Total     VAP       CVAP
                                                               Anglo   HCVAP HVAP %HCVAP         %HVAP     Deviation    Deviation      Deviation   Deviation   % TPOP Dev
 3     Houston Suburbs    R      164,955   119,595   109,760    75.4        9.7   20.0     -10.3     48.5        -2682         -1.60         1,778        1.65         3.25
15     Houston Suburbs    R      167,349   120,450   116,690    81.8        7.4   13.5      -6.1     55.0         -288         -0.17         8,708        8.06         8.24
16     Houston Suburbs    R      166,647   122,271   108,180    80.7        9.3   21.1     -11.8     44.2         -990         -0.59           198        0.18         0.77
23     Houston Suburbs    R      163,720   123,736   111,960    59.8       16.6   22.7      -6.1     73.2        -3917         -2.34         3,978        3.68         6.02
24     Houston Suburbs    R      162,685   118,491   118,260    74.8       11.3   15.6      -4.3     72.3        -4952         -2.95        10,278        9.52        12.47
25     Houston Suburbs    R      174,168   129,041   121,250    62.4       20.8   27.4      -6.6     75.9         6531          3.90        13,268      12.29          8.39
26     Houston Suburbs    R      160,091   117,247    97,320    52.2       11.6   14.9      -3.3     77.8        -7546         -4.50       -10,662      -9.87         -5.37
27     Houston Suburbs    D      160,084   113,596   104,295    26.2       14.8   19.7      -4.8     75.4        -7553         -4.51        -3,687      -3.41          1.09
28     Houston Suburbs    R      160,373   107,968   100,995    53.3       15.6   20.6      -5.0     75.8        -7264         -4.33        -6,987      -6.47         -2.14
29     Houston Suburbs    R      175,700   124,171   116,165    57.5       17.4   23.2      -5.8     74.9         8063          4.81         8,183        7.58         2.77
85     Houston Suburbs    R      160,182   113,433   102,620    48.3       27.5   35.1      -7.6     78.5        -7455         -4.45        -5,362      -4.97         -0.52
                                                                                                                                                        18.24
                                                                                                          Average Deviation (11 Districts)                1.66

 A           B            C       D         E          F        G        H      I       J        K           L            M             N          O            P
                                                               PCT      PCT    PCT    %HVAP - %HCVAP/     TPOP         %TPOP           CVAP     % CVAP % CVAP Dev -
Dist    Area of State    Party   Total     VAP       CVAP
                                                               Anglo   HCVAP HVAP %HCVAP       %HVAP     Deviation    Deviation      Deviation  Deviation   % TPOP Dev
 1      Northeast TX      R      165,823   125,927   122,470    75.1       3.1    5.8     -2.7     53.5        -1814         -1.08       14,488      13.42         14.50
2       Northeast TX      R      173,869   130,806   124,825    85.1       5.5   10.0     -4.5     55.2         6232          3.72       16,843      15.60         11.88
5       Northeast TX      R      160,253   120,169   112,555    78.8       5.2   13.2     -7.9     39.8        -7384         -4.40        4,573        4.23         8.64
 6      Northeast TX      R      160,008   119,154   109,970    70.1       6.5   14.9     -8.3     44.0        -7629         -4.55        1,988        1.84         6.39
 7      Northeast TX      R      161,039   120,296   112,255    74.7       3.9   11.2     -7.3     34.9        -6598         -3.94        4,273        3.96         7.89
 9      Northeast TX      R      166,719   125,947   121,420    75.8       2.5    6.9     -4.4     35.8         -918         -0.55       13,438      12.44         12.99
11      Northeast TX      R      168,699   128,086   118,640    72.2       5.7   13.9     -8.3     40.6         1062          0.63       10,658        9.87         9.24
62      Northeast TX      R      160,023   122,203   117,530    85.0       4.2    8.6     -4.4     49.0        -7614         -4.54        9,548        8.84        13.38
                                                                                                                                                     70.21
                                                                                                        Average Deviation (8 Districts)                8.78
                                                                                                                                                                              Case 8:19-cv-02710-GJH Document 40-14 Filed 10/01/19 Page 28 of 50




                                                                            Table 5 - Page 5 of 7
                                 Case 1:18-cv-02921-JMF Document 595-1 Filed 05/31/19 Page 82 of 126
                                 Case 8:18-cv-01570-GJH Document 137-3 Filed 06/03/19 Page 87 of 131

 A           B            C       D         E          F        G        H       I       J        K           L            M              N          O            P
                                                               PCT      PCT     PCT    %HVAP - %HCVAP/     TPOP         %TPOP           CVAP      % CVAP % CVAP Dev -
Dist    Area of State    Party   Total     VAP       CVAP
                                                               Anglo   HCVAP HVAP %HCVAP        %HVAP     Deviation    Deviation      Deviation   Deviation   % TPOP Dev
31     S Tex RG Valley    D      171,858   121,699   104,285    23.1       73.9   77.7     -3.8     95.1         4221          2.52        -3,697      -3.42         -5.94
32     S Tex RG Valley    R      167,074   126,072   124,080    46.8       44.2   45.9     -1.6     96.5         -563         -0.34        16,098      14.91         15.24
34     S Tex RG Valley    D      173,149   125,896   117,465    28.0       64.6   67.7     -3.1     95.4         5512          3.29         9,483        8.78         5.49
35     S Tex RG Valley    D      168,627   109,154    77,585    18.6       78.9   85.1     -6.2     92.7          990          0.59       -30,397     -28.15        -28.74
36     S Tex RG Valley    D      168,963   110,963    76,060    11.9       86.0   90.8     -4.8     94.7         1326          0.79       -31,922     -29.56        -30.35
37     S Tex RG Valley    D      169,088   113,454    78,885    15.5       81.5   87.1     -5.6     93.6         1451          0.87       -29,097     -26.95        -27.81
38     S Tex RG Valley    D      168,214   110,865    92,195    13.5       80.2   86.7     -6.4     92.6          577          0.34       -15,787     -14.62        -14.96
39     S Tex RG Valley    D      168,659   110,751    85,015    14.6       78.9   88.0     -9.1     89.7         1022          0.61       -22,967     -21.27        -21.88
40     S Tex RG Valley    D      168,662   108,086    79,875     8.2       88.4   92.1     -3.8     95.9         1025          0.61       -28,107     -26.03        -26.64
41     S Tex RG Valley    D      168,776   115,033    88,365    17.9       75.7   80.4     -4.6     94.2         1139          0.68       -19,617     -18.17        -18.85
42     S Tex RG Valley    D      167,668   111,699    84,125     5.4       91.2   95.0     -3.9     95.9           31          0.02       -23,857     -22.09        -22.11
43     S Tex RG Valley    R      169,564   124,492   120,575    35.8       57.7   59.8     -2.1     96.5         1927          1.15        12,593      11.66         10.51
74     S Tex RG Valley    D      162,357   115,236    91,345    24.6       69.4   76.6     -7.3     90.5        -5280         -3.15       -16,637     -15.41        -12.26
80     S Tex RG Valley    D      161,949   106,402    86,650    15.5       78.7   86.1     -7.4     91.4        -5688         -3.39       -21,332     -19.76        -16.36
                                                                                                                                                     -190.07
                                                                                                         Average Deviation (14 Districts)             -13.58

 A           B            C       D         E          F        G        H      I       J        K           L            M             N          O            P
                                                               PCT      PCT    PCT    %HVAP - %HCVAP/     TPOP         %TPOP           CVAP     % CVAP % CVAP Dev -
Dist    Area of State    Party   Total     VAP       CVAP
                                                               Anglo   HCVAP HVAP %HCVAP       %HVAP     Deviation    Deviation      Deviation  Deviation   % TPOP Dev
18      Southeast TX      R      169,888   132,877   126,560    71.3       8.1   14.2     -6.1     57.0         2251          1.34       18,578      17.20         15.86
19      Southeast TX      R      171,969   131,682   128,705    82.5       3.7    6.3     -2.6     58.3         4332          2.58       20,723      19.19         16.61
21      Southeast TX      R      172,180   130,308   121,365    82.0       5.2    9.3     -4.1     55.7         4543          2.71       13,383      12.39          9.68
22      Southeast TX      D      161,930   122,897   115,525    37.0       7.7   15.7     -8.0     49.0        -5707         -3.40        7,543        6.99        10.39
57      Southeast TX      R      164,418   124,630   118,140    72.8       7.2   13.0     -5.8     55.5        -3219         -1.92       10,158        9.41        11.33
                                                                                                                                                     65.18
                                                                                                        Average Deviation (5 Districts)              13.04
                                                                                                                                                                             Case 8:19-cv-02710-GJH Document 40-14 Filed 10/01/19 Page 29 of 50




                                                                            Table 5 - Page 6 of 7
                                     Case 1:18-cv-02921-JMF Document 595-1 Filed 05/31/19 Page 83 of 126
                                     Case 8:18-cv-01570-GJH Document 137-3 Filed 06/03/19 Page 88 of 131

  A             B             C         D          E          F        G         H       I       J         K           L            M              N          O            P
                                                                      PCT       PCT     PCT    %HVAP - %HCVAP/      TPOP         %TPOP           CVAP      % CVAP % CVAP Dev -
 Dist     Area of State     Party     Total      VAP       CVAP
                                                                      Anglo    HCVAP HVAP %HCVAP         %HVAP     Deviation    Deviation      Deviation   Deviation   % TPOP Dev
  90       Tarrent Cnty       D       159,684    105,664    71,770      27.9       49.0   70.7     -21.7     69.3        -7953         -4.74       -36,212     -33.54        -28.79
  91       Tarrent Cnty       R       162,838    119,048   108,845      75.9       10.9   18.2      -7.2     60.2        -4799         -2.86           863        0.80         3.66
  92       Tarrent Cnty       R       162,326    126,290   116,980      70.3        9.6   14.5      -4.9     66.1        -5311         -3.17         8,998        8.33        11.50
  93       Tarrent Cnty       R       162,161    113,584   103,455      64.1       14.8   22.8      -8.0     65.0        -5476         -3.27        -4,527      -4.19         -0.93
  94       Tarrent Cnty       R       167,374    125,516   114,195      69.8       10.2   15.3      -5.2     66.3         -263         -0.16         6,213        5.75         5.91
  95       Tarrent Cnty       D       161,634    115,752    96,150      32.9       12.9   24.3     -11.4     53.0        -6003         -3.58       -11,832     -10.96         -7.38
  96       Tarrent Cnty       R       164,930    113,924   109,035      65.5       10.1   15.2      -5.1     66.5        -2707         -1.61         1,053        0.98         2.59
  97       Tarrent Cnty       R       168,869    131,311   122,870      70.5        9.8   15.7      -5.9     62.3         1232          0.73        14,888      13.79         13.05
  98       Tarrent Cnty       R       164,081    114,953   114,875      83.7        6.7    9.8      -3.1     68.8        -3556         -2.12         6,893        6.38         8.50
  99       Tarrent Cnty       R       170,473    125,722   116,830      74.7       14.7   20.1      -5.4     73.1         2836          1.69         8,848        8.19         6.50
 101       Tarrent Cnty       D       164,664    110,209    92,990      35.5       19.7   32.5     -12.8     60.6        -2973         -1.77       -14,992     -13.88        -12.11
                                                                                                                                                               -18.34
                                                                                                                  Average Deviation (11 Districts)              -1.67

  A             B             C         D          E          F        G         H       I       J        K           L            M              N          O            P
                                                                      PCT       PCT     PCT    %HVAP - %HCVAP/     TPOP         %TPOP           CVAP      % CVAP % CVAP Dev -
 Dist     Area of State     Party     Total      VAP       CVAP
                                                                      Anglo    HCVAP HVAP %HCVAP        %HVAP     Deviation    Deviation      Deviation   Deviation   % TPOP Dev
  53       West Texas         R       162,897    127,381   123,515      72.2       23.1   26.8     -3.7     86.3        -4740         -2.83       15,533       14.38         17.21
  60       West Texas         R       171,429    131,870   127,825      86.9        9.2   11.8     -2.6     78.0         3792          2.26       19,843       18.38         16.11
  68       West Texas         R       160,508    121,547   112,760      80.9       12.8   18.5     -5.7     69.1        -7129         -4.25         4,778        4.42         8.68
  69       West Texas         R       160,087    123,063   117,450      77.2        9.7   12.9     -3.2     75.3        -7550         -4.50         9,468        8.77        13.27
  71       West Texas         R       166,924    127,097   123,650      71.2       17.9   20.1     -2.1     89.4         -713         -0.43       15,668       14.51         14.94
  72       West Texas         R       170,479    130,771   123,075      64.6       27.6   32.3     -4.8     85.3         2842          1.70       15,093       13.98         12.28
  81       West Texas         R       169,684    120,535   108,980      51.8       39.0   46.9     -7.9     83.2         2047          1.22           998        0.92        -0.30
  82       West Texas         R       163,234    118,623   113,415      59.3       28.6   35.2     -6.6     81.2        -4403         -2.63         5,433        5.03         7.66
  83       West Texas         R       173,918    127,906   123,330      67.1       24.9   28.1     -3.2     88.8         6281          3.75       15,348       14.21         10.47
  84       West Texas         R       167,970    128,898   124,075      58.7       28.0   30.2     -2.2     92.8          333          0.20       16,093       14.90         14.70
  86       West Texas         R       165,183    121,555   115,915      76.4       16.5   22.3     -5.8     73.9        -2454         -1.46         7,933        7.35         8.81
  87       West Texas         R       174,343    125,360   109,320      65.0       21.8   29.7     -7.9     73.3         6706          4.00         1,338        1.24        -2.76
  88       West Texas         R       160,896    115,622   103,670      60.9       29.4   38.9     -9.5     75.7        -6741         -4.02        -4,312      -3.99          0.03
                                                                                                                                                              114.11
                                                                                                                 Average Deviation (13 Districts)                8.78

Note: The Indeal CVAP Population is 107,982. The ideal TPOP Deviation is 167,637.
Source is Texas Legislative Council at ftp://ftpgis1.tlc.state.tx.us/PlanH358/Reports/Excel/
Note: CVAP data is from 2010 ACS (2005 through 2009
                                                                                                                                                                                      Case 8:19-cv-02710-GJH Document 40-14 Filed 10/01/19 Page 30 of 50




                                                                                     Table 5 - Page 7 of 7
                                 Case 1:18-cv-02921-JMF Document 595-1 Filed 05/31/19 Page 84 of 126
                                 Case 8:18-cv-01570-GJH Document 137-3 Filed 06/03/19 Page 89 of 131
                                                                                       TABLE 6
                                                                                 STATE OF TEXAS
                                                                     STATE HOUSE OF REPRESENTITIVES
                                                               83rd Legislature - 1st Called Session - S.B. 3 (June 2013)
                                                     Citizen Voting Age Population Analysis Using American Community Survey
                                                                            Sorted and Summed by Party

 A           B            C       D         E          F        G        H       I       J         K         L           M           N          O            P
                                                               PCT      PCT     PCT    %HVAP - %HCVAP/     TPOP       %TPOP        CVAP      % CVAP % CVAP Dev -
Dist    Area of State    Party   Total     VAP       CVAP
                                                               Anglo   HCVAP HVAP %HCVAP         %HVAP    Deviation   Deviation   Deviation  Deviation   % TPOP Dev
 1       Northeast TX     R      165,823   125,927   122,470    75.1        3.1    5.8      -2.7     53.5      -1814        -1.08     14,488      13.42         14.50
2        Northeast TX     R      173,869   130,806   124,825    85.1        5.5   10.0      -4.5     55.2       6232         3.72     16,843      15.60         11.88
3      Houston Suburbs    R      164,955   119,595   109,760    75.4        9.7   20.0     -10.3     48.5      -2682        -1.60      1,778        1.65         3.25
 4      DFW Suburbs       R      168,429   123,603   117,715    81.5        6.3   11.7      -5.4     53.6        792         0.47      9,733        9.01         8.54
 5       Northeast TX     R      160,253   120,169   112,555    78.8        5.2   13.2      -7.9     39.8      -7384        -4.40      4,573        4.23         8.64
 6       Northeast TX     R      160,008   119,154   109,970    70.1        6.5   14.9      -8.3     44.0      -7629        -4.55      1,988        1.84         6.39
 7       Northeast TX     R      161,039   120,296   112,255    74.7        3.9   11.2      -7.3     34.9      -6598        -3.94      4,273        3.96         7.89
 8      Central Texas     R      161,098   123,550   114,450    72.1        8.8   15.4      -6.6     57.0      -6539        -3.90      6,468        5.99         9.89
 9       Northeast TX     R      166,719   125,947   121,420    75.8        2.5    6.9      -4.4     35.8       -918        -0.55     13,438      12.44         12.99
10      DFW Suburbs       R      163,063   116,978   111,680    75.6       13.1   18.7      -5.5     70.4      -4574        -2.73      3,698        3.42         6.15
11       Northeast TX     R      168,699   128,086   118,640    72.2        5.7   13.9      -8.3     40.6       1062         0.63     10,658        9.87         9.24
12      Central Texas     R      160,573   119,556   111,590    64.4       11.8   19.5      -7.7     60.6      -7064        -4.21      3,608        3.34         7.56
13      Central Texas     R      170,617   131,129   123,515    75.2        9.5   15.9      -6.4     59.7       2980         1.78     15,533      14.38         12.61
14      Central Texas     R      163,187   131,479   114,485    68.6       14.1   21.0      -6.9     67.2      -4450        -2.65      6,503        6.02         8.68
15     Houston Suburbs    R      167,349   120,450   116,690    81.8        7.4   13.5      -6.1     55.0       -288        -0.17      8,708        8.06         8.24
16     Houston Suburbs    R      166,647   122,271   108,180    80.7        9.3   21.1     -11.8     44.2       -990        -0.59        198        0.18         0.77
17      Central Texas     R      163,480   121,295   112,125    61.1       27.0   33.4      -6.4     80.9      -4157        -2.48      4,143        3.84         6.32
18       Southeast TX     R      169,888   132,877   126,560    71.3        8.1   14.2      -6.1     57.0       2251         1.34     18,578      17.20         15.86
19       Southeast TX     R      171,969   131,682   128,705    82.5        3.7    6.3      -2.6     58.3       4332         2.58     20,723      19.19         16.61
20      Central Texas     R      159,816   121,754   115,395    82.8       10.3   16.6      -6.2     62.4      -7821        -4.67      7,413        6.87        11.53
21       Southeast TX     R      172,180   130,308   121,365    82.0        5.2    9.3      -4.1     55.7       4543         2.71     13,383      12.39          9.68
23     Houston Suburbs    R      163,720   123,736   111,960    59.8       16.6   22.7      -6.1     73.2      -3917        -2.34      3,978        3.68         6.02
24     Houston Suburbs    R      162,685   118,491   118,260    74.8       11.3   15.6      -4.3     72.3      -4952        -2.95     10,278        9.52        12.47
25     Houston Suburbs    R      174,168   129,041   121,250    62.4       20.8   27.4      -6.6     75.9       6531         3.90     13,268      12.29          8.39
26     Houston Suburbs    R      160,091   117,247    97,320    52.2       11.6   14.9      -3.3     77.8      -7546        -4.50    -10,662      -9.87         -5.37
28     Houston Suburbs    R      160,373   107,968   100,995    53.3       15.6   20.6      -5.0     75.8      -7264        -4.33     -6,987      -6.47         -2.14
29     Houston Suburbs    R      175,700   124,171   116,165    57.5       17.4   23.2      -5.8     74.9       8063         4.81      8,183        7.58         2.77
30      Central Texas     R      166,022   124,729   121,220    59.0       31.8   35.2      -3.4     90.4      -1615        -0.96     13,238      12.26         13.22
32     S Tex RG Valley    R      167,074   126,072   124,080    46.8       44.2   45.9      -1.6     96.5       -563        -0.34     16,098      14.91         15.24
33      DFW Suburbs       R      172,135   119,518   115,655    77.9        8.5   13.5      -4.9     63.5       4498         2.68      7,673        7.11         4.42
43     S Tex RG Valley    R      169,564   124,492   120,575    35.8       57.7   59.8      -2.1     96.5       1927         1.15     12,593      11.66         10.51
                                                                                                                                                                        Case 8:19-cv-02710-GJH Document 40-14 Filed 10/01/19 Page 31 of 50




44      Central Texas     R      174,451   126,713   125,720    60.9       29.7   32.7      -3.0     90.9       6814         4.06     17,738      16.43         12.36
45        Austin Area     R      167,604   126,549   124,330    66.7       25.5   30.0      -4.6     84.8         -33       -0.02     16,348      15.14         15.16
47        Austin Area     R      175,314   127,689   125,095    80.3       12.3   12.6      -0.3     97.7       7677         4.58     17,113      15.85         11.27
52        Austin Area     R      165,994   114,146   111,445    62.8       19.6   26.7      -7.1     73.5      -1643        -0.98      3,463        3.21         4.19



                                                                             Table 6 - Page 1 of 4
                                 Case 1:18-cv-02921-JMF Document 595-1 Filed 05/31/19 Page 85 of 126
                                 Case 8:18-cv-01570-GJH Document 137-3 Filed 06/03/19 Page 90 of 131
 A           B            C       D         E          F        G        H       I       J         K         L           M           N          O            P
                                                               PCT      PCT     PCT    %HVAP - %HCVAP/     TPOP       %TPOP        CVAP      % CVAP % CVAP Dev -
Dist    Area of State    Party   Total     VAP       CVAP
                                                               Anglo   HCVAP HVAP %HCVAP         %HVAP    Deviation   Deviation   Deviation  Deviation   % TPOP Dev
 53      West Texas       R      162,897   127,381   123,515    72.2       23.1   26.8      -3.7     86.3      -4740        -2.83     15,533      14.38         17.21
 54     Central Texas     R      167,736   117,164   112,385    51.6       15.8   17.6      -1.9     89.5          99        0.06      4,403        4.08         4.02
 55     Central Texas     R      162,176   119,755   116,635    64.4       14.9   19.4      -4.5     76.8      -5461        -3.26      8,653        8.01        11.27
 56     Central Texas     R      163,869   123,411   117,985    72.6       12.4   17.8      -5.4     69.7      -3768        -2.25     10,003        9.26        11.51
 57     Southeast TX      R      164,418   124,630   118,140    72.8        7.2   13.0      -5.8     55.5      -3219        -1.92     10,158        9.41        11.33
 58     Central Texas     R      169,146   123,826   118,105    84.2        8.7   14.9      -6.1     58.8       1509         0.90     10,123        9.37         8.47
 59     Central Texas     R      163,609   122,193   118,030    75.9       11.4   15.6      -4.2     73.1      -4028        -2.40     10,048        9.31        11.71
 60      West Texas       R      171,429   131,870   127,825    86.9        9.2   11.8      -2.6     78.0       3792         2.26     19,843      18.38         16.11
 61     DFW Suburbs       R      176,054   130,782   128,065    88.5        6.0   10.6      -4.6     56.9       8417         5.02     20,083      18.60         13.58
 62     Northeast TX      R      160,023   122,203   117,530    85.0        4.2    8.6      -4.4     49.0      -7614        -4.54      9,548        8.84        13.38
 63     DFW Suburbs       R      167,337   115,634   113,605    80.8        8.0   13.1      -5.1     61.2       -300        -0.18      5,623        5.21         5.39
 64     DFW Suburbs       R      167,588   129,175   116,875    75.0       10.1   16.6      -6.5     60.8         -49       -0.03      8,893        8.24         8.26
 65     DFW Suburbs       R      165,742   124,977   109,350    62.3        9.8   18.6      -8.8     52.5      -1895        -1.13      1,368        1.27         2.40
 66     DFW Suburbs       R      172,129   130,796   113,390    69.7        6.0    9.1      -3.1     65.8       4492         2.68      5,408        5.01         2.33
 67     DFW Suburbs       R      172,141   126,368   111,250    70.1        7.5   13.9      -6.4     54.0       4504         2.69      3,268        3.03         0.34
 68      West Texas       R      160,508   121,547   112,760    80.9       12.8   18.5      -5.7     69.1      -7129        -4.25      4,778        4.42         8.68
 69      West Texas       R      160,087   123,063   117,450    77.2        9.7   12.9      -3.2     75.3      -7550        -4.50      9,468        8.77        13.27
 70     DFW Suburbs       R      172,135   117,432   110,995    75.3       10.0   15.9      -5.9     62.9       4498         2.68      3,013        2.79         0.11
 71      West Texas       R      166,924   127,097   123,650    71.2       17.9   20.1      -2.1     89.4       -713        -0.43     15,668      14.51         14.94
 72      West Texas       R      170,479   130,771   123,075    64.6       27.6   32.3      -4.8     85.3       2842         1.70     15,093      13.98         12.28
 73         Bexar         R      166,719   127,882   126,130    79.7       16.6   19.8      -3.3     83.6       -918        -0.55     18,148      16.81         17.35
 81      West Texas       R      169,684   120,535   108,980    51.8       39.0   46.9      -7.9     83.2       2047         1.22        998        0.92        -0.30
 82      West Texas       R      163,234   118,623   113,415    59.3       28.6   35.2      -6.6     81.2      -4403        -2.63      5,433        5.03         7.66
 83      West Texas       R      173,918   127,906   123,330    67.1       24.9   28.1      -3.2     88.8       6281         3.75     15,348      14.21         10.47
 84      West Texas       R      167,970   128,898   124,075    58.7       28.0   30.2      -2.2     92.8        333         0.20     16,093      14.90         14.70
 85    Houston Suburbs    R      160,182   113,433   102,620    48.3       27.5   35.1      -7.6     78.5      -7455        -4.45     -5,362      -4.97         -0.52
 86      West Texas       R      165,183   121,555   115,915    76.4       16.5   22.3      -5.8     73.9      -2454        -1.46      7,933        7.35         8.81
 87      West Texas       R      174,343   125,360   109,320    65.0       21.8   29.7      -7.9     73.3       6706         4.00      1,338        1.24        -2.76
 88      West Texas       R      160,896   115,622   103,670    60.9       29.4   38.9      -9.5     75.7      -6741        -4.02     -4,312      -3.99          0.03
 89     DFW Suburbs       R      172,138   118,380   116,895    72.4        8.9   13.0      -4.2     68.0       4501         2.68      8,913        8.25         5.57
 91     Tarrent Cnty      R      162,838   119,048   108,845    75.9       10.9   18.2      -7.2     60.2      -4799        -2.86        863        0.80         3.66
 92     Tarrent Cnty      R      162,326   126,290   116,980    70.3        9.6   14.5      -4.9     66.1      -5311        -3.17      8,998        8.33        11.50
 93     Tarrent Cnty      R      162,161   113,584   103,455    64.1       14.8   22.8      -8.0     65.0      -5476        -3.27     -4,527      -4.19         -0.93
 94     Tarrent Cnty      R      167,374   125,516   114,195    69.8       10.2   15.3      -5.2     66.3       -263        -0.16      6,213        5.75         5.91
 96     Tarrent Cnty      R      164,930   113,924   109,035    65.5       10.1   15.2      -5.1     66.5      -2707        -1.61      1,053        0.98         2.59
 97     Tarrent Cnty      R      168,869   131,311   122,870    70.5        9.8   15.7      -5.9     62.3       1232         0.73     14,888      13.79         13.05
 98     Tarrent Cnty      R      164,081   114,953   114,875    83.7        6.7    9.8      -3.1     68.8      -3556        -2.12      6,893        6.38         8.50
 99     Tarrent Cnty      R      170,473   125,722   116,830    74.7       14.7   20.1      -5.4     73.1       2836         1.69      8,848        8.19         6.50
                                                                                                                                                                        Case 8:19-cv-02710-GJH Document 40-14 Filed 10/01/19 Page 32 of 50




102      Dallas Cnty      R      161,136   122,520    96,850    65.0       11.3   24.1     -12.8     46.8      -6501        -3.88    -11,132     -10.31         -6.43
105      Dallas Cnty      R      175,728   127,590    95,900    51.1       24.1   39.2     -15.1     61.4       8091         4.83    -12,082     -11.19        -16.02
106     DFW Suburbs       R      161,947   110,568   107,290    76.1        8.8   14.7      -5.9     60.1      -5690        -3.39       -692      -0.64          2.75
107      Dallas Cnty      R      171,872   123,986   108,045    57.9       15.6   28.9     -13.4     53.8       4235         2.53         63        0.06        -2.47



                                                                           Table 6 - Page 2 of 4
                                 Case 1:18-cv-02921-JMF Document 595-1 Filed 05/31/19 Page 86 of 126
                                 Case 8:18-cv-01570-GJH Document 137-3 Filed 06/03/19 Page 91 of 131
 A           B            C       D         E          F        G        H       I       J         K          L          M           N          O            P
                                                               PCT      PCT     PCT    %HVAP - %HCVAP/      TPOP      %TPOP        CVAP      % CVAP % CVAP Dev -
Dist    Area of State    Party   Total     VAP       CVAP
                                                               Anglo   HCVAP HVAP %HCVAP         %HVAP     Deviation  Deviation   Deviation  Deviation   % TPOP Dev
108      Dallas Cnty      R      163,233   133,667   122,505    74.3       13.6   19.5      -6.0      69.4      -4404       -2.63     14,523      13.45         16.08
112      Dallas Cnty      R      167,051   120,192    97,965    54.9       14.8   26.3     -11.5      56.4       -586       -0.35    -10,017      -9.28         -8.93
113      Dallas Cnty      R      171,418   120,834   106,040    53.5       15.3   26.0     -10.8      58.6       3781        2.26     -1,942      -1.80         -4.05
114      Dallas Cnty      R      172,330   130,817   105,540    68.2       11.0   24.2     -13.2      45.6       4693        2.80     -2,442      -2.26         -5.06
115      Dallas Cnty      R      171,802   127,352   100,760    58.5       16.7   24.4      -7.8      68.2       4165        2.48     -7,222      -6.69         -9.17
117        Bexar          R      168,692   117,126   111,045    32.3       60.9   58.8       2.1     103.6       1055        0.63      3,063        2.84         2.21
121        Bexar          R      174,867   133,224   128,905    61.0       26.7   31.4      -4.6      85.2       7230        4.31     20,923      19.38         15.06
122        Bexar          R      175,184   128,725   124,270    64.8       23.4   27.8      -4.3      84.4       7547        4.50     16,288      15.08         10.58
126       Houston         R      169,256   123,014    99,335    51.8       17.0   26.8      -9.9      63.2       1619        0.97     -8,647      -8.01         -8.97
127       Houston         R      163,983   115,865   114,290    67.1       12.4   18.1      -5.7      68.6      -3654       -2.18      6,308        5.84         8.02
128       Houston         R      172,221   124,645   116,020    66.4       17.1   25.0      -7.9      68.5       4584        2.73      8,038        7.44         4.71
129       Houston         R      174,127   130,457   121,280    62.9       13.6   20.4      -6.8      66.5       6490        3.87     13,298      12.32          8.44
130       Houston         R      175,532   122,108   119,770    71.6       11.6   17.7      -6.2      65.3       7895        4.71     11,788      10.92          6.21
132       Houston         R      172,973   117,666   109,150    52.4       20.6   33.0     -12.4      62.5       5336        3.18      1,168        1.08        -2.10
133       Houston         R      171,401   135,423   114,530    70.2        9.5   14.7      -5.2      64.6       3764        2.25      6,548        6.06         3.82
134       Houston         R      174,421   143,575   130,040    74.7       11.0   13.3      -2.3      82.6       6784        4.05     22,058      20.43         16.38
135       Houston         R      172,422   121,136    99,750    50.0       18.2   28.5     -10.3      64.0       4785        2.85     -8,232      -7.62        -10.48
136      Austin Area      R      164,376   116,361   113,740    72.8       12.9   16.3      -3.4      79.1      -3261       -1.95      5,758        5.33         7.28
138       Houston         R      173,059   124,435    98,420    50.3       22.3   41.3     -19.0      54.0       5422        3.23     -9,562      -8.86        -12.09
150       Houston         R      168,735   120,462   109,725    66.0       12.3   21.0      -8.7      58.7       1098        0.65      1,743        1.61         0.96
                                                                                                                                                            618.05
                                                                                                               Average Deviation (97 Districts)               6.37

22      Southeast TX      D      161,930   122,897 115,525      37.0        7.7   15.7       -8.0       49.0          -5707         -3.40           7,543     6.99    10.39
27     Houston Suburbs    D      160,084   113,596 104,295      26.2       14.8   19.7       -4.8       75.4          -7553         -4.51          -3,687    -3.41     1.09
31     S Tex RG Valley    D      171,858   121,699 104,285      23.1       73.9   77.7       -3.8       95.1           4221          2.52          -3,697    -3.42    -5.94
34     S Tex RG Valley    D      173,149   125,896 117,465      28.0       64.6   67.7       -3.1       95.4           5512          3.29           9,483     8.78     5.49
35     S Tex RG Valley    D      168,627   109,154 77,585       18.6       78.9   85.1       -6.2       92.7            990          0.59         -30,397   -28.15   -28.74
36     S Tex RG Valley    D      168,963   110,963 76,060       11.9       86.0   90.8       -4.8       94.7           1326          0.79         -31,922   -29.56   -30.35
37     S Tex RG Valley    D      169,088   113,454 78,885       15.5       81.5   87.1       -5.6       93.6           1451          0.87         -29,097   -26.95   -27.81
38     S Tex RG Valley    D      168,214   110,865 92,195       13.5       80.2   86.7       -6.4       92.6            577          0.34         -15,787   -14.62   -14.96
39     S Tex RG Valley    D      168,659   110,751 85,015       14.6       78.9   88.0       -9.1       89.7           1022          0.61         -22,967   -21.27   -21.88
40     S Tex RG Valley    D      168,662   108,086 79,875        8.2       88.4   92.1       -3.8       95.9           1025          0.61         -28,107   -26.03   -26.64
41     S Tex RG Valley    D      168,776   115,033 88,365       17.9       75.7   80.4       -4.6       94.2           1139          0.68         -19,617   -18.17   -18.85
42     S Tex RG Valley    D      167,668   111,699 84,125        5.4       91.2   95.0       -3.9       95.9             31          0.02         -23,857   -22.09   -22.11
46       Austin Area      D      166,410   118,539 94,335       41.6       24.6   41.6      -16.9       59.3          -1227         -0.73         -13,647   -12.64   -11.91
48       Austin Area      D      173,008   135,585 127,810      74.4       16.7   20.4       -3.7       81.9           5371          3.20          19,828    18.36    15.16
                                                                                                                                                                              Case 8:19-cv-02710-GJH Document 40-14 Filed 10/01/19 Page 33 of 50




49       Austin Area      D      167,309   144,371 130,085      73.1       14.3   21.6       -7.3       66.2           -328         -0.20          22,103    20.47    20.66
50       Austin Area      D      166,516   124,252 110,735      57.5       17.7   25.3       -7.6       69.9          -1121         -0.67           2,753     2.55     3.22
51       Austin Area      D      175,709   128,793 98,320       41.5       44.0   56.2      -12.2       78.3           8072          4.82          -9,662    -8.95   -13.76
74     S Tex RG Valley    D      162,357   115,236 91,345       24.6       69.4   76.6       -7.3       90.5          -5280         -3.15         -16,637   -15.41   -12.26




                                                                           Table 6 - Page 3 of 4
                                     Case 1:18-cv-02921-JMF Document 595-1 Filed 05/31/19 Page 87 of 126
                                     Case 8:18-cv-01570-GJH Document 137-3 Filed 06/03/19 Page 92 of 131
  A             B             C         D          E          F        G         H       I       J         K           L            M              N          O            P
                                                                      PCT       PCT     PCT    %HVAP - %HCVAP/      TPOP         %TPOP           CVAP      % CVAP % CVAP Dev -
 Dist     Area of State     Party     Total      VAP       CVAP
                                                                      Anglo    HCVAP HVAP %HCVAP         %HVAP     Deviation    Deviation      Deviation   Deviation   % TPOP Dev
  75         El Paso          D       159,691    103,209    77,455       8.9       89.0   91.8      -2.8     97.0        -7946         -4.74       -30,527     -28.27        -23.53
  76         El Paso          D       159,752    116,389    94,705      11.2       83.5   87.3      -3.7     95.7        -7885         -4.70       -13,277     -12.30         -7.59
  77         El Paso          D       160,385    115,924    90,830      22.9       69.6   76.0      -6.4     91.6        -7252         -4.33       -17,152     -15.88        -11.56
  78         El Paso          D       160,161    111,913    98,925      31.6       58.3   64.7      -6.4     90.0        -7476         -4.46        -9,057      -8.39         -3.93
  79         El Paso          D       160,658    112,399    98,435      17.0       76.7   79.9      -3.2     96.0        -6979         -4.16        -9,547      -8.84         -4.68
  80     S Tex RG Valley      D       161,949    106,402    86,650      15.5       78.7   86.1      -7.4     91.4        -5688         -3.39       -21,332     -19.76        -16.36
  90       Tarrent Cnty       D       159,684    105,664    71,770      27.9       49.0   70.7     -21.7     69.3        -7953         -4.74       -36,212     -33.54        -28.79
  95       Tarrent Cnty       D       161,634    115,752    96,150      32.9       12.9   24.3     -11.4     53.0        -6003         -3.58       -11,832     -10.96         -7.38
 100       Dallas Cnty        D       161,143    117,479    97,410      29.8       18.3   33.1     -14.8     55.2        -6494         -3.87       -10,572      -9.79         -5.92
 101       Tarrent Cnty       D       164,664    110,209    92,990      35.5       19.7   32.5     -12.8     60.6        -2973         -1.77       -14,992     -13.88        -12.11
 103       Dallas Cnty        D       170,948    121,837    71,970      39.0       42.7   64.3     -21.7     66.3         3311          1.98       -36,012     -33.35        -35.33
 104       Dallas Cnty        D       172,784    115,035    78,780      25.3       51.7   69.2     -17.5     74.7         5147          3.07       -29,202     -27.04        -30.11
 109       Dallas Cnty        D       174,223    122,347   112,780      23.4       11.4   20.0      -8.6     57.0         6586          3.93         4,798        4.44         0.51
 110       Dallas Cnty        D       167,508    111,827    83,885      14.6       24.9   45.5     -20.6     54.7         -129         -0.08       -24,097     -22.32        -22.24
 111       Dallas Cnty        D       166,963    118,393   103,410      24.2       15.1   25.5     -10.3     59.4         -674         -0.40        -4,572      -4.23         -3.83
 116          Bexar           D       171,463    132,823   115,470      32.3       57.1   59.9      -2.8     95.3         3826          2.28         7,488        6.93         4.65
 118          Bexar           D       164,436    116,859   106,575      28.1       67.1   68.7      -1.6     97.6        -3201         -1.91        -1,407      -1.30          0.61
 119          Bexar           D       159,981    114,477   106,465      28.5       58.3   62.7      -4.4     93.0        -7656         -4.57        -1,517      -1.40          3.16
 120          Bexar           D       175,132    124,829   114,810      30.6       34.1   42.2      -8.1     80.9         7495          4.47         6,828        6.32         1.85
 123          Bexar           D       175,674    135,763   119,930      30.6       62.3   66.5      -4.2     93.7         8037          4.79        11,948      11.06          6.27
 124          Bexar           D       174,795    120,503   115,090      24.8       62.4   66.0      -3.6     94.6         7158          4.27         7,108        6.58         2.31
 125          Bexar           D       174,549    125,158   115,800      26.3       64.3   69.1      -4.8     93.1         6912          4.12         7,818        7.24         3.12
 131         Houston          D       175,227    121,368    93,535      13.2       24.0   41.2     -17.2     58.3         7590          4.53       -14,447     -13.38        -17.91
 137         Houston          D       171,079    127,834    64,375      32.5       22.0   51.5     -29.6     42.6         3442          2.05       -43,607     -40.38        -42.44
 139         Houston          D       175,733    123,875   100,540      21.6       19.0   35.8     -16.7     53.2         8096          4.83        -7,442      -6.89        -11.72
 140         Houston          D       170,732    112,332    69,415      17.2       58.5   75.8     -17.2     77.3         3095          1.85       -38,567     -35.72        -37.56
 141         Houston          D       166,498    113,951    92,390      13.5       18.2   37.6     -19.4     48.4        -1139         -0.68       -15,592     -14.44        -13.76
 142         Houston          D       159,541    113,288    91,845      20.3       21.3   35.0     -13.7     60.8        -8096         -4.83       -16,137     -14.94        -10.11
 143         Houston          D       167,215    113,877    84,625      23.7       53.0   69.4     -16.4     76.4         -422         -0.25       -23,357     -21.63        -21.38
 144         Houston          D       161,859    108,509    75,785      34.9       50.3   69.8     -19.5     72.1        -5778         -3.45       -32,197     -29.82        -26.37
 145         Houston          D       164,574    116,918    83,645      28.4       55.6   69.8     -14.2     79.7        -3063         -1.83       -24,337     -22.54        -20.71
 146         Houston          D       174,485    130,444    97,195      24.7       11.2   27.3     -16.1     41.0         6848          4.09       -10,787      -9.99        -14.07
 147         Houston          D       175,873    136,034   114,905      28.9       18.4   31.2     -12.8     59.0         8236          4.91         6,923        6.41         1.50
 148         Houston          D       170,811    125,873    91,615      40.1       43.5   61.1     -17.6     71.2         3174          1.89       -16,367     -15.16        -17.05
 149         Houston          D       170,702    121,535    89,230      27.0       19.1   33.8     -14.7     56.6         3065          1.83       -18,752     -17.37        -19.19
                                                                                                                                                              -618.03
                                                                                                                  Average Deviation (53 Districts)             -11.66
                                                                                                                                                                                      Case 8:19-cv-02710-GJH Document 40-14 Filed 10/01/19 Page 34 of 50




Note: The Indeal CVAP Population is 107,982. The ideal TPOP Deviation is 167,637.
Source is Texas Legislative Council at ftp://ftpgis1.tlc.state.tx.us/PlanH358/Reports/Excel/
Note: CVAP data is from 2010 ACS (2005 through 2009




                                                                                     Table 6 - Page 4 of 4
                                 Case 1:18-cv-02921-JMF Document 595-1 Filed 05/31/19 Page 88 of 126
                                 Case 8:18-cv-01570-GJH Document 137-3 Filed 06/03/19 Page 93 of 131
                                                                                       TABLE 7
                                                                                 STATE OF TEXAS
                                                                     STATE HOUSE OF REPRESENTITIVES
                                                               83rd Legislature - 1st Called Session - S.B. 3 (June 2013)
                                                     Citizen Voting Age Population Analysis Using American Community Survey
                                                                         Sorted by Percent TPOP Deviation

 A           B            C       D         E          F        G        H       I       J         K         L          M           N          O            P
                                                               PCT      PCT     PCT    %HVAP - %HCVAP/     TPOP      %TPOP        CVAP      % CVAP % CVAP Dev -
Dist    Area of State    Party   Total     VAP       CVAP
                                                               Anglo   HCVAP HVAP %HCVAP         %HVAP    Deviation  Deviation   Deviation  Deviation   % TPOP Dev
 61     DFW Suburbs       R      176,054   130,782   128,065    88.5        6.0   10.6      -4.6     56.9       8417        5.02     20,083      18.60         13.58
147        Houston        D      175,873   136,034   114,905    28.9       18.4   31.2     -12.8     59.0       8236        4.91      6,923        6.41         1.50
139        Houston        D      175,733   123,875   100,540    21.6       19.0   35.8     -16.7     53.2       8096        4.83     -7,442      -6.89        -11.72
105       Dallas Cnty     R      175,728   127,590    95,900    51.1       24.1   39.2     -15.1     61.4       8091        4.83    -12,082     -11.19        -16.02
 51       Austin Area     D      175,709   128,793    98,320    41.5       44.0   56.2     -12.2     78.3       8072        4.82     -9,662      -8.95        -13.76
 29    Houston Suburbs    R      175,700   124,171   116,165    57.5       17.4   23.2      -5.8     74.9       8063        4.81      8,183        7.58         2.77
123         Bexar         D      175,674   135,763   119,930    30.6       62.3   66.5      -4.2     93.7       8037        4.79     11,948      11.06          6.27
130        Houston        R      175,532   122,108   119,770    71.6       11.6   17.7      -6.2     65.3       7895        4.71     11,788      10.92          6.21
 47       Austin Area     R      175,314   127,689   125,095    80.3       12.3   12.6      -0.3     97.7       7677        4.58     17,113      15.85         11.27
131        Houston        D      175,227   121,368    93,535    13.2       24.0   41.2     -17.2     58.3       7590        4.53    -14,447     -13.38        -17.91
122         Bexar         R      175,184   128,725   124,270    64.8       23.4   27.8      -4.3     84.4       7547        4.50     16,288      15.08         10.58
120         Bexar         D      175,132   124,829   114,810    30.6       34.1   42.2      -8.1     80.9       7495        4.47      6,828        6.32         1.85
121         Bexar         R      174,867   133,224   128,905    61.0       26.7   31.4      -4.6     85.2       7230        4.31     20,923      19.38         15.06
124         Bexar         D      174,795   120,503   115,090    24.8       62.4   66.0      -3.6     94.6       7158        4.27      7,108        6.58         2.31
125         Bexar         D      174,549   125,158   115,800    26.3       64.3   69.1      -4.8     93.1       6912        4.12      7,818        7.24         3.12
146        Houston        D      174,485   130,444    97,195    24.7       11.2   27.3     -16.1     41.0       6848        4.09    -10,787      -9.99        -14.07
 44     Central Texas     R      174,451   126,713   125,720    60.9       29.7   32.7      -3.0     90.9       6814        4.06     17,738      16.43         12.36
134        Houston        R      174,421   143,575   130,040    74.7       11.0   13.3      -2.3     82.6       6784        4.05     22,058      20.43         16.38
 87       West Texas      R      174,343   125,360   109,320    65.0       21.8   29.7      -7.9     73.3       6706        4.00      1,338        1.24        -2.76
109       Dallas Cnty     D      174,223   122,347   112,780    23.4       11.4   20.0      -8.6     57.0       6586        3.93      4,798        4.44         0.51
 25    Houston Suburbs    R      174,168   129,041   121,250    62.4       20.8   27.4      -6.6     75.9       6531        3.90     13,268      12.29          8.39
129        Houston        R      174,127   130,457   121,280    62.9       13.6   20.4      -6.8     66.5       6490        3.87     13,298      12.32          8.44
 83       West Texas      R      173,918   127,906   123,330    67.1       24.9   28.1      -3.2     88.8       6281        3.75     15,348      14.21         10.47
  2      Northeast TX     R      173,869   130,806   124,825    85.1        5.5   10.0      -4.5     55.2       6232        3.72     16,843      15.60         11.88
 34    S Tex RG Valley    D      173,149   125,896   117,465    28.0       64.6   67.7      -3.1     95.4       5512        3.29      9,483        8.78         5.49
138        Houston        R      173,059   124,435    98,420    50.3       22.3   41.3     -19.0     54.0       5422        3.23     -9,562      -8.86        -12.09
 48       Austin Area     D      173,008   135,585   127,810    74.4       16.7   20.4      -3.7     81.9       5371        3.20     19,828      18.36         15.16
132        Houston        R      172,973   117,666   109,150    52.4       20.6   33.0     -12.4     62.5       5336        3.18      1,168        1.08        -2.10
104       Dallas Cnty     D      172,784   115,035    78,780    25.3       51.7   69.2     -17.5     74.7       5147        3.07    -29,202     -27.04        -30.11
135        Houston        R      172,422   121,136    99,750    50.0       18.2   28.5     -10.3     64.0       4785        2.85     -8,232      -7.62        -10.48
114       Dallas Cnty     R      172,330   130,817   105,540    68.2       11.0   24.2     -13.2     45.6       4693        2.80     -2,442      -2.26         -5.06
                                                                                                                                                                       Case 8:19-cv-02710-GJH Document 40-14 Filed 10/01/19 Page 35 of 50




128        Houston        R      172,221   124,645   116,020    66.4       17.1   25.0      -7.9     68.5       4584        2.73      8,038        7.44         4.71
 21      Southeast TX     R      172,180   130,308   121,365    82.0        5.2    9.3      -4.1     55.7       4543        2.71     13,383      12.39          9.68
 67     DFW Suburbs       R      172,141   126,368   111,250    70.1        7.5   13.9      -6.4     54.0       4504        2.69      3,268        3.03         0.34
 89     DFW Suburbs       R      172,138   118,380   116,895    72.4        8.9   13.0      -4.2     68.0       4501        2.68      8,913        8.25         5.57



                                                                             Table 7 - Page 1 of 4
                                 Case 1:18-cv-02921-JMF Document 595-1 Filed 05/31/19 Page 89 of 126
                                 Case 8:18-cv-01570-GJH Document 137-3 Filed 06/03/19 Page 94 of 131
 A           B            C       D         E          F        G        H       I       J         K          L           M           N          O            P
                                                               PCT      PCT     PCT    %HVAP - %HCVAP/      TPOP       %TPOP        CVAP      % CVAP % CVAP Dev -
Dist    Area of State    Party   Total     VAP       CVAP
                                                               Anglo   HCVAP HVAP %HCVAP         %HVAP     Deviation   Deviation   Deviation  Deviation   % TPOP Dev
 33     DFW Suburbs       R      172,135   119,518   115,655    77.9        8.5   13.5      -4.9      63.5       4498         2.68      7,673        7.11         4.42
 70     DFW Suburbs       R      172,135   117,432   110,995    75.3       10.0   15.9      -5.9      62.9       4498         2.68      3,013        2.79         0.11
 66     DFW Suburbs       R      172,129   130,796   113,390    69.7        6.0    9.1      -3.1      65.8       4492         2.68      5,408        5.01         2.33
 19      Southeast TX     R      171,969   131,682   128,705    82.5        3.7    6.3      -2.6      58.3       4332         2.58     20,723      19.19         16.61
107       Dallas Cnty     R      171,872   123,986   108,045    57.9       15.6   28.9     -13.4      53.8       4235         2.53         63        0.06        -2.47
 31    S Tex RG Valley    D      171,858   121,699   104,285    23.1       73.9   77.7      -3.8      95.1       4221         2.52     -3,697      -3.42         -5.94
115       Dallas Cnty     R      171,802   127,352   100,760    58.5       16.7   24.4      -7.8      68.2       4165         2.48     -7,222      -6.69         -9.17
116         Bexar         D      171,463   132,823   115,470    32.3       57.1   59.9      -2.8      95.3       3826         2.28      7,488        6.93         4.65
 60       West Texas      R      171,429   131,870   127,825    86.9        9.2   11.8      -2.6      78.0       3792         2.26     19,843      18.38         16.11
113       Dallas Cnty     R      171,418   120,834   106,040    53.5       15.3   26.0     -10.8      58.6       3781         2.26     -1,942      -1.80         -4.05
133        Houston        R      171,401   135,423   114,530    70.2        9.5   14.7      -5.2      64.6       3764         2.25      6,548        6.06         3.82
137        Houston        D      171,079   127,834    64,375    32.5       22.0   51.5     -29.6      42.6       3442         2.05    -43,607     -40.38        -42.44
103       Dallas Cnty     D      170,948   121,837    71,970    39.0       42.7   64.3     -21.7      66.3       3311         1.98    -36,012     -33.35        -35.33
148        Houston        D      170,811   125,873    91,615    40.1       43.5   61.1     -17.6      71.2       3174         1.89    -16,367     -15.16        -17.05
140        Houston        D      170,732   112,332    69,415    17.2       58.5   75.8     -17.2      77.3       3095         1.85    -38,567     -35.72        -37.56
149        Houston        D      170,702   121,535    89,230    27.0       19.1   33.8     -14.7      56.6       3065         1.83    -18,752     -17.37        -19.19
 13     Central Texas     R      170,617   131,129   123,515    75.2        9.5   15.9      -6.4      59.7       2980         1.78     15,533      14.38         12.61
 72       West Texas      R      170,479   130,771   123,075    64.6       27.6   32.3      -4.8      85.3       2842         1.70     15,093      13.98         12.28
 99      Tarrent Cnty     R      170,473   125,722   116,830    74.7       14.7   20.1      -5.4      73.1       2836         1.69      8,848        8.19         6.50
 18      Southeast TX     R      169,888   132,877   126,560    71.3        8.1   14.2      -6.1      57.0       2251         1.34     18,578      17.20         15.86
 81       West Texas      R      169,684   120,535   108,980    51.8       39.0   46.9      -7.9      83.2       2047         1.22        998        0.92        -0.30
 43    S Tex RG Valley    R      169,564   124,492   120,575    35.8       57.7   59.8      -2.1      96.5       1927         1.15     12,593      11.66         10.51
126        Houston        R      169,256   123,014    99,335    51.8       17.0   26.8      -9.9      63.2       1619         0.97     -8,647      -8.01         -8.97
 58     Central Texas     R      169,146   123,826   118,105    84.2        8.7   14.9      -6.1      58.8       1509         0.90     10,123        9.37         8.47
 37    S Tex RG Valley    D      169,088   113,454    78,885    15.5       81.5   87.1      -5.6      93.6       1451         0.87    -29,097     -26.95        -27.81
 36    S Tex RG Valley    D      168,963   110,963    76,060    11.9       86.0   90.8      -4.8      94.7       1326         0.79    -31,922     -29.56        -30.35
 97      Tarrent Cnty     R      168,869   131,311   122,870    70.5        9.8   15.7      -5.9      62.3       1232         0.73     14,888      13.79         13.05
 41    S Tex RG Valley    D      168,776   115,033    88,365    17.9       75.7   80.4      -4.6      94.2       1139         0.68    -19,617     -18.17        -18.85
150        Houston        R      168,735   120,462   109,725    66.0       12.3   21.0      -8.7      58.7       1098         0.65      1,743        1.61         0.96
 11      Northeast TX     R      168,699   128,086   118,640    72.2        5.7   13.9      -8.3      40.6       1062         0.63     10,658        9.87         9.24
117         Bexar         R      168,692   117,126   111,045    32.3       60.9   58.8       2.1     103.6       1055         0.63      3,063        2.84         2.21
 40    S Tex RG Valley    D      168,662   108,086    79,875     8.2       88.4   92.1      -3.8      95.9       1025         0.61    -28,107     -26.03        -26.64
 39    S Tex RG Valley    D      168,659   110,751    85,015    14.6       78.9   88.0      -9.1      89.7       1022         0.61    -22,967     -21.27        -21.88
 35    S Tex RG Valley    D      168,627   109,154    77,585    18.6       78.9   85.1      -6.2      92.7        990         0.59    -30,397     -28.15        -28.74
  4     DFW Suburbs       R      168,429   123,603   117,715    81.5        6.3   11.7      -5.4      53.6        792         0.47      9,733        9.01         8.54
 38    S Tex RG Valley    D      168,214   110,865    92,195    13.5       80.2   86.7      -6.4      92.6        577         0.34    -15,787     -14.62        -14.96
 84       West Texas      R      167,970   128,898   124,075    58.7       28.0   30.2      -2.2      92.8        333         0.20     16,093      14.90         14.70
 54     Central Texas     R      167,736   117,164   112,385    51.6       15.8   17.6      -1.9      89.5          99        0.06      4,403        4.08         4.02
                                                                                                                                                                         Case 8:19-cv-02710-GJH Document 40-14 Filed 10/01/19 Page 36 of 50




 42    S Tex RG Valley    D      167,668   111,699    84,125     5.4       91.2   95.0      -3.9      95.9          31        0.02    -23,857     -22.09        -22.11
 45       Austin Area     R      167,604   126,549   124,330    66.7       25.5   30.0      -4.6      84.8         -33       -0.02     16,348      15.14         15.16
 64     DFW Suburbs       R      167,588   129,175   116,875    75.0       10.1   16.6      -6.5      60.8         -49       -0.03      8,893        8.24         8.26
110       Dallas Cnty     D      167,508   111,827    83,885    14.6       24.9   45.5     -20.6      54.7       -129        -0.08    -24,097     -22.32        -22.24



                                                                           Table 7 - Page 2 of 4
                                 Case 1:18-cv-02921-JMF Document 595-1 Filed 05/31/19 Page 90 of 126
                                 Case 8:18-cv-01570-GJH Document 137-3 Filed 06/03/19 Page 95 of 131
 A           B            C       D         E          F        G        H       I       J         K         L          M           N          O            P
                                                               PCT      PCT     PCT    %HVAP - %HCVAP/     TPOP      %TPOP        CVAP      % CVAP % CVAP Dev -
Dist    Area of State    Party   Total     VAP       CVAP
                                                               Anglo   HCVAP HVAP %HCVAP         %HVAP    Deviation  Deviation   Deviation  Deviation   % TPOP Dev
 94      Tarrent Cnty     R      167,374   125,516   114,195    69.8       10.2   15.3      -5.2     66.3       -263       -0.16      6,213        5.75         5.91
 15    Houston Suburbs    R      167,349   120,450   116,690    81.8        7.4   13.5      -6.1     55.0       -288       -0.17      8,708        8.06         8.24
 63     DFW Suburbs       R      167,337   115,634   113,605    80.8        8.0   13.1      -5.1     61.2       -300       -0.18      5,623        5.21         5.39
 49       Austin Area     D      167,309   144,371   130,085    73.1       14.3   21.6      -7.3     66.2       -328       -0.20     22,103      20.47         20.66
143        Houston        D      167,215   113,877    84,625    23.7       53.0   69.4     -16.4     76.4       -422       -0.25    -23,357     -21.63        -21.38
 32    S Tex RG Valley    R      167,074   126,072   124,080    46.8       44.2   45.9      -1.6     96.5       -563       -0.34     16,098      14.91         15.24
112       Dallas Cnty     R      167,051   120,192    97,965    54.9       14.8   26.3     -11.5     56.4       -586       -0.35    -10,017      -9.28         -8.93
111       Dallas Cnty     D      166,963   118,393   103,410    24.2       15.1   25.5     -10.3     59.4       -674       -0.40     -4,572      -4.23         -3.83
 71       West Texas      R      166,924   127,097   123,650    71.2       17.9   20.1      -2.1     89.4       -713       -0.43     15,668      14.51         14.94
 73         Bexar         R      166,719   127,882   126,130    79.7       16.6   19.8      -3.3     83.6       -918       -0.55     18,148      16.81         17.35
  9      Northeast TX     R      166,719   125,947   121,420    75.8        2.5    6.9      -4.4     35.8       -918       -0.55     13,438      12.44         12.99
 16    Houston Suburbs    R      166,647   122,271   108,180    80.7        9.3   21.1     -11.8     44.2       -990       -0.59        198        0.18         0.77
 50       Austin Area     D      166,516   124,252   110,735    57.5       17.7   25.3      -7.6     69.9      -1121       -0.67      2,753        2.55         3.22
141        Houston        D      166,498   113,951    92,390    13.5       18.2   37.6     -19.4     48.4      -1139       -0.68    -15,592     -14.44        -13.76
 46       Austin Area     D      166,410   118,539    94,335    41.6       24.6   41.6     -16.9     59.3      -1227       -0.73    -13,647     -12.64        -11.91
 30     Central Texas     R      166,022   124,729   121,220    59.0       31.8   35.2      -3.4     90.4      -1615       -0.96     13,238      12.26         13.22
 52       Austin Area     R      165,994   114,146   111,445    62.8       19.6   26.7      -7.1     73.5      -1643       -0.98      3,463        3.21         4.19
  1      Northeast TX     R      165,823   125,927   122,470    75.1        3.1    5.8      -2.7     53.5      -1814       -1.08     14,488      13.42         14.50
 65     DFW Suburbs       R      165,742   124,977   109,350    62.3        9.8   18.6      -8.8     52.5      -1895       -1.13      1,368        1.27         2.40
 86       West Texas      R      165,183   121,555   115,915    76.4       16.5   22.3      -5.8     73.9      -2454       -1.46      7,933        7.35         8.81
  3    Houston Suburbs    R      164,955   119,595   109,760    75.4        9.7   20.0     -10.3     48.5      -2682       -1.60      1,778        1.65         3.25
 96      Tarrent Cnty     R      164,930   113,924   109,035    65.5       10.1   15.2      -5.1     66.5      -2707       -1.61      1,053        0.98         2.59
101      Tarrent Cnty     D      164,664   110,209    92,990    35.5       19.7   32.5     -12.8     60.6      -2973       -1.77    -14,992     -13.88        -12.11
145        Houston        D      164,574   116,918    83,645    28.4       55.6   69.8     -14.2     79.7      -3063       -1.83    -24,337     -22.54        -20.71
118         Bexar         D      164,436   116,859   106,575    28.1       67.1   68.7      -1.6     97.6      -3201       -1.91     -1,407      -1.30          0.61
 57      Southeast TX     R      164,418   124,630   118,140    72.8        7.2   13.0      -5.8     55.5      -3219       -1.92     10,158        9.41        11.33
136       Austin Area     R      164,376   116,361   113,740    72.8       12.9   16.3      -3.4     79.1      -3261       -1.95      5,758        5.33         7.28
 98      Tarrent Cnty     R      164,081   114,953   114,875    83.7        6.7    9.8      -3.1     68.8      -3556       -2.12      6,893        6.38         8.50
127        Houston        R      163,983   115,865   114,290    67.1       12.4   18.1      -5.7     68.6      -3654       -2.18      6,308        5.84         8.02
 56     Central Texas     R      163,869   123,411   117,985    72.6       12.4   17.8      -5.4     69.7      -3768       -2.25     10,003        9.26        11.51
 23    Houston Suburbs    R      163,720   123,736   111,960    59.8       16.6   22.7      -6.1     73.2      -3917       -2.34      3,978        3.68         6.02
 59     Central Texas     R      163,609   122,193   118,030    75.9       11.4   15.6      -4.2     73.1      -4028       -2.40     10,048        9.31        11.71
 17     Central Texas     R      163,480   121,295   112,125    61.1       27.0   33.4      -6.4     80.9      -4157       -2.48      4,143        3.84         6.32
 82       West Texas      R      163,234   118,623   113,415    59.3       28.6   35.2      -6.6     81.2      -4403       -2.63      5,433        5.03         7.66
108       Dallas Cnty     R      163,233   133,667   122,505    74.3       13.6   19.5      -6.0     69.4      -4404       -2.63     14,523      13.45         16.08
 14     Central Texas     R      163,187   131,479   114,485    68.6       14.1   21.0      -6.9     67.2      -4450       -2.65      6,503        6.02         8.68
 10     DFW Suburbs       R      163,063   116,978   111,680    75.6       13.1   18.7      -5.5     70.4      -4574       -2.73      3,698        3.42         6.15
 53       West Texas      R      162,897   127,381   123,515    72.2       23.1   26.8      -3.7     86.3      -4740       -2.83     15,533      14.38         17.21
                                                                                                                                                                       Case 8:19-cv-02710-GJH Document 40-14 Filed 10/01/19 Page 37 of 50




 91      Tarrent Cnty     R      162,838   119,048   108,845    75.9       10.9   18.2      -7.2     60.2      -4799       -2.86        863        0.80         3.66
 24    Houston Suburbs    R      162,685   118,491   118,260    74.8       11.3   15.6      -4.3     72.3      -4952       -2.95     10,278        9.52        12.47
 74    S Tex RG Valley    D      162,357   115,236    91,345    24.6       69.4   76.6      -7.3     90.5      -5280       -3.15    -16,637     -15.41        -12.26
 92      Tarrent Cnty     R      162,326   126,290   116,980    70.3        9.6   14.5      -4.9     66.1      -5311       -3.17      8,998        8.33        11.50



                                                                           Table 7 - Page 3 of 4
                                     Case 1:18-cv-02921-JMF Document 595-1 Filed 05/31/19 Page 91 of 126
                                     Case 8:18-cv-01570-GJH Document 137-3 Filed 06/03/19 Page 96 of 131
  A             B             C         D          E          F        G         H       I       J         K         L          M           N          O            P
                                                                      PCT       PCT     PCT    %HVAP - %HCVAP/     TPOP      %TPOP        CVAP      % CVAP % CVAP Dev -
 Dist     Area of State     Party     Total      VAP       CVAP
                                                                      Anglo    HCVAP HVAP %HCVAP         %HVAP    Deviation  Deviation   Deviation  Deviation   % TPOP Dev
  55      Central Texas       R       162,176    119,755   116,635      64.4       14.9   19.4      -4.5     76.8      -5461       -3.26      8,653        8.01        11.27
 93        Tarrent Cnty       R       162,161    113,584   103,455      64.1       14.8   22.8      -8.0     65.0      -5476       -3.27     -4,527      -4.19         -0.93
  80     S Tex RG Valley      D       161,949    106,402    86,650      15.5       78.7   86.1      -7.4     91.4      -5688       -3.39    -21,332     -19.76        -16.36
 106      DFW Suburbs         R       161,947    110,568   107,290      76.1        8.8   14.7      -5.9     60.1      -5690       -3.39       -692      -0.64          2.75
 22        Southeast TX       D       161,930    122,897   115,525      37.0        7.7   15.7      -8.0     49.0      -5707       -3.40      7,543        6.99        10.39
 144         Houston          D       161,859    108,509    75,785      34.9       50.3   69.8     -19.5     72.1      -5778       -3.45    -32,197     -29.82        -26.37
  95       Tarrent Cnty       D       161,634    115,752    96,150      32.9       12.9   24.3     -11.4     53.0      -6003       -3.58    -11,832     -10.96         -7.38
 100        Dallas Cnty       D       161,143    117,479    97,410      29.8       18.3   33.1     -14.8     55.2      -6494       -3.87    -10,572      -9.79         -5.92
 102        Dallas Cnty       R       161,136    122,520    96,850      65.0       11.3   24.1     -12.8     46.8      -6501       -3.88    -11,132     -10.31         -6.43
   8      Central Texas       R       161,098    123,550   114,450      72.1        8.8   15.4      -6.6     57.0      -6539       -3.90      6,468        5.99         9.89
   7       Northeast TX       R       161,039    120,296   112,255      74.7        3.9   11.2      -7.3     34.9      -6598       -3.94      4,273        3.96         7.89
  88        West Texas        R       160,896    115,622   103,670      60.9       29.4   38.9      -9.5     75.7      -6741       -4.02     -4,312      -3.99          0.03
  79         El Paso          D       160,658    112,399    98,435      17.0       76.7   79.9      -3.2     96.0      -6979       -4.16     -9,547      -8.84         -4.68
  12      Central Texas       R       160,573    119,556   111,590      64.4       11.8   19.5      -7.7     60.6      -7064       -4.21      3,608        3.34         7.56
  68        West Texas        R       160,508    121,547   112,760      80.9       12.8   18.5      -5.7     69.1      -7129       -4.25      4,778        4.42         8.68
  77         El Paso          D       160,385    115,924    90,830      22.9       69.6   76.0      -6.4     91.6      -7252       -4.33    -17,152     -15.88        -11.56
  28     Houston Suburbs      R       160,373    107,968   100,995      53.3       15.6   20.6      -5.0     75.8      -7264       -4.33     -6,987      -6.47         -2.14
  5        Northeast TX       R       160,253    120,169   112,555      78.8        5.2   13.2      -7.9     39.8      -7384       -4.40      4,573        4.23         8.64
  85     Houston Suburbs      R       160,182    113,433   102,620      48.3       27.5   35.1      -7.6     78.5      -7455       -4.45     -5,362      -4.97         -0.52
  78         El Paso          D       160,161    111,913    98,925      31.6       58.3   64.7      -6.4     90.0      -7476       -4.46     -9,057      -8.39         -3.93
  26     Houston Suburbs      R       160,091    117,247    97,320      52.2       11.6   14.9      -3.3     77.8      -7546       -4.50    -10,662      -9.87         -5.37
  69        West Texas        R       160,087    123,063   117,450      77.2        9.7   12.9      -3.2     75.3      -7550       -4.50      9,468        8.77        13.27
  27     Houston Suburbs      D       160,084    113,596   104,295      26.2       14.8   19.7      -4.8     75.4      -7553       -4.51     -3,687      -3.41          1.09
  62       Northeast TX       R       160,023    122,203   117,530      85.0        4.2    8.6      -4.4     49.0      -7614       -4.54      9,548        8.84        13.38
  6        Northeast TX       R       160,008    119,154   109,970      70.1        6.5   14.9      -8.3     44.0      -7629       -4.55      1,988        1.84         6.39
 119          Bexar           D       159,981    114,477   106,465      28.5       58.3   62.7      -4.4     93.0      -7656       -4.57     -1,517      -1.40          3.16
  20      Central Texas       R       159,816    121,754   115,395      82.8       10.3   16.6      -6.2     62.4      -7821       -4.67      7,413        6.87        11.53
 76          El Paso          D       159,752    116,389    94,705      11.2       83.5   87.3      -3.7     95.7      -7885       -4.70    -13,277     -12.30         -7.59
  75         El Paso          D       159,691    103,209    77,455       8.9       89.0   91.8      -2.8     97.0      -7946       -4.74    -30,527     -28.27        -23.53
  90       Tarrent Cnty       D       159,684    105,664    71,770      27.9       49.0   70.7     -21.7     69.3      -7953       -4.74    -36,212     -33.54        -28.79
 142         Houston          D       159,541    113,288    91,845      20.3       21.3   35.0     -13.7     60.8      -8096       -4.83    -16,137     -14.94        -10.11

Note: The Indeal CVAP Population is 107,982. The ideal TPOP Deviation is 16,7637.
Source is Texas Legislative Council at ftp://ftpgis1.tlc.state.tx.us/PlanH358/Reports/Excel/
Note: CVAP data is from 2010 ACS (2005 through 2009
                                                                                                                                                                               Case 8:19-cv-02710-GJH Document 40-14 Filed 10/01/19 Page 38 of 50




                                                                                     Table 7 - Page 4 of 4
   Case 1:18-cv-02921-JMF Document 595-1 Filed 05/31/19 Page 92 of 126
   Case 8:18-cv-01570-GJH Document 137-3 Filed 06/03/19 Page 97 of 131
   Case 8:19-cv-02710-GJH Document 40-14 Filed 10/01/19 Page 39 of 50


                                              TABLE 8
                        Texas Regions Using Whole State House Districts
                  Showing Gain or Loss of Districts Using CVAP as Population Base

                                                                                      Average Pct.
                                             Present       Districts   Gain or Loss
            Region of State                                                           Deviation per
                                             Districts    Under CVAP   Under CVAP
                                                                                        District
Austin and Suburbs                               9             9.6          0.6                 6.59
San Antonio and Suburbs                         11            11.9          0.9                 8.14
Central Texas                                   13            14.1          1.1                  8.4
Dallas County                                  14            12.8          -1.2                -8.59
Dallas Suburbs                                  12            12.7          0.7                 5.94
Tarrant County                                  11            10.8         -0.2                -1.67
Harris County                                   24            22.1         -1.9                -8.11
Houston Suburbs                                 11            11.2          0.2                 1.66
Northeast Texas                                  8             8.7          0.7                 8.78
El Paso County                                  5             4.3          -0.7               -14.74
Rio Grande Valley and South Texas               14            12.1         -1.9               -13.58
Southeast Texas                                 5             5.7           0.7                13.04
West Texas                                      13            14.1          1.1                 8.78
State Total                                    150           150.1          0.1
Note: There are small rounding errors.




                                         Table 8 - Page 1 of 1
Case 1:18-cv-02921-JMF Document 595-1 Filed 05/31/19 Page 93 of 126
Case 8:18-cv-01570-GJH Document 137-3 Filed 06/03/19 Page 98 of 131   Case 8:19-cv-02710-GJH Document 40-14 Filed 10/01/19 Page 40 of 50
Case 1:18-cv-02921-JMF Document 595-1 Filed 05/31/19 Page 94 of 126
Case 8:18-cv-01570-GJH Document 137-3 Filed 06/03/19 Page 99 of 131   Case 8:19-cv-02710-GJH Document 40-14 Filed 10/01/19 Page 41 of 50
     Case 1:18-cv-02921-JMF Document 595-1 Filed 05/31/19 Page 95 of 126
     Case 8:18-cv-01570-GJH Document 137-3 Filed 06/03/19 Page 100 of 131
      Case 8:19-cv-02710-GJH Document 40-14 Filed 10/01/19 Page 42 of 50


                                         APPENDIX 1

                       LEGAL PAPER - POPULATION DATABASES

When examining population databases for intrastate redistricting purposes it is important
to remember that one may be potentially talking about two sets of data; one used by the state to
draw up the plan and possibly another used by the courts to assess "one person one vote." The
courts have been clear that population databases in addition to the population database used to
judge one person one vote are allowed. The most obvious and prominent example of this is in
Hawaii. Hawaii has an interesting factual situation. Because of the large number of military
personnel stationed on a variety of Naval, Marine, Army and Air Force installations it is possible
with little effort to draw districts which meet the one person one vote standard but only contain a
handful of voters. Virtually none of the military personnel in Hawaii are Hawaii voters.
Therefore, by grabbing a section of military population that would almost completely constitute a
legislative district and including it with a few registered voters, literally a single family could
elect a legislator. This is what was referred to in the 19th century as a "rotten borough." As the
court stated in Burns v. Gill, "if total population were to be the only acceptable criterion upon
which legislative representation could be based, in Hawaii grossly absurd and disastrous results
would flow... the factors of tourists and the military concentration in particular regions of
Oahu... are and apparently will be ever present in Hawaii."55 (Emphasis added) Hawaii has
attempted to solve this problem by requiring that the numbers of permanent residents and
registered voters are equalized in the state’s districts.

The courts examined this issue in a series of cases beginning with Burns v. Richardson.56
In Richardson the Supreme Court stated that "we hold the that the present [Hawaii]
apportionment satisfies the Equal Protection Clause only because on this record it was found to
have produced a distribution of legislators not substantially different from that which would have
resulted from the use of a permissible population basis." The Court also observed in a footnote
from the same paragraph that the Fourth Circuit in Ellis v. Mayor & City of Baltimore had
"disapproved a registered voter’s basis for apportioning the governing council of Baltimore
Maryland. The Court of Appeals held that this basis was permissible only if it yielded results
substantially approximating those obtained by use of a total population base."57
In the 1980’s, a subsequent district court in Hawaii noted the Ellis footnote and while
conceding that there might be another permissible population base (such as citizen population),
registered voters was not such a population base and total population as reported by the census
was. As a result, “the plan’s [Hawaii’s congressional and legislative] failure to replicate the
results of a total population-based apportionment creates at least a prima facie showing of
invalidity.” The court found that once the prima facie case had been made the burden was on the
state to justify the deviations.58 The Travis Court did not forbid the policy of equalizing the
voters between the districts but still required that it equalize total population as well.

There can be substantial deviations from an equal distribution of persons across districts
depending upon the population base used for apportionment. See Chen v. City of Houston,
(Thomas, J., dissenting) (stating that whether "population" for purposes of apportionment means
"total population" or "citizen voting age population" may "be dispositive of whether" the Equal
Protection Clause has been violated)59; Garza v. County of Los Angeles, (Kozinski, J., concurring
      Case 1:18-cv-02921-JMF Document 595-1 Filed 05/31/19 Page 96 of 126
      Case 8:18-cv-01570-GJH Document 137-3 Filed 06/03/19 Page 101 of 131
       Case 8:19-cv-02710-GJH Document 40-14 Filed 10/01/19 Page 43 of 50


and dissenting in part) (recognizing the potential substantive difference between striving for
"equality of population" and "equality of voting strength" in the apportionment process, and
stating that "[a]pportionment by population can result in unequally weighted votes, while
assuring equality in voting power might well call for districts of unequal population.").60
The issue raised in these opinions is whether the mandates of equal protection are related
to equality of representation or equality of electoral power. The rhetoric of the apportionment
revolution of the 1960s was one person one vote. The Supreme Court talked virtually
exclusively about equality of votes. This becomes significant only when there is a disconnect
between equality of total population and numbers of voters or potential voters (for example, area
with large non-citizen populations or other large non-voting groups).

A similar set of issues is implicated by the recent consideration by many states of
legislation which would redistribute the census results so as to reallocate prisoners from the
prisons where they were held on the census day to the address which they listed as their
residence on the day of their incarceration. At first blush such reallocation would appear to be
constitutional, particularly since states like Kansas have reallocated college students from their
campuses back to their homes in Kansas.61 However, unlike Kansas, many of the states
considering prisoner reallocation have decided not to count out-of-state prisoners at all. This
would appear to conflict with the principles set down in the Hawaii cases. As the court noted in
the Travis case, having received a second congressional seat the state cannot proceed to ignore
the population which allowed this to occur.62 A similar issue would appear to be at work if a
state simply removed all of the out-of-state prison population from its redistricting population
database. Prison population can have significant effects on state legislative districts particularly
in light of the intentional deviation manipulation issues highlighted by Larios case. Therefore,
we can almost certainly expect litigation of these issues in this redistricting cycle. The ultimate
constitutionality of the statutes will most likely depend on the method of the reallocation and
whether it creates a discriminatory manipulation of the deviations between the districts.

55 Burns  v. Gill 316 F.Supp. 1285, 1293 (D. Haw. 1970).
56 Burns  v. Richardson 384 U.S. 73 (1966).
57 Ellis v. Mayor & City of Baltimore 352 F.2d 123, 130 (4th Cir. 1965).
58 Travis v. King, 552 F.Supp. 554, 572 (D. Haw. 1982).
59 Chen v. City of Houston,532 U.S. 1046, 2021 (2001) (Thomas, J., dissenting)
60 Garza v. County of Los Angeles,918 F.2d 763, 781 (9th Cir. 1990) (Kozinski, J., concurring and dissenting in part).
Case 1:18-cv-02921-JMF Document 595-1 Filed 05/31/19 Page 97 of 126
Case 8:18-cv-01570-GJH Document 137-3 Filed 06/03/19 Page 102 of 131
 Case 8:19-cv-02710-GJH Document 40-14 Filed 10/01/19 Page 44 of 50


                                  APPENDIX 2
                          Column Descriptions for Table 8

      Column   Column Header              Explanation
    Column A   Dist                       Texas State House District #
    Column B   Area of State              Region of the State
    Column C   Party                      Political Party of the Incument
    Column D   Total                      Total 2010 Population (TPOP)
    Column E   VAP                        Total 2010 Adult Population (VAP)
    Column F   CVAP                       Total Citizen Voting Age Population
    Column G   PCT Anglo                  Percent CVAP Anglo
    Column H   PCT HCVAP                  Percent Hispanic CVAP
    Column I   PCT HVAP                   Percent Adult Hispanic VAP
    Column J   %HVAP - %HCVAP             Column I minus Column H
    Column K   %HCVAP/%HVAP               Column H divided by Column I
    Column L   TPOP Deviation             Deviation using TPOP
    Column M   % TPOP Deviatin            Percent Deviation using TPOP
    Column N   CVAP Deviation             Deviation using CVAP
    Column O   % CVAP Deviation           Percent Deviation using CVAP
    Column P   % CVAP Dev - % TPOP Dev    Column O - Column M
                                                           Case 1:18-cv-02921-JMF Document 595-1 Filed
                                                                                        APPENDIX       05/31/19 Page 98 of 126
                                                           Case 8:18-cv-01570-GJH Document 137-3 Filed
                                                                                                   3 06/03/19   Page 103 of 131
CS; 2010 Census
/2013 1:29:25 PM
                                                                                       American Community Survey Special Tabulation
                                                                                               HOUSE
                                                                                     Using Census     DISTRICTS
                                                                                                  and American   - PLANH358
                                                                                                               Community Survey Data




                                                               Special Tabulation of Citizen Voting Age Population (CVAP) from the 2009-2013 American Community Survey with Margins of Error
                                                         Hispanic                                                                                       Not Hispanic or Latino
    2010 Census                                           CVAP                                                                                  Citizen Voting Age Population (CVAP)
                                                                                                                  % Black                              % American                 % Native                            % American
                                                                              % Black         % Black +          + American              % White         Indian        %Asian     Hawaiian                              Indian
Total              VAP              CVAP               % Hispanic              Alone           White               Indian                 Alone           Alone         Alone      Alone                                + White                                                                           +
   165,823         125,927        122,470 (±2,705)          4.0 (±0.5)          18.1 (±1.1)       0.3 (±0.2)             0.3(±0.2)         75.1 (±0.9)               0.7 (±0.2)       0.4 (±0.2)         0.1 (±0.2)           0.8 (±0.2)
   173,869         130,806        124,825 (±2,634)          6.3 (±0.6)           6.5 (±0.6)       0.0 (±0.1)             0.0(±0.1)         85.1 (±0.8)               0.7 (±0.2)       0.4 (±0.2)         0.2 (±0.2)           0.6 (±0.2)
   164,955         119,595        109,760 (±3,444)         12.1 (±1.2)           9.8 (±1.1)       0.3 (±0.2)             0.0(±0.1)         75.4 (±1.2)               0.2 (±0.1)       1.0 (±0.3)         0.1 (±0.1)           1.0 (±0.2)
   168,429         123,603        117,715 (±2,818)          7.3 (±0.7)           8.9 (±0.8)       0.3 (±0.2)             0.1(±0.1)         81.5 (±1.1)               0.6 (±0.2)       0.4 (±0.2)         0.1 (±0.2)           0.6 (±0.2)
   160,253         120,169        112,555 (±2,513)          7.0 (±0.7)          12.5 (±0.9)       0.1 (±0.1)             0.0(±0.1)         78.8 (±0.9)               0.6 (±0.2)       0.3 (±0.2)         0.0 (±0.1)           0.5 (±0.2)
   160,008         119,154        109,970 (±2,538)          8.7 (±0.9)          19.3 (±1.1)       0.1 (±0.1)             0.0(±0.1)         70.1 (±1.0)               0.3 (±0.2)       0.8 (±0.3)         0.0 (±0.1)           0.3 (±0.2)
   161,039         120,296        112,255 (±2,507)          5.5 (±0.6)          17.7 (±1.0)       0.0 (±0.1)             0.1(±0.2)         74.7 (±1.1)               0.5 (±0.2)       0.8 (±0.3)         0.0 (±0.1)           0.5 (±0.2)
   161,098         123,550        114,450 (±2,495)          9.5 (±0.7)          16.9 (±0.9)       0.1 (±0.1)             0.0(±0.1)         72.1 (±1.0)               0.4 (±0.1)       0.4 (±0.2)         0.0 (±0.1)           0.4 (±0.2)
   166,719         125,947        121,420 (±2,713)          3.5 (±0.5)          19.6 (±1.1)       0.1 (±0.1)             0.0(±0.1)         75.8 (±0.9)               0.1 (±0.1)       0.3 (±0.2)         0.0 (±0.1)           0.3 (±0.2)
   163,063         116,978        111,680 (±2,473)         14.0 (±1.1)           8.6 (±0.8)       0.1 (±0.1)             0.1(±0.2)         75.6 (±0.9)               0.5 (±0.2)       0.5 (±0.2)         0.0 (±0.1)           0.5 (±0.2)
   168,699         128,086        118,640 (±2,557)          7.5 (±0.6)          18.5 (±0.9)       0.1 (±0.1)             0.1(±0.1)         72.2 (±1.0)               0.4 (±0.2)       0.7 (±0.2)         0.0 (±0.1)           0.5 (±0.2)
   160,573         119,556        111,590 (±2,665)         13.8 (±1.1)          20.1 (±1.1)       0.1 (±0.1)             0.1(±0.1)         64.4 (±0.9)               0.3 (±0.2)       0.6 (±0.2)         0.1 (±0.1)           0.4 (±0.2)
   170,617         131,129        123,515 (±2,668)         11.3 (±0.9)          12.4 (±1.0)       0.1 (±0.1)             0.1(±0.1)         75.2 (±0.7)               0.1 (±0.1)       0.3 (±0.2)         0.0 (±0.1)           0.3 (±0.2)
   163,187         131,479        114,485 (±3,221)         16.5 (±1.0)          10.9 (±1.0)       0.5 (±0.3)             0.1(±0.1)         68.6 (±1.4)               0.3 (±0.1)       2.4 (±0.4)         0.0 (±0.1)           0.4 (±0.1)
   167,349         120,450        116,690 (±3,258)          9.9 (±0.9)           3.6 (±0.6)       0.2 (±0.1)             0.1(±0.1)         81.8 (±1.4)               0.1 (±0.1)       3.0 (±0.5)         0.1 (±0.1)           0.7 (±0.2)
   166,647         122,271        108,180 (±3,231)         11.0 (±1.1)           6.7 (±0.9)       0.2 (±0.2)             0.1(±0.2)         80.7 (±1.3)               0.2 (±0.1)       0.6 (±0.2)         0.0 (±0.1)           0.3 (±0.1)
   163,480         121,295        112,125 (±2,794)         28.2 (±1.3)           9.1 (±0.8)       0.1 (±0.1)             0.1(±0.1)         61.1 (±1.2)               0.3 (±0.2)       0.4 (±0.2)         0.0 (±0.1)           0.6 (±0.2)
   169,888         132,877        126,560 (±3,430)         10.3 (±0.7)          17.0 (±1.1)       0.0 (±0.1)             0.0(±0.1)         71.3 (±1.0)               0.3 (±0.2)       0.4 (±0.2)         0.0 (±0.1)           0.5 (±0.2)
   171,969         131,682        128,705 (±2,845)          4.4 (±0.5)          11.5 (±0.8)       0.1 (±0.1)             0.0(±0.1)         82.5 (±0.9)               0.7 (±0.2)       0.3 (±0.2)         0.0 (±0.1)           0.4 (±0.1)
   159,816         121,754        115,395 (±2,504)         12.1 (±1.0)           3.6 (±0.5)       0.1 (±0.1)             0.0(±0.1)         82.8 (±0.8)               0.4 (±0.2)       0.5 (±0.2)         0.0 (±0.1)           0.5 (±0.2)
   172,180         130,308        121,365 (±2,639)          7.6 (±0.7)           7.8 (±0.7)       0.1 (±0.1)             0.1(±0.1)         82.0 (±0.8)               0.4 (±0.2)       1.4 (±0.4)         0.0 (±0.1)           0.4 (±0.2)
   161,930         122,897        115,525 (±2,666)          9.5 (±0.8)          49.8 (±1.3)       0.2 (±0.2)             0.1(±0.1)         37.0 (±1.1)               0.3 (±0.2)       2.5 (±0.4)         0.1 (±0.1)           0.3 (±0.2)
                                                                                                                                                                                                                                     Case 8:19-cv-02710-GJH Document 40-14 Filed 10/01/19 Page 45 of 50




   163,720         123,736        111,960 (±2,649)         17.4 (±1.1)          19.7 (±1.0)       0.2 (±0.2)             0.0(±0.1)         59.8 (±1.3)               0.4 (±0.2)       1.7 (±0.4)         0.1 (±0.1)           0.6 (±0.2)
   162,685         118,491        118,260 (±2,930)         13.9 (±1.2)           7.2 (±0.8)       0.3 (±0.2)             0.0(±0.1)         74.8 (±1.1)               0.1 (±0.1)       2.9 (±0.5)         0.0 (±0.1)           0.5 (±0.2)
   174,168         129,041        121,250 (±2,832)         23.4 (±1.3)          12.1 (±0.9)       0.1 (±0.1)             0.1(±0.2)         62.4 (±1.2)               0.3 (±0.2)       1.0 (±0.3)         0.1 (±0.2)           0.3 (±0.2)




         The American Community Survey provided estimated citizen voting age population (CVAP) data at the block group level in a Special Tabulation. All block groups with more than 50% of the population in a district are included in the
                                                           Case 1:18-cv-02921-JMF Document 595-1 Filed 05/31/19 Page 99 of 126
CS; 2010 Census                                            Case 8:18-cv-01570-GJH Document 137-3 Filed 06/03/19 Page 104 of 131
/2013 1:29:25 PM
                                                                                       American Community Survey Special Tabulation
                                                                                               HOUSE
                                                                                     Using Census     DISTRICTS
                                                                                                  and American   - PLANH358
                                                                                                               Community Survey Data




                                                               Special Tabulation of Citizen Voting Age Population (CVAP) from the 2009-2013 American Community Survey with Margins of Error
                                                         Hispanic                                                                                       Not Hispanic or Latino
    2010 Census                                           CVAP                                                                                  Citizen Voting Age Population (CVAP)
                                                                                                                  % Black                              % American                 % Native                            % American
                                                                              % Black         % Black +          + American              % White         Indian        %Asian     Hawaiian                              Indian
Total              VAP              CVAP               % Hispanic              Alone           White               Indian                 Alone           Alone         Alone      Alone                                + White                                                                           +
   160,091         117,247         97,320 (±2,690)         14.5 (±1.3)          10.4 (±1.1)       0.1 (±0.1)             0.0(±0.1)         52.2 (±1.5)               0.1 (±0.1)     21.7 (±1.4)          0.0 (±0.1)           0.3 (±0.2)
   160,084         113,596        104,295 (±2,865)         15.5 (±1.2)          46.2 (±1.8)       0.2 (±0.2)             0.1(±0.1)         26.2 (±1.1)               0.2 (±0.2)     10.9 (±1.1)          0.0 (±0.1)           0.2 (±0.2)
   160,373         107,968        100,995 (±3,011)         15.3 (±1.3)          16.1 (±1.6)       0.1 (±0.1)             0.1(±0.1)         53.3 (±1.6)               0.1 (±0.1)     13.9 (±1.3)          0.0 (±0.1)           0.3 (±0.2)
   175,700         124,171        116,165 (±2,991)         20.0 (±1.5)          13.7 (±1.3)       0.1 (±0.1)             0.1(±0.1)         57.5 (±1.3)               0.4 (±0.2)      7.3 (±0.8)          0.0 (±0.1)           0.4 (±0.2)
   166,022         124,729        121,220 (±2,579)         33.7 (±1.3)           5.1 (±0.6)       0.1 (±0.1)             0.2(±0.2)         59.0 (±1.0)               0.1 (±0.1)      0.8 (±0.2)          0.0 (±0.1)           0.8 (±0.2)
   171,858         121,699        104,285 (±2,886)         75.1 (±1.5)           1.2 (±0.2)       0.0 (±0.1)             0.0(±0.1)         23.1 (±1.1)               0.2 (±0.2)      0.2 (±0.2)          0.0 (±0.1)           0.2 (±0.2)
   167,074         126,072        124,080 (±2,920)         46.1 (±1.5)           4.3 (±0.5)       0.1 (±0.1)             0.0(±0.1)         46.8 (±1.2)               0.3 (±0.1)      1.7 (±0.3)          0.0 (±0.1)           0.4 (±0.2)
   172,135         119,518        115,655 (±2,731)          9.9 (±0.9)           6.1 (±0.7)       0.2 (±0.2)             0.1(±0.1)         77.9 (±1.1)               0.4 (±0.2)      3.9 (±0.6)          0.1 (±0.1)           0.6 (±0.2)
   173,149         125,896        117,465 (±3,003)         67.4 (±1.6)           3.4 (±0.5)       0.0 (±0.1)             0.0(±0.1)         28.0 (±1.0)               0.2 (±0.2)      0.5 (±0.2)          0.1 (±0.1)           0.2 (±0.2)
   168,627         109,154         77,585 (±2,538)         80.1 (±1.7)           0.4 (±0.2)       0.0 (±0.1)             0.0(±0.1)         18.6 (±1.3)               0.0 (±0.1)      0.6 (±0.3)          0.0 (±0.1)           0.1 (±0.2)
   168,963         110,963         76,060 (±2,839)         87.1 (±1.5)           0.4 (±0.2)       0.0 (±0.2)             0.0(±0.2)         11.9 (±1.1)               0.1 (±0.2)      0.4 (±0.2)          0.0 (±0.2)           0.1 (±0.2)
   169,088         113,454         78,885 (±2,323)         83.7 (±1.3)           0.4 (±0.2)       0.0 (±0.2)             0.0(±0.2)         15.5 (±1.1)               0.1 (±0.2)      0.2 (±0.2)          0.0 (±0.2)           0.1 (±0.2)
   168,214         110,865         92,195 (±2,979)         84.7 (±1.5)           0.4 (±0.2)       0.0 (±0.1)             0.0(±0.1)         13.5 (±1.0)               0.1 (±0.1)      1.0 (±0.3)          0.0 (±0.1)           0.1 (±0.2)
   168,659         110,751         85,015 (±2,934)         84.7 (±1.5)           0.2 (±0.2)       0.0 (±0.2)             0.0(±0.2)         14.6 (±1.2)               0.2 (±0.2)      0.2 (±0.2)          0.0 (±0.1)           0.0 (±0.1)
   168,662         108,086         79,875 (±3,099)         89.3 (±1.6)           1.4 (±0.3)       0.1 (±0.2)             0.0(±0.1)          8.2 (±0.9)               0.1 (±0.2)      0.8 (±0.3)          0.0 (±0.1)           0.1 (±0.1)
   168,776         115,033         88,365 (±2,968)         79.0 (±1.7)           0.5 (±0.2)       0.1 (±0.1)             0.0(±0.1)         17.9 (±1.1)               0.1 (±0.2)      2.2 (±0.5)          0.0 (±0.1)           0.1 (±0.1)
   167,668         111,699         84,125 (±2,400)         93.6 (±0.9)           0.4 (±0.2)       0.0 (±0.2)             0.0(±0.2)          5.4 (±0.6)               0.1 (±0.2)      0.5 (±0.3)          0.0 (±0.2)           0.0 (±0.2)
   169,564         124,492        120,575 (±2,893)         59.2 (±1.5)           3.7 (±0.4)       0.1 (±0.1)             0.0(±0.1)         35.8 (±1.0)               0.1 (±0.1)      0.6 (±0.2)          0.0 (±0.1)           0.4 (±0.2)
   174,451         126,713        125,720 (±2,673)         30.9 (±1.4)           5.3 (±0.6)       0.2 (±0.2)             0.0(±0.1)         60.9 (±1.0)               0.2 (±0.1)      1.1 (±0.2)          0.1 (±0.1)           0.5 (±0.2)
   167,604         126,549        124,330 (±3,187)         27.5 (±1.4)           3.5 (±0.6)       0.1 (±0.1)             0.0(±0.1)         66.7 (±1.1)               0.4 (±0.2)      1.0 (±0.2)          0.0 (±0.1)           0.5 (±0.2)
   166,410         118,539         94,335 (±2,518)         27.2 (±1.5)          25.3 (±1.4)       0.3 (±0.2)             0.2(±0.2)         41.6 (±1.3)               0.3 (±0.2)      4.2 (±0.8)          0.0 (±0.1)           0.4 (±0.2)
   175,314         127,689        125,095 (±2,576)         12.3 (±0.9)           1.7 (±0.4)       0.2 (±0.1)             0.0(±0.1)         80.3 (±0.8)               0.1 (±0.1)      4.1 (±0.5)          0.1 (±0.1)           0.5 (±0.2)
   173,008         135,585        127,810 (±2,462)         17.5 (±1.0)           3.2 (±0.5)       0.3 (±0.2)             0.0(±0.1)         74.4 (±0.7)               0.3 (±0.1)      3.3 (±0.5)          0.1 (±0.1)           0.4 (±0.2)
   167,309         144,371        130,085 (±3,439)         15.5 (±0.9)           4.6 (±0.6)       0.2 (±0.1)             0.1(±0.2)         73.1 (±0.6)               0.2 (±0.2)      4.7 (±0.5)          0.0 (±0.1)           0.6 (±0.2)
                                                                                                                                                                                                                                     Case 8:19-cv-02710-GJH Document 40-14 Filed 10/01/19 Page 46 of 50




   166,516         124,252        110,735 (±2,788)         19.8 (±1.3)          11.9 (±1.2)       0.4 (±0.2)             0.2(±0.2)         57.5 (±1.2)               0.3 (±0.2)      8.5 (±0.8)          0.1 (±0.1)           0.5 (±0.2)
   175,709         128,793         98,320 (±2,727)         42.6 (±1.7)          11.9 (±1.1)       0.4 (±0.2)             0.2(±0.2)         41.5 (±1.3)               0.3 (±0.2)      1.9 (±0.4)          0.0 (±0.1)           0.5 (±0.2)




         The American Community Survey provided estimated citizen voting age population (CVAP) data at the block group level in a Special Tabulation. All block groups with more than 50% of the population in a district are included in the
                                                           Case 1:18-cv-02921-JMF Document 595-1 Filed 05/31/19 Page 100 of 126
CS; 2010 Census                                            Case 8:18-cv-01570-GJH Document 137-3 Filed 06/03/19 Page 105 of 131
/2013 1:29:25 PM
                                                                                       American Community Survey Special Tabulation
                                                                                               HOUSE
                                                                                     Using Census     DISTRICTS
                                                                                                  and American   - PLANH358
                                                                                                               Community Survey Data




                                                               Special Tabulation of Citizen Voting Age Population (CVAP) from the 2009-2013 American Community Survey with Margins of Error
                                                         Hispanic                                                                                       Not Hispanic or Latino
    2010 Census                                           CVAP                                                                                  Citizen Voting Age Population (CVAP)
                                                                                                                  % Black                              % American                 % Native                            % American
                                                                              % Black         % Black +          + American              % White         Indian        %Asian     Hawaiian                              Indian
Total              VAP              CVAP               % Hispanic              Alone           White               Indian                 Alone           Alone         Alone      Alone                                + White                                                                           +
   165,994         114,146        111,445 (±2,924)         23.2 (±1.4)           8.9 (±0.9)       0.5 (±0.2)             0.0(±0.1)         62.8 (±1.5)               0.4 (±0.2)      3.0 (±0.6)          0.0 (±0.1)           0.4 (±0.2)
   162,897         127,381        123,515 (±2,792)         24.8 (±1.2)           1.6 (±0.4)       0.0 (±0.1)             0.0(±0.1)         72.2 (±0.9)               0.3 (±0.1)      0.3 (±0.2)          0.0 (±0.1)           0.5 (±0.2)
   167,736         117,164        112,385 (±3,320)         17.8 (±1.5)          23.5 (±1.5)       0.7 (±0.3)             0.1(±0.1)         51.6 (±1.5)               0.6 (±0.2)      3.0 (±0.5)          0.8 (±0.3)           0.3 (±0.1)
   162,176         119,755        116,635 (±2,783)         16.0 (±1.0)          15.5 (±1.0)       0.5 (±0.2)             0.2(±0.2)         64.4 (±1.1)               0.5 (±0.2)      1.4 (±0.3)          0.3 (±0.2)           0.6 (±0.2)
   163,869         123,411        117,985 (±2,622)         14.2 (±1.0)          10.6 (±0.9)       0.2 (±0.2)             0.0(±0.1)         72.6 (±1.0)               0.4 (±0.2)      1.3 (±0.3)          0.0 (±0.1)           0.3 (±0.2)
   164,418         124,630        118,140 (±2,852)          9.2 (±0.9)          16.8 (±1.0)       0.1 (±0.2)             0.0(±0.1)         72.8 (±1.0)               0.3 (±0.1)      0.3 (±0.2)          0.0 (±0.1)           0.4 (±0.2)
   169,146         123,826        118,105 (±2,666)         11.3 (±0.9)           2.6 (±0.5)       0.1 (±0.1)             0.0(±0.1)         84.2 (±0.9)               0.5 (±0.2)      0.4 (±0.2)          0.1 (±0.2)           0.6 (±0.2)
   163,609         122,193        118,030 (±2,640)         13.1 (±0.9)           7.8 (±0.7)       0.2 (±0.2)             0.1(±0.1)         75.9 (±0.9)               0.4 (±0.2)      0.8 (±0.2)          0.2 (±0.2)           0.9 (±0.2)
   171,429         131,870        127,825 (±2,616)          9.5 (±0.7)           1.8 (±0.3)       0.1 (±0.1)             0.1(±0.1)         86.9 (±0.7)               0.4 (±0.2)      0.4 (±0.2)          0.0 (±0.1)           0.6 (±0.2)
   176,054         130,782        128,065 (±2,722)          7.7 (±0.7)           1.7 (±0.3)       0.0 (±0.1)             0.0(±0.1)         88.5 (±0.7)               0.9 (±0.2)      0.5 (±0.2)          0.0 (±0.1)           0.5 (±0.2)
   160,023         122,203        117,530 (±2,410)          5.7 (±0.6)           6.0 (±0.6)       0.2 (±0.2)             0.0(±0.1)         85.0 (±0.7)               1.1 (±0.2)      0.6 (±0.2)          0.1 (±0.1)           1.0 (±0.3)
   167,337         115,634        113,605 (±2,348)          9.8 (±0.8)           4.1 (±0.6)       0.2 (±0.2)             0.2(±0.2)         80.8 (±0.9)               0.4 (±0.2)      3.5 (±0.5)          0.1 (±0.1)           0.7 (±0.2)
   167,588         129,175        116,875 (±2,745)         11.5 (±0.9)           9.2 (±0.8)       0.5 (±0.2)             0.1(±0.1)         75.0 (±1.0)               0.3 (±0.1)      1.9 (±0.4)          0.1 (±0.1)           0.8 (±0.2)
   165,742         124,977        109,350 (±2,600)         12.6 (±1.0)          13.8 (±1.2)       0.7 (±0.3)             0.1(±0.1)         62.3 (±1.4)               0.3 (±0.2)      8.5 (±0.8)          0.1 (±0.1)           0.8 (±0.2)
   172,129         130,796        113,390 (±2,427)          7.2 (±0.7)           8.9 (±0.9)       0.2 (±0.2)             0.1(±0.2)         69.7 (±1.0)               0.4 (±0.2)     12.1 (±0.9)          0.1 (±0.1)           0.7 (±0.2)
   172,141         126,368        111,250 (±2,433)          8.9 (±0.9)           7.3 (±0.9)       0.2 (±0.2)             0.0(±0.1)         70.1 (±1.0)               0.5 (±0.2)     11.5 (±0.9)          0.2 (±0.2)           0.5 (±0.2)
   160,508         121,547        112,760 (±2,116)         13.6 (±0.7)           3.8 (±0.4)       0.2 (±0.2)             0.0(±0.1)         80.9 (±0.8)               0.5 (±0.2)      0.4 (±0.2)          0.1 (±0.2)           0.6 (±0.2)
   160,087         123,063        117,450 (±2,316)         11.1 (±0.7)           8.5 (±0.7)       0.3 (±0.2)             0.0(±0.1)         77.2 (±0.9)               0.6 (±0.2)      1.3 (±0.3)          0.0 (±0.1)           0.7 (±0.2)
   172,135         117,432        110,995 (±2,630)         11.0 (±1.0)           9.8 (±1.1)       0.1 (±0.1)             0.0(±0.1)         75.3 (±1.0)               0.4 (±0.2)      2.7 (±0.5)          0.0 (±0.1)           0.3 (±0.2)
   166,924         127,097        123,650 (±3,017)         19.0 (±0.9)           7.6 (±0.8)       0.1 (±0.1)             0.1(±0.1)         71.2 (±0.7)               0.4 (±0.2)      0.9 (±0.2)          0.1 (±0.1)           0.5 (±0.2)
   170,479         130,771        123,075 (±2,618)         29.0 (±1.3)           4.3 (±0.5)       0.2 (±0.2)             0.0(±0.1)         64.6 (±0.8)               0.4 (±0.2)      0.8 (±0.2)          0.1 (±0.1)           0.4 (±0.2)
   166,719         127,882        126,130 (±2,865)         17.2 (±1.1)           1.4 (±0.3)       0.1 (±0.1)             0.0(±0.1)         79.7 (±0.9)               0.1 (±0.1)      0.6 (±0.2)          0.1 (±0.1)           0.7 (±0.2)
   162,357         115,236         91,345 (±2,485)         71.7 (±1.5)           2.2 (±0.4)       0.1 (±0.2)             0.0(±0.2)         24.6 (±1.0)               0.8 (±0.3)      0.2 (±0.2)          0.0 (±0.2)           0.2 (±0.2)
   159,691         103,209         77,455 (±2,689)         88.4 (±1.4)           1.3 (±0.5)       0.1 (±0.2)             0.0(±0.2)          8.9 (±1.2)               0.5 (±0.3)      0.4 (±0.3)          0.0 (±0.2)           0.1 (±0.2)
                                                                                                                                                                                                                                     Case 8:19-cv-02710-GJH Document 40-14 Filed 10/01/19 Page 47 of 50




   159,752         116,389         94,705 (±2,507)         84.6 (±1.1)           3.3 (±0.6)       0.1 (±0.2)             0.1(±0.2)         11.2 (±0.9)               0.2 (±0.2)      0.4 (±0.2)          0.0 (±0.2)           0.1 (±0.2)
   160,385         115,924         90,830 (±2,529)         70.2 (±1.6)           3.8 (±0.5)       0.2 (±0.2)             0.0(±0.2)         22.9 (±1.0)               0.4 (±0.2)      1.5 (±0.4)          0.2 (±0.2)           0.3 (±0.2)




         The American Community Survey provided estimated citizen voting age population (CVAP) data at the block group level in a Special Tabulation. All block groups with more than 50% of the population in a district are included in the
                                                           Case 1:18-cv-02921-JMF Document 595-1 Filed 05/31/19 Page 101 of 126
CS; 2010 Census                                            Case 8:18-cv-01570-GJH Document 137-3 Filed 06/03/19 Page 106 of 131
/2013 1:29:25 PM
                                                                                       American Community Survey Special Tabulation
                                                                                               HOUSE
                                                                                     Using Census     DISTRICTS
                                                                                                  and American   - PLANH358
                                                                                                               Community Survey Data




                                                               Special Tabulation of Citizen Voting Age Population (CVAP) from the 2009-2013 American Community Survey with Margins of Error
                                                         Hispanic                                                                                       Not Hispanic or Latino
    2010 Census                                           CVAP                                                                                  Citizen Voting Age Population (CVAP)
                                                                                                                  % Black                              % American                 % Native                            % American
                                                                              % Black         % Black +          + American              % White         Indian        %Asian     Hawaiian                              Indian
Total              VAP              CVAP               % Hispanic              Alone           White               Indian                 Alone           Alone         Alone      Alone                                + White                                                                           +
   160,161         111,913         98,925 (±2,476)         59.4 (±1.5)           5.7 (±0.7)       0.3 (±0.2)             0.0(±0.1)         31.6 (±1.3)               0.3 (±0.2)      1.8 (±0.4)          0.1 (±0.2)           0.2 (±0.1)
   160,658         112,399         98,435 (±2,776)         77.8 (±1.5)           3.4 (±0.5)       0.1 (±0.1)             0.1(±0.1)         17.0 (±1.0)               0.4 (±0.2)      0.8 (±0.3)          0.1 (±0.1)           0.1 (±0.1)
   161,949         106,402         86,650 (±2,847)         83.3 (±1.4)           1.0 (±0.3)       0.1 (±0.2)             0.0(±0.1)         15.5 (±1.1)               0.1 (±0.1)      0.1 (±0.2)          0.0 (±0.1)           0.0 (±0.1)
   169,684         120,535        108,980 (±2,590)         42.3 (±1.4)           4.1 (±0.6)       0.1 (±0.2)             0.0(±0.1)         51.8 (±1.2)               0.3 (±0.2)      0.6 (±0.2)          0.0 (±0.1)           0.6 (±0.2)
   163,234         118,623        113,415 (±2,760)         32.3 (±1.5)           6.4 (±0.7)       0.2 (±0.2)             0.1(±0.1)         59.3 (±1.1)               0.4 (±0.2)      0.8 (±0.3)          0.0 (±0.1)           0.4 (±0.2)
   173,918         127,906        123,330 (±2,602)         26.5 (±1.2)           4.1 (±0.4)       0.3 (±0.2)             0.0(±0.1)         67.1 (±1.0)               0.4 (±0.2)      0.9 (±0.3)          0.0 (±0.1)           0.6 (±0.2)
   167,970         128,898        124,075 (±3,073)         29.7 (±1.4)           8.7 (±0.7)       0.2 (±0.2)             0.1(±0.1)         58.7 (±1.3)               0.3 (±0.1)      1.3 (±0.3)          0.1 (±0.1)           0.3 (±0.1)
   160,182         113,433        102,620 (±2,716)         28.7 (±1.6)          14.6 (±1.1)       0.1 (±0.1)             0.0(±0.1)         48.3 (±1.3)               0.2 (±0.2)      7.6 (±0.8)          0.0 (±0.1)           0.2 (±0.1)
   165,183         121,555        115,915 (±2,397)         19.7 (±1.1)           2.1 (±0.3)       0.1 (±0.1)             0.0(±0.1)         76.4 (±0.8)               0.4 (±0.2)      0.8 (±0.2)          0.0 (±0.1)           0.5 (±0.2)
   174,343         125,360        109,320 (±2,225)         23.7 (±1.2)           7.8 (±0.7)       0.3 (±0.2)             0.2(±0.2)         65.0 (±0.9)               0.7 (±0.2)      1.6 (±0.3)          0.1 (±0.1)           0.5 (±0.2)
   160,896         115,622        103,670 (±2,034)         33.3 (±1.2)           3.8 (±0.4)       0.1 (±0.2)             0.2(±0.2)         60.9 (±0.7)               0.4 (±0.2)      0.4 (±0.2)          0.0 (±0.1)           0.8 (±0.2)
   172,138         118,380        116,895 (±2,992)          9.3 (±0.8)           9.5 (±1.2)       0.2 (±0.1)             0.0(±0.1)         72.4 (±1.2)               0.3 (±0.2)      7.5 (±0.9)          0.0 (±0.1)           0.3 (±0.1)
   159,684         105,664         71,770 (±2,274)         52.1 (±1.8)          18.6 (±1.4)       0.1 (±0.2)             0.1(±0.2)         27.9 (±1.2)               0.3 (±0.2)      0.5 (±0.3)          0.0 (±0.2)           0.2 (±0.2)
   162,838         119,048        108,845 (±2,647)         13.0 (±1.1)           5.0 (±0.8)       0.2 (±0.2)             0.3(±0.3)         75.9 (±1.0)               0.5 (±0.3)      4.2 (±0.6)          0.1 (±0.2)           0.6 (±0.2)
   162,326         126,290        116,980 (±2,548)         11.5 (±1.0)          11.3 (±1.0)       0.3 (±0.2)             0.0(±0.1)         70.3 (±1.0)               0.2 (±0.1)      4.6 (±0.6)          0.6 (±0.3)           0.5 (±0.2)
   162,161         113,584        103,455 (±3,090)         16.6 (±1.3)          13.0 (±1.2)       0.2 (±0.2)             0.1(±0.1)         64.1 (±1.5)               0.5 (±0.2)      4.1 (±0.6)          0.3 (±0.2)           0.5 (±0.2)
   167,374         125,516        114,195 (±2,455)         11.4 (±0.9)          12.6 (±1.0)       0.2 (±0.2)             0.0(±0.1)         69.8 (±1.0)               0.6 (±0.2)      4.4 (±0.6)          0.0 (±0.1)           0.5 (±0.2)
   161,634         115,752         96,150 (±2,408)         14.7 (±1.0)          49.4 (±1.6)       0.2 (±0.2)             0.2(±0.2)         32.9 (±1.1)               0.4 (±0.2)      1.3 (±0.4)          0.0 (±0.2)           0.5 (±0.2)
   164,930         113,924        109,035 (±2,811)         11.1 (±1.0)          18.7 (±1.4)       0.3 (±0.2)             0.1(±0.1)         65.5 (±1.2)               0.2 (±0.2)      3.1 (±0.5)          0.2 (±0.3)           0.4 (±0.2)
   168,869         131,311        122,870 (±2,732)         12.4 (±1.0)          13.4 (±1.1)       0.2 (±0.2)             0.1(±0.1)         70.5 (±0.8)               0.3 (±0.2)      2.5 (±0.5)          0.0 (±0.1)           0.3 (±0.2)
   164,081         114,953        114,875 (±2,600)          7.5 (±0.9)           2.7 (±0.5)       0.1 (±0.1)             0.1(±0.1)         83.7 (±0.7)               0.4 (±0.2)      4.2 (±0.6)          0.1 (±0.1)           0.7 (±0.3)
   170,473         125,722        116,830 (±2,877)         16.2 (±1.1)           4.6 (±0.7)       0.2 (±0.2)             0.0(±0.1)         74.7 (±0.9)               0.6 (±0.2)      2.1 (±0.5)          0.1 (±0.1)           0.7 (±0.2)
   161,143         117,479         97,410 (±2,567)         20.4 (±1.3)          47.0 (±1.5)       0.3 (±0.2)             0.3(±0.3)         29.8 (±1.1)               0.2 (±0.2)      1.1 (±0.3)          0.1 (±0.2)           0.4 (±0.2)
   164,664         110,209         92,990 (±2,870)         22.2 (±1.7)          29.7 (±1.9)       0.6 (±0.3)             0.1(±0.2)         35.5 (±1.4)               0.3 (±0.2)     10.9 (±1.2)          0.1 (±0.1)           0.2 (±0.2)
                                                                                                                                                                                                                                     Case 8:19-cv-02710-GJH Document 40-14 Filed 10/01/19 Page 48 of 50




   161,136         122,520         96,850 (±2,335)         11.7 (±1.1)          14.4 (±1.1)       0.2 (±0.2)             0.1(±0.2)         65.0 (±1.0)               0.2 (±0.2)      6.8 (±0.7)          0.2 (±0.2)           0.6 (±0.2)
   170,948         121,837         71,970 (±2,118)         40.8 (±1.8)          13.8 (±1.3)       0.1 (±0.2)             0.7(±0.4)         39.0 (±1.2)               0.1 (±0.2)      3.7 (±0.6)          0.0 (±0.2)           1.0 (±0.4)




         The American Community Survey provided estimated citizen voting age population (CVAP) data at the block group level in a Special Tabulation. All block groups with more than 50% of the population in a district are included in the
                                                           Case 1:18-cv-02921-JMF Document 595-1 Filed 05/31/19 Page 102 of 126
CS; 2010 Census                                            Case 8:18-cv-01570-GJH Document 137-3 Filed 06/03/19 Page 107 of 131
/2013 1:29:25 PM
                                                                                       American Community Survey Special Tabulation
                                                                                               HOUSE
                                                                                     Using Census     DISTRICTS
                                                                                                  and American   - PLANH358
                                                                                                               Community Survey Data




                                                               Special Tabulation of Citizen Voting Age Population (CVAP) from the 2009-2013 American Community Survey with Margins of Error
                                                         Hispanic                                                                                       Not Hispanic or Latino
    2010 Census                                           CVAP                                                                                  Citizen Voting Age Population (CVAP)
                                                                                                                  % Black                              % American                 % Native                            % American
                                                                              % Black         % Black +          + American              % White         Indian        %Asian     Hawaiian                              Indian
Total              VAP              CVAP               % Hispanic              Alone           White               Indian                 Alone           Alone         Alone      Alone                                + White                                                                           +
   172,784         115,035         78,780 (±2,416)         54.4 (±1.9)          17.9 (±1.3)       0.2 (±0.2)             0.1(±0.2)         25.3 (±1.3)               0.4 (±0.3)      1.3 (±0.4)          0.0 (±0.2)           0.2 (±0.2)
   175,728         127,590         95,900 (±2,538)         27.3 (±1.6)          14.8 (±1.1)       0.2 (±0.2)             0.1(±0.2)         51.1 (±1.2)               0.4 (±0.2)      5.5 (±0.7)          0.0 (±0.2)           0.3 (±0.2)
   161,947         110,568        107,290 (±2,749)          9.9 (±1.0)           8.1 (±1.0)       0.3 (±0.2)             0.1(±0.2)         76.1 (±1.2)               0.3 (±0.2)      4.3 (±0.7)          0.0 (±0.1)           0.4 (±0.2)
   171,872         123,986        108,045 (±2,691)         19.5 (±1.3)          17.4 (±1.4)       0.2 (±0.2)             0.2(±0.2)         57.9 (±1.1)               0.3 (±0.2)      3.6 (±0.5)          0.0 (±0.1)           0.6 (±0.2)
   163,233         133,667        122,505 (±2,453)         12.6 (±0.9)           7.1 (±0.7)       0.3 (±0.2)             0.4(±0.2)         74.3 (±0.7)               0.3 (±0.2)      3.4 (±0.5)          0.1 (±0.1)           0.8 (±0.2)
   174,223         122,347        112,780 (±2,842)         12.9 (±1.0)          61.8 (±1.6)       0.4 (±0.3)             0.2(±0.1)         23.4 (±1.0)               0.2 (±0.1)      0.8 (±0.3)          0.1 (±0.1)           0.2 (±0.1)
   167,508         111,827         83,885 (±2,610)         28.6 (±1.7)          56.0 (±1.7)       0.2 (±0.2)             0.1(±0.2)         14.6 (±1.0)               0.1 (±0.2)      0.3 (±0.3)          0.0 (±0.2)           0.1 (±0.2)
   166,963         118,393        103,410 (±2,784)         17.0 (±1.3)          56.6 (±1.6)       0.2 (±0.2)             0.1(±0.1)         24.2 (±1.1)               0.1 (±0.1)      1.4 (±0.3)          0.0 (±0.1)           0.1 (±0.1)
   167,051         120,192         97,965 (±2,668)         17.3 (±1.4)          14.0 (±1.2)       0.3 (±0.2)             1.3(±0.4)         54.9 (±1.2)               0.1 (±0.1)     10.0 (±1.1)          0.1 (±0.1)           1.5 (±0.4)
   171,418         120,834        106,040 (±2,701)         18.0 (±1.3)          20.0 (±1.3)       0.4 (±0.3)             0.5(±0.2)         53.5 (±1.3)               0.3 (±0.1)      6.4 (±0.8)          0.1 (±0.1)           0.5 (±0.2)
   172,330         130,817        105,540 (±2,278)         11.4 (±0.9)          17.1 (±1.2)       0.0 (±0.2)             0.2(±0.2)         68.2 (±0.7)               0.3 (±0.2)      2.0 (±0.4)          0.0 (±0.1)           0.3 (±0.2)
   171,802         127,352        100,760 (±2,378)         16.9 (±1.2)          11.8 (±1.1)       0.3 (±0.2)             0.2(±0.2)         58.5 (±1.0)               0.5 (±0.2)     11.0 (±0.9)          0.0 (±0.1)           0.3 (±0.2)
   171,463         132,823        115,470 (±2,903)         58.7 (±1.6)           5.3 (±0.7)       0.2 (±0.2)             0.1(±0.1)         32.3 (±1.2)               0.2 (±0.2)      2.0 (±0.4)          0.1 (±0.2)           0.3 (±0.2)
   168,692         117,126        111,045 (±3,035)         58.0 (±1.7)           6.0 (±0.7)       0.2 (±0.1)             0.1(±0.1)         32.3 (±1.2)               0.2 (±0.1)      1.9 (±0.4)          0.2 (±0.2)           0.3 (±0.1)
   164,436         116,859        106,575 (±2,997)         67.4 (±1.7)           3.1 (±0.5)       0.1 (±0.1)             0.0(±0.1)         28.1 (±1.0)               0.3 (±0.2)      0.7 (±0.2)          0.1 (±0.2)           0.2 (±0.1)
   159,981         114,477        106,465 (±2,745)         59.5 (±1.6)           9.6 (±0.9)       0.2 (±0.2)             0.1(±0.1)         28.5 (±1.1)               0.2 (±0.2)      0.9 (±0.3)          0.0 (±0.1)           0.6 (±0.3)
   175,132         124,829        114,810 (±2,965)         37.9 (±1.6)          26.5 (±1.2)       0.5 (±0.3)             0.4(±0.3)         30.6 (±1.1)               0.3 (±0.2)      1.9 (±0.4)          0.3 (±0.3)           0.3 (±0.2)
   174,867         133,224        128,905 (±2,866)         30.0 (±1.3)           5.7 (±0.7)       0.3 (±0.2)             0.0(±0.1)         61.0 (±1.1)               0.3 (±0.2)      1.7 (±0.4)          0.2 (±0.2)           0.3 (±0.2)
   175,184         128,725        124,270 (±2,576)         26.7 (±1.3)           3.4 (±0.5)       0.0 (±0.1)             0.1(±0.1)         64.8 (±1.2)               0.2 (±0.2)      3.9 (±0.6)          0.1 (±0.1)           0.3 (±0.1)
   175,674         135,763        119,930 (±2,981)         63.9 (±1.4)           4.0 (±0.6)       0.1 (±0.1)             0.0(±0.1)         30.6 (±1.1)               0.2 (±0.2)      0.8 (±0.2)          0.0 (±0.1)           0.1 (±0.1)
   174,795         120,503        115,090 (±3,161)         63.8 (±1.7)           8.1 (±1.0)       0.3 (±0.2)             0.0(±0.1)         24.8 (±1.1)               0.2 (±0.1)      2.0 (±0.4)          0.0 (±0.1)           0.3 (±0.2)
   174,549         125,158        115,800 (±2,763)         65.9 (±1.5)           4.9 (±0.7)       0.2 (±0.2)             0.1(±0.1)         26.3 (±1.0)               0.1 (±0.1)      1.8 (±0.4)          0.0 (±0.1)           0.2 (±0.2)
   169,256         123,014         99,335 (±2,751)         19.8 (±1.5)          17.4 (±1.3)       0.1 (±0.1)             0.0(±0.1)         51.8 (±1.3)               0.4 (±0.3)      9.6 (±0.9)          0.0 (±0.1)           0.4 (±0.2)
   163,983         115,865        114,290 (±2,879)         15.7 (±1.2)          13.5 (±1.3)       0.2 (±0.2)             0.1(±0.1)         67.1 (±1.2)               0.2 (±0.2)      2.1 (±0.4)          0.3 (±0.3)           0.4 (±0.2)
                                                                                                                                                                                                                                     Case 8:19-cv-02710-GJH Document 40-14 Filed 10/01/19 Page 49 of 50




   172,221         124,645        116,020 (±2,888)         19.9 (±1.3)          10.4 (±1.1)       0.2 (±0.2)             0.0(±0.1)         66.4 (±1.1)               0.6 (±0.2)      1.7 (±0.4)          0.0 (±0.1)           0.6 (±0.3)
   174,127         130,457        121,280 (±2,930)         18.2 (±1.3)           8.9 (±1.0)       0.3 (±0.2)             0.1(±0.1)         62.9 (±1.0)               0.3 (±0.2)      8.3 (±1.0)          0.1 (±0.1)           0.5 (±0.3)




         The American Community Survey provided estimated citizen voting age population (CVAP) data at the block group level in a Special Tabulation. All block groups with more than 50% of the population in a district are included in the
                                                           Case 1:18-cv-02921-JMF Document 595-1 Filed 05/31/19 Page 103 of 126
CS; 2010 Census                                            Case 8:18-cv-01570-GJH Document 137-3 Filed 06/03/19 Page 108 of 131
/2013 1:29:25 PM
                                                                                       American Community Survey Special Tabulation
                                                                                               HOUSE
                                                                                     Using Census     DISTRICTS
                                                                                                  and American   - PLANH358
                                                                                                               Community Survey Data




                                                               Special Tabulation of Citizen Voting Age Population (CVAP) from the 2009-2013 American Community Survey with Margins of Error
                                                         Hispanic                                                                                       Not Hispanic or Latino
    2010 Census                                           CVAP                                                                                  Citizen Voting Age Population (CVAP)
                                                                                                                  % Black                              % American                 % Native                            % American
                                                                              % Black         % Black +          + American              % White         Indian        %Asian     Hawaiian                              Indian
Total              VAP              CVAP               % Hispanic              Alone           White               Indian                 Alone           Alone         Alone      Alone                                + White                                                                           +
   175,532         122,108        119,770 (±2,847)         14.9 (±1.3)           7.7 (±0.9)       0.1 (±0.1)             0.0(±0.1)         71.6 (±1.2)               0.3 (±0.2)      4.7 (±0.6)          0.0 (±0.1)           0.4 (±0.2)
   175,227         121,368         93,535 (±2,983)         24.8 (±1.7)          54.5 (±2.0)       0.3 (±0.2)             0.1(±0.2)         13.2 (±1.0)               0.2 (±0.2)      6.2 (±0.8)          0.0 (±0.1)           0.1 (±0.2)
   172,973         117,666        109,150 (±3,154)         26.3 (±1.8)          14.7 (±1.4)       0.1 (±0.2)             0.1(±0.1)         52.4 (±1.2)               0.2 (±0.1)      5.2 (±0.8)          0.0 (±0.1)           0.4 (±0.2)
   171,401         135,423        114,530 (±2,796)         12.2 (±1.1)           9.6 (±1.2)       0.2 (±0.2)             0.0(±0.1)         70.2 (±0.7)               0.3 (±0.2)      6.3 (±0.7)          0.1 (±0.2)           0.6 (±0.3)
   174,421         143,575        130,040 (±2,586)         11.4 (±0.9)           4.8 (±0.6)       0.1 (±0.1)             0.0(±0.1)         74.7 (±0.8)               0.2 (±0.1)      8.0 (±0.7)          0.0 (±0.1)           0.2 (±0.2)
   172,422         121,136         99,750 (±2,933)         21.3 (±1.6)          17.5 (±1.5)       0.3 (±0.3)             0.0(±0.1)         50.0 (±1.4)               0.1 (±0.1)     10.1 (±1.1)          0.0 (±0.1)           0.2 (±0.1)
   164,376         116,361        113,740 (±2,738)         15.4 (±1.1)           5.1 (±0.8)       0.2 (±0.2)             0.0(±0.1)         72.8 (±1.2)               0.2 (±0.1)      4.9 (±0.6)          0.0 (±0.1)           0.5 (±0.2)
   171,079         127,834         64,375 (±2,377)         25.8 (±1.9)          30.1 (±2.1)       0.3 (±0.3)             0.1(±0.2)         32.5 (±1.5)               0.4 (±0.3)      9.8 (±1.1)          0.0 (±0.2)           0.2 (±0.2)
   173,059         124,435         98,420 (±2,701)         28.0 (±1.6)          10.9 (±1.3)       0.1 (±0.1)             0.0(±0.1)         50.3 (±1.3)               0.2 (±0.2)      9.7 (±1.0)          0.1 (±0.1)           0.3 (±0.2)
   175,733         123,875        100,540 (±2,776)         23.8 (±1.6)          49.7 (±1.6)       0.1 (±0.1)             0.1(±0.1)         21.6 (±1.0)               0.1 (±0.1)      4.1 (±0.6)          0.0 (±0.1)           0.2 (±0.2)
   170,732         112,332         69,415 (±2,552)         62.4 (±2.2)          17.0 (±1.5)       0.1 (±0.2)             0.1(±0.2)         17.2 (±1.2)               0.3 (±0.3)      2.8 (±0.8)          0.0 (±0.2)           0.0 (±0.2)
   166,498         113,951         92,390 (±2,829)         21.0 (±1.4)          62.5 (±1.6)       0.4 (±0.3)             0.2(±0.2)         13.5 (±1.2)               0.2 (±0.2)      1.6 (±0.4)          0.3 (±0.4)           0.1 (±0.1)
   159,541         113,288         91,845 (±2,711)         26.2 (±1.7)          50.6 (±1.6)       0.2 (±0.2)             0.1(±0.2)         20.3 (±1.1)               0.3 (±0.2)      2.1 (±0.5)          0.0 (±0.1)           0.1 (±0.2)
   167,215         113,877         84,625 (±2,678)         56.5 (±1.9)          18.0 (±1.3)       0.2 (±0.2)             0.1(±0.2)         23.7 (±1.6)               0.1 (±0.2)      1.0 (±0.4)          0.1 (±0.2)           0.2 (±0.2)
   161,859         108,509         75,785 (±2,295)         59.1 (±1.8)           4.4 (±0.7)       0.0 (±0.2)             0.1(±0.2)         34.9 (±1.4)               0.4 (±0.3)      0.5 (±0.3)          0.1 (±0.2)           0.3 (±0.2)
   164,574         116,918         83,645 (±2,505)         59.3 (±1.8)           8.4 (±0.9)       0.2 (±0.2)             0.0(±0.2)         28.4 (±1.3)               0.1 (±0.2)      3.1 (±0.6)          0.1 (±0.2)           0.3 (±0.3)
   174,485         130,444         97,195 (±2,715)         13.1 (±1.1)          55.6 (±1.7)       0.2 (±0.2)             0.1(±0.2)         24.7 (±1.1)               0.3 (±0.2)      5.0 (±0.6)          0.1 (±0.2)           0.2 (±0.2)
   175,873         136,034        114,905 (±2,933)         22.7 (±1.3)          43.4 (±1.3)       0.1 (±0.1)             0.1(±0.2)         28.9 (±1.0)               0.1 (±0.1)      4.3 (±0.6)          0.0 (±0.1)           0.1 (±0.1)
   170,811         125,873         91,615 (±2,800)         46.8 (±2.0)           9.7 (±1.2)       0.0 (±0.2)             0.0(±0.2)         40.1 (±1.1)               0.3 (±0.2)      2.4 (±0.4)          0.0 (±0.2)           0.1 (±0.2)
   170,702         121,535         89,230 (±2,957)         23.4 (±1.5)          27.7 (±1.9)       0.1 (±0.1)             0.2(±0.2)         27.0 (±1.4)               0.2 (±0.2)     20.4 (±1.3)          0.1 (±0.2)           0.2 (±0.2)
   168,735         120,462        109,725 (±2,754)         15.4 (±1.2)          12.7 (±1.1)       0.3 (±0.2)             0.2(±0.2)         66.0 (±1.2)               0.1 (±0.1)      4.7 (±0.6)          0.1 (±0.1)           0.2 (±0.1)
                                                                                                                                                                                                                                     Case 8:19-cv-02710-GJH Document 40-14 Filed 10/01/19 Page 50 of 50




         The American Community Survey provided estimated citizen voting age population (CVAP) data at the block group level in a Special Tabulation. All block groups with more than 50% of the population in a district are included in the
